Exhibit 10.1

 

 

CURIS, INC.

LEDGEMONT RESEARCH CENTER

LEXINGTON, MA

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: BASIC TERMS    1   ARTICLE 2: PREMISES AND APPURTENANT RIGHTS    3  
  2.01     

  Lease of Premises; Appurtenant Rights

     3     2.02     

  Roof License

     5     2.03     

  Option to Expand

     7   ARTICLE 3: LEASE TERM    8     3.01     

  Lease Term

     8     3.02     

  Hold Over

     9     3.03     

  Right to Extend

     9   ARTICLE 4: RENT    10     4.01     

  Base Rent

     10     4.02     

  Additional Rent

     10     4.03     

  Late Charge

     12     4.04     

  Interest

     12     4.05     

  Method of Payment

     12     4.06     

  Tenant’s Pro Rata Share

     13   ARTICLE 5: TAXES    13     5.01     

  Taxes

     13     5.02     

  Definition of “Taxes”

     13     5.03     

  Personal Property Taxes

     14   ARTICLE 6: UTILITIES AND LANDLORD SERVICES    14     6.01     

  Utility Services

     14     6.02     

  Landlord Services

     14     6.03     

  Excess Usage by Tenant

     15   ARTICLE 7: INSURANCE    15     7.01     

  Coverages

     15                 7.02     

  Avoid Action Increasing Rates

     17     7.03     

  Waiver of Subrogation

     17     7.04     

  Landlord’s Insurance

     17   ARTICLE 8: OPERATING EXPENSES    18     8.01     

  Operating Expenses

     18   ARTICLE 9: USE OF PREMISES    19     9.01     

  Permitted Uses

     19     9.02     

  Indemnification

     19     9.03     

  Compliance with Legal Requirements

     19     9.04     

  Environmental Substances

     20     9.05     

  Signs and Auctions

     22  

 

i



--------------------------------------------------------------------------------

  9.06     

  Landlord’s Access

     22   ARTICLE 10: CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY    23  
  10.01     

  Existing Conditions

     23     10.02     

  Exemption and Limitation of Landlord’s Liability

     23     10.03     

  Landlord’s Obligations

     24     10.04     

  Tenant’s Obligations

     29     10.05     

  Tenant Work

     30     10.06     

  Condition upon Termination

     33     10.07     

  Decommissioning of the Premises

     33   ARTICLE 11: RESERVED    34   ARTICLE 12: DAMAGE OR DESTRUCTION;
CONDEMNATION    34                 12.01     

  Damage or Destruction of Premises

     34     12.02     

  Eminent Domain

     35   ARTICLE 13: ASSIGNMENT AND SUBLETTING    36     13.01     

  Landlord’s Consent Required

     36     13.02     

  Terms

     36     13.03     

  Right of Termination or Recapture

     37     13.04     

  Procedures

     37     13.05     

  Related Party Transfer

     38     13.06     

  Excess Rents

     38     13.07     

  No Release

     38     13.08     

  Restrictions

     39     13.09     

  Certain Additional Rights

     39   ARTICLE 14: EVENTS OF DEFAULT AND REMEDIES    40     14.01     

  Events of Default

     40     14.02     

  Remedies for Default

     41   ARTICLE 15: LETTER OF CREDIT    43   ARTICLE 16: PROTECTION OF LENDERS
   44     16.01     

  Subordination and Superiority of Lease

     44     16.02     

  Rent Assignment

     45     16.03     

  Other Instruments

     45     16.04     

  Estoppel Certificates

     45     16.05     

  Tenant’s Financial Condition

     46   ARTICLE 17: MISCELLANEOUS PROVISIONS    46     17.01     

  Landlord’s Consent Fees

     46     17.02     

  Notice of Landlord’s Default

     46     17.03     

  Quiet Enjoyment

     47     17.04     

  Interpretation

     47     17.05     

  Notices

     47     17.06     

  No Recordation

     47  

 

ii



--------------------------------------------------------------------------------

  17.07     

  Security Measures

     47     17.08     

  Corporate Authority

     47     17.09     

  Relocation

     48     17.10     

  Joint and Several Liability; Right to Lease

     48     17.11     

  Force Majeure

     48     17.12     

  Limitation of Warranties

     48                 17.13     

  No Other Brokers

     48     17.14     

  Applicable Law and Construction

     49     17.15     

  Construction on the Property or Adjacent Property

     49     17.16     

  Vacancy at End of Term

     50     17.17     

  Confidentiality

     50     17.18     

  OFAC Certification and Indemnity

     51     17.19     

  WAIVER OF JURY TRIAL

     51  

 

iii



--------------------------------------------------------------------------------

ARTICLE 1:    BASIC TERMS

The following terms used in this Lease shall have the meanings set forth below.

 

Date of Lease:

  

December 5, 2019

Landlord:

  

128 Spring Street Lexington, LLC, a Delaware limited liability company

Tenant:

  

Curis, Inc., a Delaware corporation

Building and Property:

  

The building complex known as Ledgemont Technology Center and consisting of the
“A Building,” “B Building,” “C Building,” “D Building,”, “E Building” and the
parking garage and other appurtenances thereto located at 128 Spring Street,
Lexington, Massachusetts (the “Building” and such parcel of land hereinafter
being collectively referred to as the “Property”).

Premises:

  

Portions of the Building consisting of approximately 21,772 rentable square feet
located on the 500 Level of C Building as described in Exhibit A.

Term Commencement Date:

  

The Substantial Completion Date (as defined in Section 10.01, below)

Rent Commencement Date:

  

The Term Commencement Date.

Lease Year:

  

Each successive 12-month period included in whole or in part in the Term of this
Lease. The first (1st) Lease Year shall be the twelve (12) month period,
commencing on the Rent Commencement Date, provided, however, that if the Rent
Commencement Date shall occur on a date other than the first day of a calendar
month, then (a the first (1st) Lease Year shall include the period from the
first anniversary of the Rent Commencement Date through the end of such calendar
month and (b) the Base Rent for such Lease Year shall be increased
proportionately to the greater length of such Lease Year.

Term or Initial Term:

  

Seven (7) Lease Years (defined below) commencing on the Term Commencement Date
(defined above).

Extension Term:

  

One (1) additional term of five (5) Lease Years.

Permitted Uses:

  

General office use, research use, and laboratory use, and for no other
purpose(s).

Tenant’s Pro Rata Share:

  

11.59% subject to Section 4.06.

Brokers:

  

Jones Lang LaSalle and T3 Advisors by separate letter agreement between Landlord
and Brokers.



--------------------------------------------------------------------------------

Landlord’s Managing Agent:

  

Related Beal, LLC

Security Deposit (Letter of Credit) Amount:    $816,450.03, subject to Article
15, below.

Parking:

  

As set forth in Section 2.01(d) of the Lease.

Base Rent:

  

Initial Term:

 

  Lease  

  Year  

  Base Rent
Per Square
Feet   Base Rent   Base Rent Monthly
Installment

1

  $50.00   $1,088,600.00   $90,716.67

2

  $51.50   $1,121,258.00   $93,438.17

3

  $53.05   $1,155,004.60   $96,250.38

4

  $54.64   $1,189,622.08   $99,135.17

5

  $56.28   $1,225,328.16   $102,110.68

6

  $57.97   $1,262,122.84   $105,176.90

7

  $59.71   $1,300,006.12   $108,333.84

 

Extension Term:

  

As provided in Section 3.03(b).

Additional Rent:

  

All amounts payable by Tenant under this Lease other than Base Rent, including,
without limitation, Tenant’s Pro Rata Share of Taxes (Article 5); Utilities
(Article 6); Insurance premiums (Article 7); and Operating Expenses (Article 8)
(See Section 4.02). Tenant’s Pro Rata Share is defined in Section 4.06 hereof.

Original Address of Landlord for Notices:   

c/o Related Beal

177 Milk Street

Boston, Massachusetts 02109

Attention: Lease Coordinator

 

with copies to:

 

c/o Related Beal

177 Milk Street

Boston, Massachusetts 02109

Attention: General Counsel

 

- and -

 

Sherin and Lodgen LLP

101 Federal Street

Boston, Massachusetts 02110

Attention: Robert M. Carney, Esquire

 

2



--------------------------------------------------------------------------------

Original Address of Tenant for Notices:

  

Before Term Commencement Date:

  

4 Maguire Road

Lexington, MA 02421

Attention: Legal Department

 

with a copy to:

 

Faber Daeufer & Itrato PC

890 Winter Street; Suite 315

Waltham, MA 02451

Attn: Brian M. Connelly

After Term Commencement Date:

     

Ledgemont Research Center

128 Spring Street

Lexington, Massachusetts 02421

 

with a copy to:

 

Faber Daeufer & Itrato PC

890 Winter Street, Suite 315

Waltham, MA 02451

Attn: Brian Connelly

Allowance:

  

As provided in Section 10.03(a)(vii).

Initial Tenant Improvements:

  

To be constructed by Tenant as set forth in Section 10.04(c).

Exhibits:

  

Exhibit A:

  

Floor Plan of the Premises

  

Exhibit B:

  

Rules and Regulations

  

Exhibit C:

  

Rules and Regulations for Tenant Work

  

Exhibit D:

  

Tenant Work Insurance Schedule

  

Exhibit E:

  

Space Plans

  

Exhibit F:

  

Construction Documents

  

Exhibit G:

  

Environmental Substances

  

Exhibit H:

  

Reserved

  

Exhibit I:

  

Reserved

  

Exhibit J:

  

Reserved

  

Exhibit K:

  

Form of Term Commencement Date Agreement

  

Exhibit L:

  

Form of Letter of Credit

ARTICLE 2:    PREMISES AND APPURTENANT RIGHTS

2.01    Lease of Premises; Appurtenant Rights. Landlord hereby leases the
Premises to Tenant, and Tenant hereby leases the Premises from Landlord, for the
Term, subject to all matters of record and matters referred to below. Subject to
Landlord’s rules and regulations attached hereto as Exhibit B and such other
reasonable rules and regulations as Landlord may from time to time adopt and of
which Tenant

 

3



--------------------------------------------------------------------------------

is given notice (collectively, “Landlord’s Rules”) and to Force Majeure (as
hereinafter defined), Tenant shall have access to the Premises twenty-four
(24) hours a day, seven (7) days a week.

(a)        Exclusions. The Premises exclude common areas and facilities of the
Property, including, without limitation, exterior faces of exterior walls, the
common stairways and stairwells (subject to Tenant’s rights to use the stairways
for access between portions of the Premises pursuant to Section 2.01(b)),
entranceways and the main lobby, elevators and elevator wells, fan rooms,
electric and telephone closets, janitor closets, freight elevator vestibules,
and pipes, ducts, conduits, wires and appurtenant fixtures serving other parts
of the Property (exclusively or in common) and other common areas and facilities
from time to time designated as such by Landlord. If the Premises include less
than the entire rentable area of any floor, then the Premises also exclude the
common corridors, elevator lobby and toilets located on such floor.

(b)         Appurtenant Rights. Tenant shall have, as appurtenant to the
Premises, the non-exclusive right to use in common with others (subject to
Landlord’s Rules and Force Majeure) the common areas and facilities of the
Property necessary for Tenant’s use and occupancy of the Premises, including,
without limitation, the loading dock servicing the tenants and occupants of the
Building and the freight elevators serving the Building. Subject to Landlord’s
Rules and to Force Majeure, Tenant shall have access to the seating area of the
common café in the Building twenty-four (24) hours a day, seven (7) days a week.

(c)        Reservations. In addition to other rights reserved herein or by law,
Landlord reserves the right from time to time, provided that Landlord shall use
commercially reasonable efforts to avoid unreasonable (except in emergency)
interference of Tenant’s use of the Premises: (i) to make additions to or
reconstructions of the Building and to install, use, maintain, repair, replace
and relocate for service to the Premises and other parts of the Building, or
either, pipes, ducts, conduits, wires and appurtenant fixtures, wherever located
in the Premises, the Building, or elsewhere in the Property; (ii) to alter,
eliminate or relocate any other common area or facility, including the drives,
lobbies and entrances; and (iii) to grant easements and other rights with
respect to the Property. Installations, replacements and relocations within the
Premises referred to in clause (i) shall be located as far as practicable in the
core areas of the Building, above ceiling surfaces, below floor surfaces or
within perimeter walls of the Premises. The Building may be subdivided or
combined into separate or unified lots, submitted to or removed from a
condominium regime or divided or combined into separate leasehold lots by ground
leases to facilitate financing, ownership or operation of all or portions of the
Property and Building, provided that Tenant’s rights and obligations under this
Lease shall not be affected in any material respect. Tenant agrees to enter into
any instruments reasonably requested by Landlord in connection with the
foregoing so long as the same are not inconsistent with the rights of Tenant
under this Lease and are otherwise reasonably acceptable to Tenant.

(d)        Parking.

(i)        Commencing on the Term Commencement Date, at no additional cost to
Tenant, Tenant shall have the appurtenant right to use up 3.0 unreserved parking
spaces for standard size automobiles and small utility vehicles per 1,000
rentable square feet of the Premises. The parking spaces shall be used by Tenant
and Tenant’s employees and business invitees and may be located on or about the
Property and/or within the parking garage. Tenant’s right to use such parking
spaces shall be non-exclusive. Notwithstanding the foregoing, four (4) of the
above described parking spaces shall be reserved parking spaces, located by
Landlord (at Landlord’s sole discretion) along the roadway immediately outside
the Collaboration Center, and identified with Tenant’s name. The location of any
or all of the parking spaces, and the layout and location of the parking
facilities, are subject to change from time to

 

4



--------------------------------------------------------------------------------

time; provided however, that the four (4) reserved parking spaces shall only be
relocated along the roadway immediately outside the Collaboration Center.

(ii)        None of Tenant’s parking rights hereunder shall be assigned or
sublicensed except in connection with a Transfer permitted under Article 13.
Landlord shall have the right to make such parking available pursuant to a pass
system or on any other reasonable basis determined by Landlord, and such parking
rights shall be subject to Landlord’s reasonable rules and regulations of which
Tenant is provided written notice, from time to time, and the right of Landlord
to limit the number of parking spaces available to Tenant, its employees and
invitees, where the use of the same exceeds the above-stated ratio. Landlord
shall incur no liability to Tenant as a consequence of such over-allocation of
parking spaces. Landlord shall have the right to alter the parking areas or
their operation from time to time, and, except in the event of an emergency or
apparent emergency, upon reasonable advance written notice to Tenant (which
notice may be by email), to temporarily close portions thereof for maintenance
as necessary. Tenant’s parking privileges constitute a license only, and no
bailment is intended or shall be created. Neither Landlord nor any parking
operator of the parking areas will have any responsibility for loss or damage
due to fire or theft or otherwise to any automobile parked in the parking areas
or to any personal property therein.

2.02    Roof License.

(a)        Tenant shall have the non-exclusive license, at no additional cost,
to install, operate and maintain, all in good order and repair, an antenna or
dish (“Antenna”) and supplemental HVAC unit (“Tenant’s HVAC Unit”) on a portion
or portions of the roof of the Building (“Roof”) in compliance with all of the
terms and conditions of this Lease, including, but not limited to, Section 10.05
and Exhibit C. Tenant acknowledges and agrees that the right granted to Tenant
hereunder is a non-exclusive license and is not a lease or an appurtenant right
to the Premises and, further, that Tenant’s liabilities and obligations under
this Lease are not contingent or conditioned upon its ability to use the Antenna
and Tenant shall continue to be obligated to perform all of its obligations
under the Lease if Tenant is unable to use the Antenna. Tenant shall only use
the Antenna to transmit and receive data transmissions for Tenant’s use in the
Premises. No person or entity other than Tenant (or a Permitted Transferee,
subtenant, successor or assign) shall have the right to use or receive
transmissions from the Antenna.

(b)        The Antenna and Tenant’s HVAC Unit shall be of a size and location
approved by Landlord, and shall be installed at a location or locations on the
Roof selected by Landlord, in its sole but reasonable discretion, and Landlord
shall have the right, to be exercised in good faith, to require Tenant to
relocate the Antenna, but not Tenant’s HVAC Unit, from time to time, at Tenant’s
sole cost and expense. Landlord makes no representation or warranty to Tenant
that the Roof will be satisfactory to Tenant or will permit Tenant to receive
the transmissions it desires to receive. Prior to installing, removing or
replacing either the Antenna or Tenant’s HVAC Unit, Tenant shall submit to
Landlord plans and specifications for the installation of the Antenna and/or
Tenant’s HVAC Unit, as the case may be, prepared by a licensed engineer
reasonably satisfactory to Landlord (the “Plans”). The Plans shall be reasonably
satisfactory to Landlord, and shall show the location of the installations of
the Antenna and/or Tenant’s HVAC Unit and all related equipment and components
on the Roof, the location and type of all piping, conduit, wiring, cabling, the
manner in which the Antenna and/or Tenant’s HVAC Unit will be placed on and
fastened to the Roof, number, type, size and sealing of any Roof penetrations,
and any other information requested by Landlord, in Landlord’s good faith
discretion. Landlord shall have the right to require that the Antenna and/or
Tenant’s HVAC Unit not be visible from any location on the ground and/or that
the all such equipment be screened in a manner satisfactory to Landlord, in
Landlord’s good faith discretion. Landlord shall have the right to employ an
engineer or other consultant to review the Plans and the reasonable, actual cost
of such engineer or consultant shall be paid by Tenant to Landlord within thirty
(30) days after request therefor. After Landlord has approved the Plans and
prior to

 

5



--------------------------------------------------------------------------------

installing the Antenna and/or Tenant’s HVAC Unit and any related equipment,
wiring, conduit, piping, or cabling, Tenant shall obtain and provide to
Landlord: (a) all required governmental and quasi-governmental permits,
licenses, special zoning variances and authorizations, as required by applicable
local, state or federal laws, regulations or ordinances, all of which Tenant
shall obtain at its own cost and expense; and (b) a policy or certificate of
insurance evidencing such insurance coverage as may be reasonably required by
Landlord. Any alteration or modification of the Antenna and/or Tenant’s HVAC
Unit or any associated piping, conduit, wiring, cabling, equipment after the
Plans have been approved shall require Landlord’s prior written approval, which
may be given or withheld in Landlord’s good faith discretion.

(c)        Installation and maintenance of the Antenna, Tenant’s HVAC Unit or
any associated piping, conduit, wiring, cabling, equipment shall be performed
solely by contractors approved by Landlord, in its reasonable discretion.
Landlord’s may require Tenant to use a roofing contractor selected by Landlord
to perform any work that could damage, penetrate or alter the Roof and an
electrician selected by Landlord to install any associated piping, conduit,
wiring, cabling, equipment on the Roof or in the Building. Landlord may require
anyone going on the Roof to execute in advance a liability waiver satisfactory
to Landlord. Tenant shall bear all costs and expenses incurred in connection
with the installation, operation and maintenance of the Antenna and Tenant’s
HVAC Unit.

(d)        Tenant acknowledges that Landlord may decide, in its good faith
discretion, from time to time, to repair or replace the Roof (hereinafter “Roof
Repairs”). Tenant is encouraged to design, install and maintain the Antenna and
any Roof-top Equipment in a manner that allows for Landlord to conduct Roof
Repairs without any removal thereof being required (e.g., using adequately
framed, reinforced, sealed and elevated dunnage and/or roof framing) and
Landlord shall reasonably cooperate with Tenant to accomplish this during the
review and approval of any plans therefor. If Landlord elects to make Roof
Repairs, Tenant shall, upon Landlord’s request, temporarily remove the Antenna
so that the Roof Repairs may be completed. The cost of removing and reinstalling
the Antenna shall be paid by Tenant, at Tenant’s sole cost and expense. Landlord
shall not be liable to Tenant for any damages, lost profits or other costs or
expenses incurred by Tenant as the result of the Roof Repairs. Maintenance,
repair and replacement of the Antenna and Tenant’s HVAC Unit shall be Tenant’s
sole responsibility throughout the entire Term. Tenant shall enter into a
regularly scheduled (annually or semi-annually as reasonably determined by
Landlord) preventive maintenance/service contract with an HVAC contractor
reasonably approved by Landlord. The service contract must become effective
within thirty (30) days of the Term Commencement Date, and a copy of the service
contract forwarded to the Landlord upon request. At Landlord’s option, Landlord
may enter into a regularly scheduled preventive maintenance/service contract
with an HVAC contractor selected by Landlord for the Tenant’s HVAC Unit serving
the Premises. Tenant shall reimburse Landlord upon demand, as additional rent,
the cost of such contract and will make (or reimburse Landlord if Landlord
elects to make) all repairs recommended by such HVAC contractor.

(e)        On the termination or expiration of the Lease, Tenant shall remove
the Antenna and all associated conduit, wiring, cabling, equipment and repair
any damages caused thereby, at Tenant’s sole cost and expense. If Tenant does
not remove the Antenna on or before the date this Lease terminates or expires,
Tenant hereby authorizes Landlord to remove and dispose of the Antenna and
associated conduit, wiring, cabling, equipment, and Tenant shall promptly
reimburse Landlord for the costs and expenses it incurs in removing and
disposing of same and repairing any damages caused thereby. In such event,
Tenant agrees that Landlord may dispose of the Antenna and any associated
conduit, wiring, cabling, equipment in any manner selected by Landlord.

(f)        Tenant’s license to operate and maintain the Antenna and Tenant’s
HVAC Unit shall automatically expire and terminate on the date that the term of
the Lease expires or is otherwise terminated. This license to operate and
maintain the Antenna shall also terminate if any of the following

 

6



--------------------------------------------------------------------------------

continue for more than three (3) days after written notice from Landlord to
Tenant: (i) the Antenna is causing physical damage to the Building or the Roof,
(ii) the Antenna is interfering with the normal or customary transmission or
receipt of transmission or receipt of signals from or to the Building, (iii) the
Antenna is causing Landlord to be in violation of any agreement to which
Landlord is a party or (iv) the Antenna is causing Landlord to be in violation
any local, state or federal law, regulation or ordinance.

(g)        Tenant represents and warrants to Landlord that it shall install and
maintain the Antenna and HVAC Unit in such a manner that neither the Antenna nor
Tenant’s HVAC Unit will cause interference with (i) any existing communications
equipment installed on the Building, or (ii) with the ability of office
tenants/occupants of the Building or Project to receive or transmit radio,
television, telephone, microwave, short-wave, long-wave or other signals of any
sort presently or hereafter installed, or (iii) with any equipment,
installation, wires, cabling or machinery (electronic or otherwise) at the
Building or Project. Should any such interference occur, Landlord shall provide
Tenant with notice of such interference and Tenant shall promptly make all
necessary repairs and adjustments, at Tenant’s expense, to insure cessation of
interference to Landlord’s reasonable satisfaction and any costs and expenses
incurred by Landlord in connection therewith shall be paid to Landlord within
thirty (30) days after Tenant’s receipt of Landlord’s invoice. If interference
cannot be eliminated within forty-eight (48) hours after receipt of notice from
Landlord to Tenant, Tenant shall temporarily disconnect the electric power and
shut down the interfering equipment, except for intermittent operation for the
purpose of testing correction of such interference. In the event Tenant does not
shut down such equipment as aforesaid, Landlord may do so without liability to
Tenant.

2.03    Option to Expand.

(a)        Tenant shall have the one-time right of first offer to lease any
additional space on the 400 Level of C Building that becomes available for
occupancy (the “Available Space”) during the Term, subject to and in accordance
with the terms and conditions set forth in this Section 2.03. If at any time
from and after the Term Commencement Date and prior to the expiration of the
Term any Available Space shall become available, Landlord shall notify Tenant
thereof in writing (“Landlord’s Available Space Notice”), which notice shall
include the anticipated estimated date upon which such Available Space shall
become available for occupancy by Tenant along with a floor plan showing the
approximate rentable square footage thereof. Tenant shall have the right to
lease all such Available Space described in Landlord’s Available Space Notice
only by giving written notice to Landlord within fourteen (14) days after Tenant
receives Landlord’s Available Space Notice, time being of the essence. If Tenant
so elects to lease the applicable Available Space, such Available Space shall be
and become part of the Premises hereunder upon the delivery of such Available
Space to Tenant and shall be leased upon the same terms and conditions contained
in this Lease, except that: (x) the Base Rent for such space shall be equal to
the Market Rent therefor determined in accordance with Section 3.03(d), below
(made applicable hereto by such changes and modifications as are required given
the application hereof, mutatis mutandis), (y) it is understood and agreed that
the applicable Available Space shall be leased by Tenant in its then “as-is”,
“where-is” condition, without warranty or representation by Landlord and
Landlord shall have no obligation to complete any work to prepare the applicable
Available Space for Tenant’s use and occupancy or provide any allowance or
contribution therefor, and (z) there shall be at least five (5) full Lease Years
remaining in the Term from and after the delivery of such Available Space (which
five (5) Lease Year period may include Tenant’s early exercise of any remaining
extension term). Following such election by Tenant, and effective as of the
delivery of the applicable Available Space and for the balance of the Term and
any extension thereof: (i) the “Premises”, as used in this Lease, shall include
the applicable Available Space; (ii) the rentable square footage of the Premises
shall be increased to include the rentable square footage of the applicable
Available Space (and any Additional Rent, charges and expenses due under this
Lease shall be re-calculated to reflect the inclusion of the Available Space);
and (iii) the Base Rent shall equal the sum of the then current Base Rent
provided for in this Lease plus the

 

7



--------------------------------------------------------------------------------

Base Rent for the applicable Available Space as determined above. To confirm the
inclusion of the applicable Available Space as set forth above, Landlord shall
prepare, and Tenant and Landlord shall promptly execute and deliver, an
amendment to this Lease reflecting the foregoing terms and incorporation of the
applicable Available Space. For the purposes hereof, space shall be deemed
“available for occupancy” only when and after the existing lease thereon
(including any available extension periods) has expired or is due to expire
within six (6) months, and Landlord has elected not to renew the lease of the
present tenant (including at Landlord’s discretion beyond the existing terms and
conditions of such lease), and Landlord is free to lease such space to third
parties without restriction or Landlord has entered into, or reasonably
anticipates entering into, an agreement with the present tenant for the early
surrender of such space within the next six (6) months. For clarity, Tenant
understands that all vacant space in C Building as of the date hereof is not
“available for occupancy” and will only become “available for occupancy” from
and after the time such space has first been leased and then meets the
definition for “available for occupancy” hereunder. Tenant acknowledges and
agrees that its rights hereunder are and shall be subject and subordinate to any
extension rights, expansion rights, options to lease or any rights of first
negotiation, first offer or first refusal to lease granted to other tenants or
occupants of the Property prior to the date of execution and delivery of this
Lease, or to the terms of any leases, including extension and expansion rights,
existing prior to the execution and delivery of this Lease. TENANT SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT THE RIGHT OF FIRST OFFER PROVIDED HEREIN IS NOT
INTENDED AS, NOR SHALL THE SAME BE INTERPRETED OR CONSTRUED TO BE, A RIGHT OF
FIRST REFUSAL.

(b)        Unless Landlord otherwise agrees in writing, Tenant may not exercise
the right of first offer hereunder, and, at Landlord’s option, no exercise
thereof shall be effective, if a default by Tenant shall exist under this Lease
(or if there is any circumstance or state of facts which, with notice or the
passage of time or both, would result in a breach and default hereunder) on the
date on which Tenant provides Landlord with notice exercising its right or as of
the date that Landlord would have otherwise delivered the Available Space to
Tenant.

(c)        If Tenant fails to timely exercise, or waives, any of its rights
hereunder, the right(s) granted hereunder as to any applicable Available Space
shall be deemed waived for all purposes as to such Available Space, and Landlord
may lease the applicable Available Space to any party and upon any terms free of
any rights of Tenant. Tenant, following such waiver and within seven
(7) business days of Landlord’s request therefor, shall execute and deliver to
Landlord a certification, in recordable form, confirming the waiver of such
right, and Tenant’s failure to so execute and deliver such certification shall
(without limiting Landlord’s remedies on account thereof) entitle Landlord to
execute and deliver to any third party, and record, an affidavit confirming the
waiver, which affidavit shall be binding on Tenant and may be conclusively
relied on by third parties.

2.04    Emergency Generator Capacity. Tenant shall have the right to access to
up to five (5) watts of emergency generator capacity per square foot of fifty
percent (50%) of the Premises from the emergency generator(s) serving the
Building, from time to time. As of the effective date of this Lease, that amount
is 54,430 watts.

ARTICLE 3:    LEASE TERM

3.01    Lease Term. Subject to the terms and conditions of this Lease, the
Initial Term of this Lease is set forth in Article 1, unless sooner terminated
as provided herein. Landlord and Tenant agree to execute a Term Commencement
Date Agreement substantially in the form attached hereto as Exhibit K, or as
otherwise reasonably requested by Landlord confirming the actual Term
Commencement Date, Rent Commencement Date, and expiration date of the Term, once
same are determined.

 

8



--------------------------------------------------------------------------------

3.02    Hold Over. If Tenant (or anyone claiming through Tenant) shall remain in
occupancy of the Premises or any part thereof after the expiration or early
termination of the Term without a written agreement therefor executed and
delivered by Landlord, then without limiting Landlord’s other rights and
remedies the person remaining in possession shall be deemed a tenant at
sufferance, and Tenant shall thereafter pay monthly rent (pro-rated for such
portion of any partial month as Tenant shall remain in possession) at a rate
equal to the greater of (a) one and one-quarter times the market rent then being
quoted by Landlord for the Premises or reasonably comparable space in the
Building, or (b) one and a half (1.5x) times the amount payable as Base Rent for
the twelve (12) month period immediately preceding such expiration or
termination for the first thirty (30) days and then two (2) times such amount
thereafter, and in either case (a) or (b), with all Additional Rent also payable
as provided in this Lease. After Landlord’s acceptance of the full amount of
such rent for the first month of such holding over, the person remaining in
possession shall be deemed a tenant at will at such rent and otherwise subject
to all of the provisions of this Lease. Notwithstanding the foregoing, if
Landlord desires to regain possession of the Premises promptly after the
termination or expiration hereof and prior to acceptance of rent for any period
thereafter, Landlord may, at its option, forthwith re-enter and take possession
of the Premises or any part thereof without process or by any legal process in
force in the state where the Property is located. In any case, Tenant shall be
liable to Landlord for all damages resulting from any failure by Tenant to
vacate the Premises or any portion thereof when required hereunder.

3.03    Right to Extend.

(a)        Extension Term. The Term of this Lease of all of the Premises may be
extended for the Extension Term by unconditional written notice from Tenant to
Landlord at least twelve (12) (but not more than fifteen (15)) months before the
end of the Initial Term, time being of the essence. If Tenant does not timely
exercise this option, or if on the date of such notice or at the beginning of
the Extension Term (i) a default by Tenant exists, (ii) Tenant is not occupying
seventy-five percent (75%) or more of the Premises, or (iii) Tenant has not
subleased more than twenty-five percent (25%) of the Premises, at Landlord’s
option upon written notice to Tenant, Tenant’s right to extend the Term of this
Lease shall irrevocably lapse and be void and of no further force and effect,
Tenant shall have no further right to extend, and this Lease shall expire at the
end of the Initial Term. If Tenant fails to timely exercise its rights
hereunder, then within seven (7) days of Landlord’s request therefor, Tenant
shall execute and deliver to Landlord a certification, in recordable form,
confirming the Tenant’s failure to exercise (or waiver of) such right, and
Tenant’s failure to so execute and deliver such certification shall (without
limiting Landlord’s remedies on account thereof) entitle Landlord to execute and
deliver to any third party, and record, an affidavit confirming the failure or
waiver, which affidavit shall be binding on Tenant and may be conclusively
relied on by third parties. All references to the Term shall mean the Initial
Term as it may be extended by the Extension Term. The Extension Term shall be on
all the same terms and conditions except that the Base Rent for the Extension
Term shall be as set forth below.

(b)        Extension Term Base Rent. Base Rent for the first (1st) year of the
Extension Term shall be established as the higher of (i) the Market Rent (as
defined in Section 3.03(c)) or (ii) the Base Rent last in effect for the last
Lease Year prior to the Extension Term, and in either case shall increase by
three percent (3.0%) for each subsequent year of the Extension Term. If Tenant
gives Landlord timely notice of its exercise of the Extension Term option, then
Landlord shall give Tenant written notice of Landlord’s determination of Market
Rent for the Premises for the Extension Term prior to the expiration of the
Initial Term. Within ten (10) days after Tenant receives such notice, Tenant
shall notify Landlord of its agreement with or objection to Landlord’s
determination of the Market Rent, whereupon in the case of Tenant’s objection,
Market Rent shall be determined by arbitration conducted in the manner set forth
below. If Tenant does not notify Landlord within such ten (10) day period of
Tenant’s agreement with or objection to Landlord’s determination of the Market
Rent, then the Market Rent for the Extension Term

 

9



--------------------------------------------------------------------------------

shall be conclusively deemed to be Landlord’s determination of the Market Rent
as set forth in Landlord’s notice to Tenant.

(c)        Arbitration of Market Rent. If Tenant timely notifies Landlord of
Tenant’s objection to Landlord’s determination of Market Rent under the
preceding subsection with respect to the Extension Term, such notice shall also
set forth a request for arbitration and Tenant’s appointment of a commercial
real estate appraiser (an “Arbitrator”). Within five (5) business days
thereafter, Landlord shall by notice to Tenant appoint a second Arbitrator. Each
Arbitrator shall determine the Market Rent for the Extension Term within thirty
(30) days after Landlord’s appointment of the second Arbitrator. On or before
the expiration of such thirty (30) day period, the two Arbitrators shall confer
to compare their respective determinations of the Market Rent. If the difference
between the amounts so determined by the two (2) Arbitrators is less than or
equal to ten percent (10%) of the lower of said amounts then the final
determination of the Market Rent shall be equal to the arithmetical average of
said amounts. If such difference between said amounts is greater than ten
percent (10%), then the two arbitrators shall within ten (10) days thereafter to
appoint a similarly qualified third Arbitrator (“Third Arbitrator”), who shall
determine the Market Rent for the Extension Term within ten (10) days after his
or her appointment by selecting one or the other of the amounts determined by
the other two (2) Arbitrators. Each party shall bear the cost of the Arbitrator
selected by such party. The cost for the Third Arbitrator, if any, shall be
shared equally by Landlord and Tenant. All Arbitrators appointed hereunder shall
be MAI appraisers, so-called, knowledgeable in the field of commercial real
estate and experienced in the market in which the Building is located. The
foregoing determination shall be conclusive, final and binding on the parties
and enforceable in any court having jurisdiction over the parties.

(d)        “Market Rent” shall be the fair market rent that willing parties
would pay and receive as the Base Rent to lease similar space in the Building
and similar space in similar buildings in the same geographic area, during the
Extension Term and under the applicable terms and conditions of this Lease (and
other relevant market factors).

(e)        Rent Continuation. For any part of the Extension Term during which
the Base Rent is in dispute or has otherwise not finally been determined, Tenant
shall make payment on account of Base Rent at the Market Rent estimated by
Landlord, and the parties shall adjust for any overpayments or underpayments
upon the final determination of Base Rent. The failure by the parties to
complete the process contemplated under this Section prior to commencement of
the Extension Term shall not affect the continuation of the Term or the parties’
obligation to make any adjustments for any overpayments or underpayments for the
Base Rent due for the Extension Term promptly after the determination thereof is
made.

ARTICLE 4:    RENT

4.01    Base Rent. From and after the Rent Commencement Date and thereafter on
the first day of each month during the Term, Tenant shall pay Landlord the
monthly installment of Base Rent and the monthly installments of Tenant’s Pro
Rata Share of Total Operating Costs , including without limitation Tenant’s Pro
Rata Share of Taxes required by Section 4.02, in each case in advance. Rent
shall be payable at Landlord’s address or otherwise as Landlord may designate in
writing from time to time. Notwithstanding the foregoing, Tenant shall pay to
Landlord, simultaneously with the execution and delivery of this Lease, the Base
Rent payment for the first full calendar month of the first (1st) Lease Year.

4.02     Additional Rent.

(a)        General. “Rent” means Base Rent and Additional Rent. Landlord shall
estimate in advance (i) all Taxes under Article 5, (ii) all utility costs
(unless separately metered to and/or separately

 

10



--------------------------------------------------------------------------------

contracted for by Tenant) under Article 6, (iii) all insurance premiums to be
paid by Landlord under Article 7 and (iv) all Operating Expenses under Article 8
(individually, all such items in clauses (i) through (iv) being “Operating
Costs” and collectively, being “Total Operating Costs”) and Tenant shall pay
one-twelfth (1/12th) of Tenant’s Pro Rata Share of such estimated Total
Operating Costs monthly in advance together with Base Rent. Landlord may adjust
its estimates of Total Operating Costs at any time based upon its experience and
reasonable anticipation of costs. Such adjustments shall be effective as of the
next Rent payment date after notice to Tenant. Following the end of each
calendar year, during the Term Landlord shall give to Tenant a reasonably
detailed statement of the actual (subject to subsection (b), below) Total
Operating Costs paid or incurred by Landlord during the preceding fiscal year of
the Property and Tenant’s Pro Rata Share of such expenses (and Landlord shall
endeavor to do the same within one hundred twenty (120) days after the end of
each fiscal year). Within the next thirty (30) days, Tenant shall pay Landlord
any underpayment, or Landlord shall credit Tenant with any overpayment, of
Tenant’s Pro Rata Share of such Total Operating Costs. If the Term expires or
the Lease is terminated as of a date other than the last day of a fiscal year
for the Property, Tenant’s payment of Additional Rent pursuant to this Section
for such partial fiscal year shall be based on Landlord’s reasonable estimate of
the items otherwise includable in Total Operating Costs and shall be made on or
before the later of (x) ten (10) days after Landlord delivers such estimate to
Tenant or (y) the last day of the Term, with an appropriate payment or refund to
be made upon Tenant’s receipt of Landlord’s statement of Total Operating Costs
for such fiscal year. This Section shall survive the expiration or earlier
termination of the Term.

(b)        Allocation of Certain Operating Costs; Gross Up. If at any time
during the Term Landlord provides services only with respect to particular
portions of the Building that include the Premises or incurs other Operating
Costs allocable to particular portions of the Building that include the Premises
alone, then such Operating Costs shall be charged entirely to those tenants,
including Tenant, if applicable, of such portions, notwithstanding the
provisions hereof referring to Tenant’s Pro Rata Share. If, during any period
for which Landlord’s Operating Costs are being computed, less than all of the
Building is occupied by tenants, or if Landlord is not supplying all tenants
with the services being supplied hereunder, Operating Costs shall be reasonably
estimated and extrapolated by Landlord to determine the Operating Costs that
would have been incurred if the Building were fully occupied for such year and
such services were being supplied to all tenants, and such estimated and
extrapolated amount shall be deemed to be the Operating Costs for such period.
Landlord shall make a reasonable allocation (using methods generally used in the
industry) of any Operating Costs incurred jointly for the Property and any other
property.

(c)        This Lease requires Tenant to pay directly to suppliers, vendors,
carriers, contractors, etc., certain insurance premiums, utility costs, personal
property taxes, maintenance and repair costs and other expenses. If Landlord
pays any of these amounts in accordance with this Lease, Tenant shall, following
notice and reasonable documentation of such expenses incurred by Landlord on
Tenant’s behalf, reimburse such costs in full with the next monthly Rent
payment. Unless this Lease provides otherwise, Tenant shall pay all Additional
Rent then due on or before the date for the next monthly Rent payment.

(d)        Audit Right. Landlord shall permit Tenant, at Tenant’s expense and
during normal business hours, but only one time with respect to any Operating
Year, to review Landlord’s invoices and statements relating to the Operating
Costs for the applicable Operating Year for the purpose of verifying the
Operating Costs and Tenant’s share thereof; provided that notice of Tenant’s
desire to so review is given to Landlord not later than thirty (30) days after
Tenant receives an annual statement from Landlord, and provided that such review
is thereafter commenced and prosecuted by Tenant with due diligence. Any
Operating Costs statement or accounting by Landlord shall be binding and
conclusive upon Tenant unless (a) Tenant duly requests such review within such
30-day period, and (b) within three (3) months

 

11



--------------------------------------------------------------------------------

after such review request, Tenant shall notify Landlord in writing that Tenant
disputes the correctness of such statement, specifying the particular respects
in which the statement is claimed to be incorrect. Tenant shall have no right to
conduct a review or to give Landlord notice that it desires to conduct a review
at any time Tenant is in default of any term or condition of the Lease, beyond
any applicable cure period. The accountant conducting the review shall (i) be a
qualified lease auditor approved by Landlord (such approval not to be
unreasonably withheld) and (ii) be compensated on an hourly basis and shall not
be compensated based upon a percentage of overcharges it discovers. No subtenant
shall have any right to conduct a review, and no assignee shall conduct a review
for any period during which such assignee was not in possession of the Premises.
Upon request, Tenant shall provide Landlord a copy of any report or
determination from such qualified lease auditor. If the qualified lease auditor
determines, and if the parties agree, that the Operating Costs actually paid by
Tenant for the Operating Year in question were less than Tenant’s obligations
for such Operating Year, Tenant shall pay such shortfall within thirty (30) days
after delivery of such results; if the qualified lease auditor determines, and
if the parties agree, that the Operating Costs actually paid by Tenant for the
Operating Year in question exceeded Tenant’s obligations for such Operating
Year, then (x) Landlord shall provide Tenant with a credit of such excess
against the next monthly payment of Operating Costs and (y) if such overpayment
was by more than five percent (5%) of Tenant’s actual obligations for such
Operating Year then Landlord shall reimburse Tenant for its reasonable,
out-of-pocket costs for said audit, up to a maximum of $5,000.00 within thirty
(30) days of Landlord’s receipt of a reasonably detailed written invoice
therefor. Tenant agrees that all information obtained from any such review,
including without limitation, the results of any such review shall be kept
strictly confidential by Tenant and shall not be disclosed to any other person
or entity.

4.03    Late Charge. Tenant acknowledges that if it pays Rent late, Landlord
shall incur unanticipated costs, which shall be extremely difficult to ascertain
exactly. Such costs include processing and accounting charges, and late charges
that may be imposed on Landlord by any mortgagee of the Property. Accordingly,
if Landlord does not receive any Rent payment within five (5) days following its
due date, Tenant shall pay Landlord a late charge equal to five percent (5%) of
the overdue amount. The parties agree that this late charge represents a fair
and reasonable estimate of the costs Landlord shall incur by reason of Tenant’s
payment default. Payment of the late charge shall not cure Tenant’s payment
default or prevent Landlord from exercising other rights and remedies.

4.04    Interest. Any late Rent shall bear interest from the date due until paid
at the rate equal to the Prime Rate plus four percent (4%) per annum except to
the extent such interest would cause the total interest to be in excess of that
legally permitted. The “Prime Rate” shall mean the prime lending rate per annum
published in the Wall Street Journal from time to time. Payment of interest
shall not cure Tenant’s payment default or prevent Landlord from exercising
other rights and remedies.

4.05    Method of Payment. Tenant shall pay the Base Rent and Additional Rent to
Landlord in advance in equal monthly installments by the first of each calendar
month during the Term. Tenant shall make a pro rata payment of Base Rent and
Additional Rent for any period of less than a month at the beginning or end of
the Term. All payments of Base Rent, Additional Rent and other sums due shall be
paid in current U.S. exchange by either automated clearinghouse payment (ACH) or
check drawn on a clearinghouse bank at the Original Address of Landlord or such
other place as Landlord may from time to time direct (or if requested by
Landlord, by electronic fund transfer), without demand, set-off or other
deduction. Without limiting the foregoing, Tenant’s obligation to pay Rent shall
be absolute, unconditional, and independent and shall not be discharged or
otherwise affected by any law or regulation now or hereafter applicable to the
Premises, or any other restriction on Tenant’s use, or, except as expressly
provided in herein, any casualty or taking, or any failure by Landlord to
perform or other occurrence; and Tenant assumes the risk of the foregoing and
waives all rights now or hereafter existing to quit or surrender this Lease or
the Premises or any part thereof, or to assert any defense in the nature of
constructive eviction to any action seeking to recover Rent. It is intended that
Base Rent payable hereunder shall be a net return to

 

12



--------------------------------------------------------------------------------

Landlord throughout the Term, free of expense, charge, offset, diminution or
other deduction whatsoever on account of the Premises (excepting Landlord’s
financing expenses, federal and state income taxes of general application, and
those expenses that this Lease expressly makes the responsibility of Landlord),
and all provisions hereof shall be construed in terms of such intent.

4.06    Tenant’s Pro Rata Share.

(a)        For the purposes of this Lease, Tenant’s Pro Rata Share of Taxes is
equal to the product obtained by multiplying the Taxes (as defined in
Section 5.02 below) by Tenant’s Pro Rata Share, as the same may be adjusted as
provided herein.

(b)        For the purposes of this Lease, Tenant’s Pro Rata Share of Operating
Expenses (as defined in Section 8.01), utilities and insurance is equal to the
product obtained by multiplying the aggregate amount of same by Tenant’s Pro
Rata Share, as the same may be adjusted as provided herein.

(c)        Tenant’s Pro Rata Share shall be the percentage set forth in
Article 1, which percentage has been determined by dividing the total number of
rentable square feet in the Premises by the total number of rentable square feet
in the Building, and multiplying the resulting quotient by one hundred (100). As
of the date hereof, the rentable floor area of the Premises is as set forth in
Article 1 and the rentable floor area of the Building is conclusively deemed to
be 187,924 rentable square feet. The rentable square footage of the Building may
be adjusted by Landlord from time to time for a remeasurement of or changes in
the physical size of the Premises, the Building and/or the Project (as defined
below), whether such changes in size are due to an addition to or a sale or
conveyance of a portion of the Building, the Project or otherwise. Without
limiting the generality of the foregoing, Landlord may equitably adjust Tenant’s
Pro Rata Share upon Tenant’s use of the Utility Services as reasonably estimated
and equitably determined by Landlord based upon factors such as the intensity of
use of such Utility Services by Tenant such that Tenant shall pay the portion of
such charges reasonably consistent with Tenant’s use thereof.

ARTICLE 5:    TAXES

5.01    Taxes. Tenant covenants and agrees to pay to Landlord as Additional Rent
Tenant’s Pro Rata Share of the Taxes for each fiscal tax period, or ratable
portion thereof, included in the Lease Term. If Landlord receives a refund of
any such Taxes, Landlord shall pay Tenant Tenant’s Pro Rata Share of the refund
after deducting Landlord’s costs and expenses incurred in obtaining the refund.
Tenant shall make estimated payments on account of Taxes in monthly installments
on the first day of each month, in amounts reasonably estimated from time to
time by Landlord pursuant to Section 4.02(a).

5.02    Definition of “Taxes”. “Taxes” means all taxes, assessments,
betterments, excises, user fees and all other governmental charges and fees of
any kind or nature, or impositions or agreed payments in lieu thereof or
voluntary payments made in connection with the provision of governmental
services or improvements of benefit to the Building or the Property (including
any so-called linkage, impact, or voluntary betterment payments), and all
penalties and interest thereon (only if due to Tenant’s failure to make timely
payments), assessed or imposed against the Premises or the property of which the
Premises are a part (including, without limitation, any personal property taxes
levied on such property or on fixtures or equipment used in connection therewith
that are not levied and paid directly to and by Tenant pursuant to
Section 5.03), other than a federal or state income tax of general application.
If during the Term the present system of ad valorem taxation of property shall
be changed so that, in lieu of or in addition to the whole or any part of such
ad valorem tax there shall be assessed, levied or imposed on such property or
Premises or on Landlord any kind or nature of federal, state, county, municipal
or other governmental capital levy, income, sales, franchise, excise or similar
tax, assessment, levy, charge or fee (as distinct from the federal and state
income tax in effect on the Date of Lease) measured by or based in

 

13



--------------------------------------------------------------------------------

whole or in part upon Building valuation, mortgage valuation, rents, services or
any other incidents, benefits or measures of real property or real property
operations, then any and all of such taxes, assessments, levies, charges and
fees shall be included within the term of Taxes. Taxes shall also include
expenses, including fees of attorneys, appraisers and other consultants,
incurred in connection with any efforts to obtain abatements or reduction or to
assure maintenance of Taxes for any year wholly or partially included in the
Term, whether or not successful and whether or not such efforts involved filing
of actual abatement applications or initiation of formal proceedings.

5.03        Personal Property Taxes. Tenant shall pay directly all taxes charged
against Tenant Property (as defined in Section 10.06). Tenant shall use its best
efforts to have personal property taxed separately from the Property. Landlord
shall notify Tenant if any of Tenant’s personal property is taxed with the
Property, and Tenant shall pay such taxes to Landlord within fifteen (15) days
of such notice.

ARTICLE 6:    UTILITIES AND LANDLORD SERVICES

6.01        Utility Services. Tenant shall provide and pay all charges and
deposits for gas, water, sewer, electricity, and other energy, utilities and
services used or consumed on the Premises (“Utility Services”) during the Term
which now or hereafter separately serve the Premises, or are not expressly to be
provided by Landlord elsewhere hereunder. If any such Utility Services are not
separately metered, Tenant shall pay the cost of the same as part of the
Operating Costs payable hereunder. It is understood that the electrical service
for the Premises shall be either separately metered or sub or check metered to
measure Tenant’s consumption of electricity. If such electrical service is
separately metered Tenant shall pay directly to the utility supplier, all
electrical service charges before delinquency (and failure to pay the same shall
be deemed an Event of Default subject to Section 14.01(a), below). If such
electrical service is sub or check metered, Landlord shall calculate the
electrical service charge based on Tenant’s actual usage of electricity and
Tenant shall pay same to Landlord, as Additional Rent, within fifteen (15) days
of billing therefore. It is understood and agreed that except as may be
expressly provided hereunder, Landlord shall be under no obligation whatsoever
to furnish any such services to the Premises, and, except as expressly set forth
herein, shall not be liable for (nor suffer any reduction in any rent on account
of) any interruption or failure in the supply of the same. If the any such
Utility Services are not separately metered, Landlord reserves the right, at any
time during the Term, to install a monitor or check meter to measure Tenant’s
consumption of such Utility Service(s), in which event Landlord shall calculate
the applicable Utility Services charges based on Tenant’s actual usage thereof,
rather than as otherwise provided herein. To the extent permitted by law,
Landlord shall have the right at any time and from time to time during the Term
to contract for or purchase one or more Utility Services from any company or
third-party providing Utility Services (“Utility Service Provider”). Tenant
agrees reasonably to cooperate with Landlord and the Utility Service Providers
and at all times as reasonably necessary, and on reasonable advance notice
(except in the event of a potential emergency), shall allow Landlord and the
Utility Service Providers reasonable access to any utility lines, equipment,
feeders, risers, fixtures, wiring and any other such machinery or personal
property within the Premises and associated with the delivery of Utility
Services.

6.02        Landlord Services. Landlord agrees to furnish reasonable HVAC (as
defined in Section 10.04(c), below) to common hallways and lavatories, if any,
and to furnish a pipe heated and chilled water supply to the portions of the
Premises dedicated to office use (not to exceed 50% of the Premises for purposes
of this sentence), subject to Section 10.04(c), below, during normal business
hours on regular business days during the heating or air conditioning season, as
applicable, to light common passageways twenty-four (24) hours a day, to provide
hot water to common lavatories, and to clean common areas, common area glass,
common lavatories and glass main entry doorways to the Premises Mondays through
Fridays (holidays excepted), in substantially the same fashion as is typical for
comparable first class office and laboratory projects in the Lexington area,
subject to interruption due to

 

14



--------------------------------------------------------------------------------

accident, to the making of repairs, alterations or improvements, to labor
difficulties, to trouble in obtaining fuel, electricity, service or supplies
from the sources from which they are usually obtained for such Building,
governmental restraints, or to any cause beyond the Landlord’s control. To the
maximum extent this agreement may be made effective according to law (including
the limitations set forth in M.G.L. c. 186, § 15), but subject to Tenant’s
insurance requirements hereunder and Section 7.03, in no event shall Landlord be
liable for any interruption or delay in any of the above services for any of
such causes. For the purposes of this clause, reasonable heating of common areas
shall be provided between the hours of 8:00 a.m. to 6:00 p.m. Monday through
Friday and 8:00 a.m. to 1:00 p.m. on Saturday during the months from November
through April (holidays excepted). Reasonable cooling of common areas shall be
provided between the hours of 8:00 a.m. and 6:00 p.m. Monday through Friday and
8:00 a.m. to 12:00 p.m. on Saturday during the cooling season (holidays
excepted). If Tenant requests Landlord to provide additional heat or air
conditioning outside of such hours, Tenant shall pay therefor (within
fifteen (15) days after billing) at reasonable rates established by Landlord
from time to time. Notwithstanding the foregoing, Tenant shall be entitled to an
abatement of Base Rent in the event of a Landlord Service Interruption (as
defined below), equal to one (1) day for each consecutive day the Landlord
Service Interruption continues beyond the Landlord Service Interruption Cure
Period (as defined below). For the purposes hereof, a “Landlord Service
Interruption” shall occur in the event (i) the Premises shall lack any service
which Landlord is required to provide or furnish hereunder which thereby renders
the Premises unusable for the Permitted Use for the entirety of the duration of
the Landlord Service Interruption, (ii) Tenant in fact ceases to use the entire
Premises for the entirety of the duration of the Landlord Service Interruption
(provided that limited entry into the Premises by Tenant for the sole purpose of
retrieving an item, confirming the status of the Premises or otherwise checking
on laboratory conditions (without otherwise making routine use of the same)
shall not be deemed use of the Premises by Tenant); (iii) such lack of service
was not caused by Tenant, its employees, contractors, invitees or agents or by a
casualty or taking (in which event Article 12 shall control); (iv) such
interruption of service was not the result of causes, events or circumstances
outside of Landlord’s reasonable control; and (v) the cure of such interruption
is within Landlord’s reasonable control. For the purposes hereof, the “Landlord
Service Interruption Cure Period” shall be defined as seven (7) consecutive
business days after Landlord’s receipt of written notice from Tenant of the
Landlord Service Interruption.

6.03        Excess Usage by Tenant. Tenant shall not introduce to the Premises
personnel, fixtures or equipment which (individually or in the aggregate) exceed
those used by the average Building tenant or overload the capacity of the
electrical, heating, ventilating and air conditioning, mechanical, plumbing or
other utility systems serving the Premises or generate above average heat, noise
or vibration at the Premises. If Tenant uses the Premises or installs fixtures
or equipment in such a manner as would so overload said systems, as reasonably
determined by Landlord, then, in addition to any other remedies Landlord may
have, Tenant shall pay, as Additional Rent, within ten (10) days of billing
therefor, the costs of any repairs or damage resulting therefrom and, if Tenant
does not cure the condition causing such overload within five (5) days following
the receipt of notice from Landlord of such condition, the costs of Landlord
providing and installing (or causing to be so provided and installed) any
additional equipment, facilities or services that may be required as a result
thereof.

ARTICLE 7:    INSURANCE

7.01        Coverages. Tenant shall, at its own expense, maintain and keep in
force, or cause to be maintained and kept in force by any general contractors,
sub-contractors or third party entities where required by contract, throughout
the term of this Lease and/or alteration or construction period and for such
longer period, if any, Tenant remains in occupancy of the Premises, the
following insurance coverages:

 

15



--------------------------------------------------------------------------------

(a)        Property Insurance. “All-Risk” or “Special” Form property insurance,
and/or Builders Risk coverage for renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, Initial Tenant Improvements, Tenant
Work, Tenant Property or other improvements and betterments, business income,
extra expense, merchandise, inventory/stock, contents, and personal property
located on or in the Premises. Such insurance shall be in an amount equal to the
full replacement cost of the aggregate of the foregoing and shall provide
coverage comparable to the coverage in the standard ISO “All-Risk” or “Special”
Form, when such coverage is supplemented with the coverages required above. This
property policy shall also include coverage for plate glass, where required by
written contract.

(b)        Liability Insurance. Commercial General Liability insurance against
any and all claims for personal injury, death or property damage occurring in,
or about the Premises and arising out of Tenant’s operations on the Premises, or
Tenant’s agents’, invitees’, sublessees’ use or occupancy of the Premises. Such
insurance shall have a limit of not less than One Million Dollars ($1,000,000)
per occurrence with a Two Million Dollar ($2,000,000) aggregate limit. Such
insurance shall contain an extended (broad form) liability endorsement,
including contractual liability coverage (including this Lease, and Tenant’s
indemnity obligations hereunder). Such liability insurance shall be primary and
not contributing to any insurance available to Landlord, and Landlord’s
insurance (if any) shall be in excess thereto. Tenant’s commercial general
liability insurance policy shall include Landlord, Landlord’s Management Agent,
Landlord’s mortgagees and Landlord’s designees as additional insureds, and shall
provide that such parties may, although additional insureds, recover for any
loss suffered by Tenant’s negligence.

(c)        Umbrella / Excess Liability Insurance. The foregoing liability limits
shall be adequate as long as Tenant maintains an Umbrella policy limit of not
less than Three Million Dollars ($3,000,000) per occurrence. Should Tenant not
maintain an Umbrella policy with such limits, then the limits of the underlying
Commercial General Liability policy shall be increased to Two Million Dollars
($2,000,000) per occurrence and Four Million Dollars ($4,000,000) aggregate.

(d)        Other. Such other insurance as Landlord may reasonably require (i.e.,
similar to that required by other reasonable and prudent landlords with respect
to first-class buildings used for office, research, development, and laboratory
purposes in the Greater Boston Suburbs market, including, without limitation the
use of hazardous materials), from time to time, and as may be required by law,
including, without limitation (i) workers’ compensation insurance with a limit
of liability as required by law to be maintained; (ii) employer’s liability
insurance with a minimum limit of coverage of Two Million Dollars ($2,000,000);
and (iii) business interruption and extra expense insurance coverage(s)
reasonably satisfactory to Landlord (i.e. similar to that required by such other
landlords).

(e)        Form of the Policies. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy, provided such policy expressly affords coverage to the
Premises and to Landlord as required by this Lease.

(f)        Failure by Tenant to Obtain Insurance. If Tenant does not procure the
insurance required pursuant to this Section, or keep the same in full force and
effect, Landlord may, but shall not be obligated to, take out the necessary
insurance and pay the premium therefor after notice thereof to Tenant, and
Tenant shall repay to Landlord, as Additional Rent, the amount so paid promptly
upon demand. In addition, Landlord may recover from Tenant, as Additional Rent,
any and all reasonable expenses (including attorneys’ fees) and damages which
Landlord may sustain by reason of the failure by Tenant to obtain and maintain
such insurance, it being expressly declared that the expenses and damages of
Landlord shall not be limited to the amount of the premiums thereon.

 

16



--------------------------------------------------------------------------------

(g)        Contractor Insurance. Tenant shall cause all contractors and
subcontractors to maintain during any period of Tenant Work (including the
Initial Tenant Improvements) the insurance described on Exhibit D attached
hereto.

(h)        Deductibles. Tenant’s insurance policies shall not include
deductibles in excess of Five Thousand Dollars ($5,000) without Landlord’s prior
written consent. If any of the above insurances have deductibles or self-insured
retentions, Tenant and/or contractor (policy Named Insured) shall be responsible
for the deductible amount.

(i)        General Requirements. All of the insurance policies required in this
Section (“Insurance Requirements”) shall be written by insurance companies which
are licensed to do business in the state where the Property is located, or
obtained through a duly authorized surplus lines insurance agent or otherwise in
conformity with the laws of such state, with an A.M. Best rating of at least “A”
and a financial size category of not less than “VII”. The liability policy(ies)
(excluding, workers’ compensation policies) shall name, as additional insureds,
Landlord, Landlord’s Management Agent, Landlord’s mortgagees and Landlord’s
designees, and provide thirty (30) days’ notice of cancellation or non-renewal.
Tenant shall provide Landlord with certificates of insurance upon request, prior
to move-in date, prior to commencement of the Tenant/contractor work, and within
thirty (30) days of coverage inception and subsequent renewals or
rewrites/replacements of any cancelled/non-renewed policies.

7.02        Avoid Action Increasing Rates. Tenant shall comply with
Sections 9.01, 9.02, 9.03 and 9.04 and in addition shall not, directly or
indirectly, use the Premises in any way that is prohibited by law or dangerous
to people or property or that may jeopardize or increase the cost of any
insurance coverage or require additional insurance. Tenant shall cure any breach
of this Section within ten (10) days after notice from Landlord (or Tenant’s
independent knowledge of such breach) by (a) stopping any use that jeopardizes
any insurance coverage or increases its cost and (b) paying Landlord for the
increased cost of insurance. Tenant shall have no further notice or cure right
under Article 14 for any such breach. Tenant shall reimburse Landlord for all of
Landlord’s costs incurred in providing any insurance that is attributable to any
special endorsement or increase in premium resulting from the business or
operations of Tenant, and any special or extraordinary risks or hazards
resulting therefrom, including, without limitation, any risks or hazards
associated with the generation, storage and disposal of Environmental
Substances.

7.03        Waiver of Subrogation. Landlord and Tenant each waive any and every
claim for recovery from the other for any and all loss of or damage to the
Property or any part of it, or to any of its contents, which loss or damage is
covered by valid and collectible property insurance. Landlord waives any and
every such claim against Tenant that would have been covered had the insurance
policies required to be maintained by Landlord by this Lease been in force, to
the extent that such loss or damage would have been recoverable under such
policies. Tenant waives any and every such claim against Landlord that would
have been covered had the insurance policies required to be maintained by Tenant
under this Lease been in force, to the extent that such loss or damage would
have been recoverable under such policies. This mutual waiver precludes the
assignment of any such claim by subrogation (or otherwise) to an insurance
company (or any other person), and Landlord and Tenant each agree to give
written notice of this waiver to each insurance company that has issued or shall
issue any property insurance policy to it, and to have the policy properly
endorsed, if necessary, to prevent invalidation of the insurance coverage
because of this waiver.

7.04        Landlord’s Insurance. Landlord shall purchase and maintain during
the Term, with insurance companies qualified to do business in the state where
the Property is located insurance that may include the following: (a) commercial
general liability insurance for incidents occurring in the common areas, with
coverage for premises/operations, personal and advertising injury,
products/completed operations

 

17



--------------------------------------------------------------------------------

and contractual liability for bodily injury and property damage per occurrence,
together with such other coverages and risks as Landlord shall reasonably decide
or a mortgagee may require; (b) property insurance covering property damage to
the Building, excluding the Initial Tenant Improvements and any other Tenant
Work, and loss of rental income, for full replacement cost value of the Building
with co-insurance waived by inclusion of an agreed amount endorsement; and
(c) such other coverage(s) as may be required by Landlord’s mortgagee or
otherwise be deemed commercially reasonable by Landlord. As set forth in
Section 4.02, the cost thereof shall be borne by Tenant and other tenants.

ARTICLE 8:    OPERATING EXPENSES

8.01        Operating Expenses.

(a)        “Operating Expenses” shall mean all costs and expenses associated
with the ownership, operation, management, maintenance and repair of the
Building and Property and of all heating, ventilating, air conditioning,
plumbing, electrical, utility and safety systems for the Building. “Common
Elements” shall mean all areas in the Building available for the common use of
tenants of the Building and not leased or held for the exclusive use of Tenant
or other tenants, including, but not limited to, the common café and common
parking areas, driveways, sidewalks, access roads, plazas, landscaping and
planted areas located in the Building or on the Property. Operating Expenses
include, without limitation, the costs and expenses incurred in connection with
the following: compliance with Landlord’s obligations under Section 10.03;
planting and landscaping; snow plowing and removal; utility, water and sewage
services; maintenance of signs; supplies, materials and equipment purchased or
rented, total wage and salary costs paid to, and all contract payments made on
account of, all persons engaged in the actual operation, maintenance, security,
cleaning and repair of the Property and Common Elements, including Social
Security, old age and unemployment taxes and so-called “fringe benefits”;
services generally furnished to tenants of the Building (and available to
Tenant); maintenance, repair, and replacement of Building and Common Elements
equipment and components; utilities consumed and expenses incurred in the
operation, maintenance and repair of the Property and Common Elements; costs
incurred under any reciprocal easement agreements benefiting the Property; costs
incurred by Landlord to comply with the terms and conditions of any governmental
approvals affecting operations of the Property; the amortized portion (as
determined by GAAP wherever applicable, otherwise as determined in the
reasonable discretion of Landlord), properly attributable to the year in
question, of the cost, with interest thereon at a rate reasonably determined by
Landlord, of (x) the replacement of any capital items or (y) the acquisition of
new capital items which either (1) are intended to reduce (or reduce increases
in) Operating Expenses or (2) are required to comply with applicable laws;
workers’ compensation insurance and property, liability and other insurance
premiums; personal property taxes; rental or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Property and Common Elements; fees for required licenses and permits; losses or
subsidies paid or incurred by Landlord in operating the common café; routine
maintenance and repair of parking areas and paving (including sweeping,
striping, repairing, resurfacing, and repaving); refuse removal; security;
reasonable reserves, including for roof replacement and exterior painting; and
property management fees. Operating Expenses shall also include the Building ’s
share (as reasonably determined and allocated by Landlord) of: (i) the costs
incurred by Landlord in operating, maintaining, repairing, insuring and paying
real estate taxes upon any common facilities of the office park or development
(including, without limitation, the common facilities from time to time serving
the Building in common with other buildings or parcels of land) of which the
Property may be a part, from time to time, such as any so-called “loop” access
roads, retention ponds, sewer and other utility lines, amenities and the like;
(ii) shuttle bus service (if and so long as Landlord shall provide the same);
(iii) the actual or imputed cost of the space occupied by on-the-grounds
building attendant(s) and related personnel and the cost of administrative and
or service personnel whose duties are not limited solely to the Building, as
allocated to the Building by Landlord; and (iv) payments made by Landlord under
any easement, license, operating agreement, declaration,

 

18



--------------------------------------------------------------------------------

restrictive covenant, or instrument pertaining to the payment or sharing of
costs among park or development property owners. Landlord may use third parties
or affiliates to perform any of the foregoing services, and the cost thereof
shall be included in Operating Expenses. Costs referred to in this Section shall
be ascertained in accordance with generally accepted accounting principles,
including allowances for appropriate reserves, and allocated to appropriate
fiscal periods on the accrual method of accounting.

(b)        Operating Expenses shall not include: the cost of casualty repairs to
the extent covered by insurance (except for reasonable deductibles paid by
Landlord under insurance policies maintained by Landlord); costs associated with
the operation of the business of Landlord and/or the sale and/or financing of
the Building, as distinguished from the cost of Building operations, maintenance
and repair; and costs of disputes between Landlord and its employees, tenants or
contractors, costs that are reimbursed directly by tenants to Landlord, costs of
leasing other premises within the Building to tenants, or costs of improvements
made by Landlord to prepare other premises within the Building for specific
tenants.

(c)        Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in
accordance with Section 4.02.

ARTICLE 9:    USE OF PREMISES

9.01        Permitted Uses. Tenant may use the Premises only for the Permitted
Uses described in Article 1, and for no other purpose(s). Tenant shall keep the
Premises equipped with appropriate safety appliances to the extent required by
applicable laws or insurance requirements.

9.02        Indemnification. Tenant shall assume exclusive control of all areas
of the Premises, including all improvements, utilities, equipment, and
facilities therein. Tenant is responsible for the Premises and any Tenant’s
improvements, equipment, facilities and installations, wherever located on the
Property and all liabilities, including, without limitation, tort liabilities,
incidental thereto. To the maximum extent this agreement may be made effective
according to law (including the limitations set forth in M.G.L. c. 186, § 15),
but subject to Tenant’s insurance requirements hereunder and Section 7.03,
Tenant shall indemnify, save harmless and defend Landlord and Landlord’s
members, managers, officers, mortgagees, agents, employees, independent
contractors, invitees, Landlord’s Managing Agent and other persons acting under
them (collectively, “Indemnitees”) from and against all liability, claims,
damages or costs (including reasonable attorneys’ fees) arising in whole or in
part out of (a) any injury, loss, theft or damage to any person or property
while on or about the Premises, the Property or the Building; (b) any condition
within the Premises or, to the extent arising from the acts or omissions of
Tenant, the Property or the Building; (c) failure to comply with any Lease
covenant by Tenant; or (d) the use of the Premises (or, to the extent arising
from the acts or omissions of Tenant, the Property or the Building ) by, or any
act or omission of, Tenant or persons claiming by, through or under Tenant, or
any of its agents, employees, independent contractors, suppliers or invitees, in
each case paying any cost to Landlord on demand as Additional Rent. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.

9.03        Compliance with Legal Requirements. Tenant shall not cause or permit
the Premises, the Property or the Building to be used in any way that violates
any law, code, ordinance, restrictive covenant, encumbrance, governmental
regulation, order, permit, approval, variance, covenants or restrictions of
record or any provision of the Lease (each a “Legal Requirement”), annoys or
interferes with the rights of tenants of the Building, or constitutes a nuisance
or waste. Tenant shall obtain, maintain and pay for all permits and approvals
and shall promptly take all actions necessary to comply with all Legal
Requirements, including, without limitation, the Occupational Safety and Health
Act, applicable to Tenant’s use of the Premises, the Property or the Building.
Tenant shall maintain in full force and effect all certifications or permissions
to provide its services required by any authority having jurisdiction to

 

19



--------------------------------------------------------------------------------

authorize, franchise or regulate such services. Tenant shall be solely
responsible for procuring and complying at all times with any and all necessary
permits and approvals directly or indirectly relating or incident to: the
conduct of its activities on the Premises; its scientific experimentation,
transportation, storage, handling, use and disposal of any chemical or
radioactive or bacteriological or pathological substances or organisms or other
hazardous wastes or environmentally dangerous substances or materials or medical
waste or animals or laboratory specimens. Within ten (10) days of a request by
Landlord, which request shall be made not more than once during each period of
twelve (12) consecutive months during the Term hereof, unless otherwise
reasonably requested by any mortgagee of Landlord, Tenant shall furnish Landlord
with copies of all such permits and approvals that Tenant possesses or has
obtained together with a certificate certifying that such permits are all of the
permits that Tenant possesses or has obtained with respect to the Premises.
Tenant shall promptly give written notice to Landlord of any warnings or
violations relative to the above received from any federal, state or municipal
agency or by any court of law and shall promptly cure the conditions causing any
such warnings or violations. Tenant shall not be deemed to be in default of its
obligations under the preceding sentence to promptly cure any condition causing
any such violation in the event that, in lieu of such cure, Tenant shall contest
the validity of such violation by appellate or other proceedings permitted under
applicable law, provided that: (a) any such contest is made reasonably and in
good faith, (b) Tenant makes provisions, including, without limitation, posting
bond(s) or giving other security, acceptable to Landlord to protect Landlord,
the Building and the Property from any liability, costs, damages or expenses
arising in connection with such violation and failure to cure, (c) Tenant shall
agree to indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold Landlord harmless from and against any and all liability, costs, damages,
or expenses arising in connection with such condition and/or violation,
(d) Tenant shall promptly cure any violation in the event that its appeal of
such violation is overruled or rejected, and (e) Tenant’s decision to delay such
cure shall not, in Landlord’s good faith determination, be likely to result in
any actual or threatened bodily injury, property damage, or any civil or
criminal liability to Landlord, any tenant or occupant of the Building or the
Property, or any other person or entity.

9.04        Environmental Substances. “Environmental Law(s)” means all statutes,
laws, rules, regulations, codes, ordinances, standards, guidelines,
authorizations and orders of federal, state and local public authorities
pertaining to any of the Environmental Substances or to environmental
compliance, contamination, cleanup or disclosures of any release or threat of
release to the environment, of any hazardous, biological, chemical, radioactive
or toxic substances, wastes or materials, any pollutants or contaminants that
are included under or regulated by any municipal, county, state or federal
statutes, laws, rules, regulations, codes, ordinances, standards, guidelines,
authorizations or orders, including, without limitation, the Toxic Substances
Control Act, 15 U.S.C. § 2601, et seq.; the Clean Water Act, 33 U.S.C. § 1251,
et seq.; the Clean Air Act, 42 U.S.C. § 7401, et seq.; the Safe Drinking Water
Act, 42 U.S.C. § 300f-300j, et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1321, et seq.; the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. Section 9601 et seq.; the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.; the Massachusetts
Hazardous Waste Management Act, as amended, M.G.L. Chapter 21C, and the
Massachusetts Oil and Hazardous Material Release Prevention Act, as amended,
M.G.L., Chapter 21E, as any of the same are from time to time amended, and the
rules and regulations promulgated thereunder, and any judicial or administrative
interpretation thereof, including any judicial or administrative orders or
judgments, and all other federal, state and local statutes, laws, rules,
regulations, codes, ordinances, standards, guidelines, authorizations and orders
regulating the generation, storage, containment or disposal of any Environmental
Substances, including, but not limited to, those relating to lead paint, radon
gas, asbestos, storage and disposal of oil, biological, chemical, radioactive
and hazardous wastes, substances and materials, and underground and above ground
oil storage tanks; and any amendments, modifications or supplements of any of
the foregoing.

 

20



--------------------------------------------------------------------------------

“Environmental Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental, biological, chemical, radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, or that would trigger any employee or
community “right-to-know” requirements adopted by any federal, state or local
governing or regulatory body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet (“MSDS”), including, without limitation, any asbestos (whether or not
friable) and any asbestos-containing materials, lead paint, waste oils, solvents
and chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other similar materials that
are mentioned under or regulated by any Environmental Law; and the regulations
adopted under these acts, and including any other products or materials
subsequently found by an authority of competent jurisdiction to have adverse
effects on the environment or the health and safety of persons.

Tenant shall neither cause or permit any Environmental Substances to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about or on the Property or Building by Tenant, nor permit or suffer persons
acting under Tenant, to do the same, whether with or without negligence, without
(a) Landlord’s prior written consent and (b) complying with all applicable
Environmental Laws and Legal Requirements pertaining to the transportation,
storage, use or disposal of such Environmental Substances, including obtaining
proper permits and approvals and providing Landlord the applicable MSDS for each
Environmental Substance. Landlord may take into account any factors or facts
that Landlord reasonably believes relevant in determining whether to grant its
consent. Tenant is required to adhere to and comply with the allowable
quantities of Environmental Substances that are allocated to them by the
Landlord’s flammable and/or Environmental Substances matrix, from time to time
(the current version of which is shown in Exhibit G-1). Landlord consents to
Tenant’s use of the Environmental Substances (and quantities) listed in
Exhibit G-2. From time to time at Landlord’s request, Tenant shall execute
affidavits, representations and the like concerning Tenant’s best knowledge and
belief, after due inquiry, regarding the presence or absence of Environmental
Substances on the Premises, the Property or the Building. Tenant agrees to pay
the cost of any environmental inspection or assessment requested by any lender
that holds a security interest in the Property or this Lease, or by any
insurance carrier, to the extent that such inspection or assessment pertains to
any release, threat of release, contamination, claim of contamination, loss or
damage or determination of condition in the Premises. In addition, at Landlord’s
request, Tenant shall promptly provide to Landlord all MSDSs for products used
within the Premises.

If any transportation, storage, use or disposal of Environmental Substances on
or about the Property or Building by Tenant, its agents, employees, independent
contractors, or invitees results in any escape to, release to, threat of release
to or contamination of the soil, surface or ground water, sewage system or
ambient air or any loss or damage to person or property, Tenant agrees to:
(x) notify Landlord immediately of the occurrence; (y) after consultation with
Landlord (except in cases of emergency, in which case Tenant shall consult with
Landlord as promptly as reasonably practicable), clean up the occurrence in full
compliance with all applicable statutes, regulations and standards; and
(z) indemnify, defend and hold Landlord, and the Indemnitees harmless from and
against any claims, suits, causes of action, costs and fees, including
attorneys’ fees and costs, arising from or connected with any such occurrence.
In the event of such occurrence, Tenant agrees to cooperate fully with Landlord
and provide such documents, affidavits, information and actions as may be
requested by Landlord (A) to comply with any Environmental Law or Legal
Requirement, (B) to comply with any request of any mortgagee or tenant and/or
(C) for any other reason deemed necessary by Landlord in its sole discretion. In
the event of any such occurrence that is required to be reported to a
governmental authority under any Environmental Law or Legal Requirement, Tenant
shall simultaneously deliver to Landlord copies of any notices given

 

21



--------------------------------------------------------------------------------

or received by Tenant and shall promptly pay when due any fine or assessment
against Landlord, Tenant or the Premises or Property relating to such
occurrence.

9.05        Signs and Auctions.

(a)        Except as otherwise expressly set forth in this Lease to the
contrary, no sign, antenna or other structure or thing, shall be erected or
placed on the Premises or any part of the exterior of the Building or erected so
as to be visible from the exterior of the Building without first securing the
written consent of the Landlord. Tenant shall not conduct or permit any auctions
or sheriff’s sales at the Property.

Landlord, at Landlord’s cost, shall provide Tenant with identification on
existing multi-tenant signs or directories in C Building and on other existing
common area signage, as appropriate, as shown on Exhibit H, attached hereto and
incorporated herein. Such signs will be consistent with standard Building
signage and will conform to local regulations.

Notwithstanding the foregoing, following written notice from Landlord that
Landlord’s upgrades to the façade of C Building are complete, Tenant shall have
the non-exclusive right, at its sole cost and expense, to install a sign
identifying Tenant on the bricked portion of the facade of C Building near the
main entrance (“Tenant’s Exterior Sign”) in accordance with Landlord’s signage
standards for the Property, which sign shall be subject to the prior written
approval of Landlord (which shall be at Landlord’s sole but good faith
discretion, including, without limitation, as to actual location, size, design,
logo, color(s), method of attachment to C Building and degree of illumination,
if any), and installed and maintained in compliance with all applicable laws,
regulations, and Building codes. Tenant shall be responsible for obtaining and
maintaining all necessary permits and approvals for Tenant’s Exterior Sign,
along with all actual out of pocket costs and expenses incurred by Landlord in
connection therewith (including any taxes or assessments thereon and the cost of
providing and maintaining electrical service thereto) and Landlord shall
reasonably cooperate (at no cost or liability to Landlord) with Tenant in
connection with obtaining such permits and approvals, which amounts shall be
paid by Tenant within thirty (30) days of Landlord’s invoice therefor. If the
applicable governmental authorities reject Tenant’s proposed signage the Lease
shall remain in full force and effect and Tenant shall have no right to
terminate this Lease based on its failure to obtain such approvals. At the end
of the Term of this Lease, Tenant shall remove any sign it installs on the
façade of C Building and shall repair all damage caused by such removal.

9.06        Landlord’s Access. Landlord or its agents may enter the Premises at
all reasonable times to show the Premises to potential buyers, investors,
lenders, or, in the last twelve (12) months of the Term only, prospective
tenants; to inspect and conduct tests in order to monitor Tenant’s compliance
with Legal Requirements governing Environmental Substances; for purposes
described in Sections 2.01, 9.04, 10.03 and/or 10.04(b) or for any other purpose
Landlord reasonably deems necessary. Landlord shall give Tenant twenty-four
(24) hours’ advance written notice (which may be by e-mail) prior to entering
the Premises. However, in case of a potential emergency, Landlord may enter any
part of the Premises without prior notice to Tenant’s representative and shall
make reasonable efforts to notify Tenant. Tenant shall have the right to
accompany Landlord, its personnel and any individuals brought onto the Premises
by Landlord while such individuals are on the Premises; provided that Tenant’s
failure to make any person available to accompany Landlord shall not prevent or
delay Landlord’s entry into the Premises. Except in the event of an emergency or
deemed emergency (in which case Landlord shall comply with the following to the
extent reasonably practicable), all such individuals shall comply with all of
the health, safety and non-contamination rules and regulations that Tenant
requires its own employees to follow on the Premises to the extent such rules
and regulations (a) are reasonable (b) are made available in writing to Landlord
at or prior to the time of such access.

 

22



--------------------------------------------------------------------------------

ARTICLE 10:  CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

10.01        Existing Conditions. Tenant shall accept the Premises, the
Building, and Property in their condition as of the Term Commencement Date “as
is” (subject to Section 10.03(a), below) and subject to all Legal Requirements,
without representation or warranty, express or implied, in fact or in law, by
Landlord (nor any person acting under Landlord) and without recourse to Landlord
as to the nature, condition or usability thereof; and Tenant agrees that, except
for Landlord’s Work and the MUA Work (each defined below), Landlord has no work
to perform in or on the Premises to prepare the Premises for Tenant’s use and
occupancy, and that except for Landlord’s Work and the MUA Work, any and all
work to be done in or on the Premises will be performed by Tenant at Tenant’s
sole cost and expense in accordance with the terms of this Lease. Tenant
represents and warrants that Tenant has made its own inspection and inquiry
regarding the Property and is not relying on any representations of Landlord or
any Broker or persons acting under either of them. Notwithstanding the
foregoing, Tenant shall have the benefit of the contractors’ warranties
expressly set forth in Section 10.02(vi), below.

10.02    Exemption and Limitation of Landlord’s Liability.

(a)        Exemption of Landlord from Liability. Tenant shall insure its
personal property under a full replacement cost property insurance policy. To
the maximum extent this agreement may be made effective according to law
(including the limitations set forth in M.G.L. c. 186, § 15), but subject to
Tenant’s insurance requirements hereunder and Section 7.03, Landlord shall not
be liable for any damage or injury to the person, property or business
(including loss of revenue, profits or data) of Tenant, Tenant’s employees,
agents, contractors, or invitees, or any other person on or about the Property
or the Building. This exemption shall apply whether such damage or injury is
caused by (among other things): (i) fire, steam, electricity, water, gas,
sewage, sewer gas or odors, snow, ice, frost or rain; (ii) the breakage,
leakage, obstruction or other defects of pipes, faucets, sprinklers, wires,
appliances, plumbing, windows, air conditioning or lighting fixtures or any
other cause; (iii) any other casualty or any Taking; (iv) theft; (v) conditions
in or about Property or the Building or from other sources or places; or
(vi) any act or omission of any other tenant.

(b)        Limitation On Landlord’s Liability. Tenant agrees that Landlord shall
be liable only for breaches of its covenants occurring while it is owner of the
Property (provided, however, that if Landlord from time to time is lessee of the
ground or improvements constituting the Building, then Landlord’s period of
ownership of the Property shall be deemed to mean only that period while
Landlord holds such leasehold interest). Upon any sale or transfer of the
Building, the transferor Landlord (including any mortgagee) shall be freed of
any liability or obligation thereafter arising and, subject to Section 9.02,
Tenant shall look solely to the transferee Landlord as aforesaid for
satisfaction of such liability or obligation. Tenant and each person acting
under Tenant agrees to look solely to Landlord’s interest from time to time in
the Property for satisfaction of any claim against Landlord. No owner, trustee,
beneficiary, partner, member, manager, agent, or employee of Landlord (or of any
mortgagee or any lender or ground or improvements lessor) nor any person acting
under any of them shall ever be personally or individually liable to Tenant or
any person claiming under or through Tenant for or on account of any default by
Landlord or failure by Landlord to perform any of its obligations hereunder, or
for or on account of any amount or obligations that may be or become due under
or in connection with this Lease or the Premises; nor shall it or they ever be
answerable or liable in any judicial proceeding or order beyond the extent of
their interest in the Property. No deficit capital account of any member or
partner of Landlord shall be deemed to be a liability of such member or partner
or an asset of Landlord. Any lien obtained to enforce any judgment against
Landlord shall be subject and subordinate to any mortgage encumbering the
Property. In no event shall Landlord (or any such persons) ever be liable to
Tenant for indirect or consequential damages.

 

23



--------------------------------------------------------------------------------

10.03    Landlord’s Obligations.

(a)        Landlord’s Work and the MUA Work. Subject to the terms and conditions
hereof, Landlord shall perform, or cause to be performed, (a) leasehold
improvements to the Premises in accordance with the Plans (as defined in
subsection (iii), below), in a good and workmanlike manner, consistent with all
Legal Requirements, designed and constructed and in accordance with Landlord’s
building standards (including but not limited to construction materials, design
and finishes) for the Building, except as otherwise expressly set forth in the
Plans (collectively, “Landlord’s Work”), all at Tenant’s sole cost and expense
(subject to the Allowance, as defined in subsection (vii), below) and (b) the
installation of a dedicated make-up air unit for the portion of the Premises
dedicated to laboratory work providing 1.5cfm per fifty percent (50%) of the
rentable square feet of the current Premises using Building standard (or better)
equipment (the “MUA Work”) at a fixed cost to Tenant of $545,953.40 (the “MUA
Costs”), which amount has been deducted in the calculation of the Allowance
amount as expressly set forth below. Landlord’s Work shall not include Tenant’s
furniture, telecommunications and/or data wiring and/or cabling, trade fixtures,
equipment, personal property, specialty or laboratory equipment and is limited
to normal fit-up construction of the general quality of the design of the
Building and in accordance with Landlord’s building standards for tenant
build-out for the Building. Landlord shall use commercially reasonable diligence
to substantially complete Landlord’s Work and the MUA Work, but in no event
shall Landlord be liable to Tenant for any failure to deliver the Premises on
any specified date, nor shall such failure give rise to any default or other
remedies under this Lease or at law or equity, or otherwise affect the validity
of this Lease or the obligations of Tenant hereunder; provided, however,
notwithstanding the foregoing, Tenant shall be entitled to: (x) a credit of one
day of Base Rent for every day that expires during the period commencing on
May 1, 2020 and ending on the day prior to the Substantial Completion Date
(except to the extent resulting from Tenant Delay or Force Majeure); and
(y) terminate this Lease if the Substantial Completion Date has not occurred on
or before July 1, 2020 (except to the extent resulting from Tenant Delay or
Force Majeure), by providing written notice of such termination to Landlord on
or before July 10, 2020, and, if Tenant timely provides notice of termination to
Landlord hereunder, this Lease shall be of no further force and effect and
Landlord shall promptly return to Tenant the Security Deposit and any payments
made by Tenant hereunder prior to the effective date of such termination.

(i)        Tenant and Landlord have agreed on a complete space plan and outline
specifications for the layout of Landlord’s Work, attached hereto as Exhibit E
and incorporated herein (the “Space Plans”).

(ii)        Based upon the Space Plans, Landlord shall cause (at Tenant’s sole
cost and expense, subject to the Allowance) a set of plans and specifications
which conform to the Space Plans in all material respects (for normal fit-up
construction of the general quality of the design of the Building and in
accordance with Landlord’s building standards for tenant build-out), sufficient
to apply for and obtain a Building permit for the construction of the Landlord’s
Work, to be prepared (the “Permit Set”) which Permit Set shall be submitted to
Tenant for approval, which approval shall not be unreasonably withheld,
conditioned or delayed and shall be deemed given if not disapproved of in
writing (with highlighted changes thereon and a detailed list of the
deficiencies from the Space Plans) within seven (7) days of submittal. Within
seven (7) days after Tenant gives Landlord comments on the Permit Set (if any),
Landlord shall give Tenant notice either (A) approving the applicable changes
(in which case the Permit Set shall be deemed approved) or (B) disapproving the
applicable changes, in which case the Permit Set shall be submitted to Tenant
for approval, which approval shall not be unreasonably withheld, conditioned or
delayed and shall be deemed given if not disapproved of in writing (with
highlighted changes thereon and a detailed list of the deficiencies from the
Space Plans) within five (5) days of submittal. The foregoing iterative process
(and timing) shall continue until Landlord and Tenant approve the Permit Set,
which shall be the approved Permit Set. Tenant’s approval of the Permit Set
shall be

 

24



--------------------------------------------------------------------------------

consistent with the Space Plans and with previous approvals, choices and
directions given. Tenant hereby acknowledges and agrees that if Landlord and
Tenant fail to approve the Permit Set within fifteen (15) days of Landlord’s
submission of the initial Permit Set for Tenant’s approval, for any reason
whatsoever, then such failure shall be deemed to be a Tenant Delay (as otherwise
defined in subsection (vii), below), unless caused solely by Landlord’s failure
to meet its obligations under this subsection (i) in good faith and as expressly
required hereunder.

(iii)        Based upon the approved Permit Set, Landlord shall cause (at
Tenant’s sole cost and expense, subject to the Allowance) final plans and
specifications which conform to the Permit Set in all material respects (for
normal fit-up construction of the general quality of the design of the Building
and in accordance with Landlord’s building standards for tenant build-out (or
higher standards to the extent expressly set forth in the Permit Set)),
sufficient to permit the construction of Landlord’s Work, to be prepared (the
“Plans”) which Plans shall be submitted to Tenant for approval, which approval
shall not be unreasonably withheld, conditioned or delayed and shall be deemed
given if not disapproved of in writing (with highlighted changes thereon and a
detailed list of the deficiencies from the Permit Set) within seven (7) days of
submittal. Within seven (7) days after Tenant gives Landlord comments on the
Plans (if any), Landlord shall give Tenant notice either (A) approving the
applicable changes (in which case the Plans shall be deemed approved) or
(B) disapproving the applicable changes, in which case the Plans shall be
submitted to Tenant for approval, which approval shall not be unreasonably
withheld, conditioned or delayed and shall be deemed given if not disapproved of
in writing (with highlighted changes thereon and a detailed list of the
deficiencies from the Permit Set) within five (5) days of submittal. The
foregoing iterative process (and timing) shall continue until Landlord and
Tenant approve the Plans, which shall be the final Plans. Tenant’s approval of
the Plans shall be consistent with the Permit Set and with previous approvals,
choices and directions given. Tenant hereby acknowledges and agrees that if
Landlord and Tenant fail to approve the final Plans within fifteen (15) days of
Landlord’s submission of the initial Plans for Tenant’s approval for any reason
whatsoever, then such failure shall be deemed to be a Tenant Delay, unless
caused solely by Landlord’s failure to meet its obligations under this
subsection (ii) in good faith and as expressly required hereunder.

(iv)        Within twenty (20) days of the completion and approval of the Permit
Set, Landlord shall deliver to Tenant an estimate of the costs to complete
Landlord’s Work, including a construction or project management fee payable to
Landlord of three percent (3.0%) of such costs, (each, an “Estimate”). Tenant
shall review and approve same within seven (7) days of submission. Prior to
approval thereof, Tenant shall have the right, exercised promptly and in good
faith, to discuss and request substitutions to value-engineer or cost-engineer
aspects of the work set forth on the Permit Set, during the review and approval
process (and within the budget approval time period(s)) for the Permit Set as
provided above, in order to adjust the budget, subject to the terms and
conditions hereof. Throughout the approval process described above, each party
shall use commercially reasonable and diligent efforts to cooperate with the
other and the other’s architect and professionals in responding to questions or
requests for information or submissions. Tenant understands and agrees, however,
that changes to the Permit Set or the Plans that may be needed or desired by
Tenant, and or the specification by Tenant of any components or finishes that
are not building standard or as expressly depicted on the Space Plans, the
Permit Set or Plans, shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld or delayed as long as same are not
Material Changes. As used herein, the term “Material Changes” are (A) changes
that, individually or in the aggregate, modify the scope, cost or character of
any then existing permits and approvals obtained by Landlord in connection with
Landlord’s Work or the Building; (B) changes that will, individually or in the
aggregate, in Landlord’s reasonable opinion, result in a likelihood of delay in
the Substantial Completion of Landlord’s Work; (C) adversely affect the Building
’s structure, roof, exterior or mechanical, electrical, plumbing, life safety or
other Building systems or architectural design or use of the Building or
Premises or otherwise involve changes to structural components of the Building
or involves any changes or penetrations to the floor, roof, or

 

25



--------------------------------------------------------------------------------

exterior walls; (D) require any material modifications of the Building ’s
mechanical, electrical, plumbing, fire or life-safety systems; (E) lessen the
fair market value of the Building or the Premises or any other improvements on
the property; and/or (F) adversely affect the LEED certifiability of the
Building or any improvements therein or any LEED or similar certifications
previously obtained with respect to the Building or any improvements therein. If
Landlord approves such change request (whether a Material Change or not), then
before commencing work on such requested change or upgrade, Landlord will submit
to Tenant written estimates of the net cost thereof (taking into account the
Allowance) and any increase in the time in performing Landlord’s Work resulting
therefrom. If Tenant shall fail to approve such estimates within five (5) days
after submission to Tenant, the request shall be deemed withdrawn by Tenant and
Landlord shall not be required to proceed with such work and may continue with
Landlord’s Work without further change relating thereto. If Tenant approves such
estimates, Tenant shall pay Landlord such amount, together with all applicable
fees including, without limitation, construction management fee, general
contractor’s fees or increase in general conditions, as Additional Rent (subject
to the Allowance). If any such Tenant’s proposed request (whether a Material
Change or not) increases the time required to complete Landlord’s Work then same
shall be considered a Tenant Delay and no such work shall commence unless Tenant
agrees that the Substantial Completion Date (and the Term Commencement Date)
shall be deemed to have occurred as of the date Landlord would have otherwise
achieved Substantial Completion but for Tenant’s request (as further detailed in
subsection (vi), below).

(v)        Following the completion and approval of the applicable plans and
final estimate, Landlord shall proceed, using commercially reasonable efforts,
to obtain all necessary permits and approvals for the construction of Landlord’s
Work and the MUA Work, to engage a contractor or construction manager to perform
or supervise the construction and proceed to construct Landlord’s Work at
Tenant’s sole cost and expense (subject to the Allowance) and as otherwise set
forth herein, in material conformance with the Plans and in a good and
workmanlike manner. Landlord reserves the right to make changes and
substitutions to the Plans in connection with the construction of Landlord’s
Work, provided same do not materially and adversely modify Landlord’s Work (e.g.
substitutions, like-kind exchanges) and Tenant agrees to not unreasonably
withhold or delay its consent to any changes that do materially and adversely
modify Landlord’s Work. Landlord’s Work will be constructed by a general
contractor engaged by Landlord (“Contractor”).

(vi)        Landlord’s Work and the MUA Work shall be deemed “Substantially
Complete” on the date (the “Substantial Completion Date”) as of which a
completed or “signed-off” building permit or a certificate of occupancy
(temporary or permanent) permitting the use of the Premises is available (the
“Certificate of Occupancy”), subject only to the completion of Punchlist Work
(defined below). Any Punchlist Work not fully completed (of which Tenant shall
give Landlord notice as provided below) on the Term Commencement Date shall
thereafter be so completed with reasonable diligence by Landlord and Landlord
shall have access to the Premises in accordance with the provisions of this
Lease to complete the Punchlist Work. For purposes hereof, “Punchlist Work” is
defined as minor or insubstantial incomplete work or details or defects of
construction, decoration or mechanical adjustments that do not significantly
affect Tenant’s use of the Premises for the Permitted Use (without taking into
effect Tenant’s specific manner of use). Notwithstanding the foregoing, if any
delay in the Substantial Completion of the Landlord’s Work or the MUA Work by
Landlord is due to Tenant Delays, then the Substantial Completion Date shall be
deemed to be the date Landlord’s Work or the MUA Work (or the applicable portion
of either) would have been Substantially Complete, if not for such Tenant
Delays, as reasonably determined by Landlord (provided, that Tenant shall not be
entitled to take possession of the Premises until the Premises are in fact
Substantially Complete and Landlord shall not be relieved of its obligation to
continue using commercially reasonable efforts to Substantially Complete
Landlord’s Work or the MUA Work). “Tenant Delays” shall mean delays caused by:
(A) requirements of the Space Plans or Plans requested by Tenant that do not
conform to Landlord’s building standards for build out, or which contain long
lead-time or non-standard items requested by Tenant; (B) any material change in
the Space

 

26



--------------------------------------------------------------------------------

Plans or Plans, once approved, requested by Tenant; (C) any request by Tenant
for a delay in the commencement or completion of Landlord’s Work or the MUA Work
for any reason; or (D) any other act or omission of Tenant or its employees,
agents or contractors which reasonably inhibits the Landlord from timely
completing the Landlord’s Work or the MAU Work, including any failure by Tenant
to timely respond to plan submissions and approvals for Landlord’s Work. Within
fourteen (14) business days after the Term Commencement Date, Landlord and
Tenant shall confer and create a specific list of any Punchlist Work remaining
items of work with respect to the Landlord’s Work (a “Punchlist”) which work
shall be completed as set forth above. Subject to Landlord’s continuing repair
and maintenance obligations expressly set forth herein, and except with respect
to the items contained in the Punchlist, as of the Term Commencement Date Tenant
shall be deemed satisfied with Landlord’s Work and the MUA Work and Landlord
shall be deemed to have completed all of its obligations under this
Section 10.03(a) and Tenant shall have no claim that Landlord has failed to
perform in full all of its obligations under this Section 10.03(a). Without in
any way limiting the foregoing, Landlord shall obtain and maintain the benefit
of industry standard warranties relating to Landlord’s Work and the MUA Work,
including manufacturer’s and contractor’s warranties relating thereto. Tenant
shall have the benefit of all such construction and other warranties obtained by
Landlord in connection with Landlord’s Work or the MUA Work with respect to
defects brought to Landlord’s attention within the applicable warranty period
and Landlord shall use commercially reasonable efforts to enforce or to assign,
as the case may be, such benefit and the rights with respect thereto.

(vii)        Tenant shall pay the costs and expenses incurred by Landlord in
connection with (A) the preparation of the Permit Set and the Plans and (B) the
performance and completion of Landlord’s Work, excepting an amount up to, but in
no event more than, $3,046,426.60 (calculated as follows: $165.00 per rentable
square foot of the Premises less the MUA Costs of $545,953.40) in the aggregate
toward the actual hard costs of constructing Landlord’s Work (the “Allowance”),
which amount was used in the calculation of the Base Rent; provided, however,
that Tenant may use up to ten percent (10%) of the Allowance for so-called “soft
costs” which shall include, but shall not be limited to, architectural fees and
expenses, engineering fees and expenses, tel/data wiring and furniture, fixtures
and equipment. Landlord may include within the Allowance all reasonable costs
and expenses incurred by or on behalf of Landlord in connection with Landlord’s
Work, including, without limitation, the design, review, permitting, bid
preparation and bid review, construction, materials and supplies, and including
a construction or project management fee payable to Landlord of three percent
(3%) of the costs of Landlord’s Work. Landlord shall use the Allowance to pay
for, credit, and offset the costs and expenses in connection with Landlord’s
Work. Any cost of Landlord’s Work in excess of the Allowance incurred by
Landlord shall be the sole responsibility of Tenant and Tenant shall be
responsible for and promptly, but in no event longer than thirty (30) days after
each request therefor, pay directly or pay to Landlord for, as appropriate, and
indemnify and reimburse Landlord for, from and against, any costs and expenses
for Landlord’s Work in excess of the Allowance including, but not limited to,
such costs resulting from Tenant’s upgrades from building standard construction
materials or Tenant’s upgrades or changes to any of Landlord’s Work or the Plans
or specifications relating thereto. To the extent the total costs and expenses
of Landlord’s Work are less than the Allowance, there shall be no credit, rebate
or other payment to Tenant as a result thereof. At Landlord’s option, at any
time following the completion and approval of the Plans, Landlord shall deliver
to Tenant an estimate of the costs to complete Landlord’s Work (the “Estimate”)
and within ten (20) days of receipt of the Estimate, Tenant shall provide
Landlord with any comments Tenant may have on such Estimate. The amount by which
the final Estimate exceeds the Allowance shall be deemed the “Excess Costs”. The
percentage by which the final Estimate exceeds the Allowance shall be deemed
“Tenant’s Excess Percentage” and Tenant’s Excess Percentage shall be paid by
Tenant to Landlord as follows. Within ten (10) days of Tenant’s receipt of a
statement from Landlord (the “Landlord Cost Statement”, which statement shall be
provided to Tenant no more frequently than once per calendar month) setting
forth in reasonable detail the costs of Landlord’s Work incurred to a specified
date (the “Aggregate Costs”), Tenant shall make a payment to Landlord (a

 

27



--------------------------------------------------------------------------------

“Tenant Contribution”, with the aggregate of such Tenant Contributions being the
“Excess Payments”) in an amount equal to (x) the product of the Aggregate Costs
and Tenant’s Excess Percentage less (y) the Excess Payments previously received
by Landlord from Tenant. Within sixty (60) days (or such longer period as
reasonably necessary) of the Substantial Completion Date, defined below,
Landlord shall provide Tenant with a statement setting forth the actual costs of
the Landlord’s Work and (1) if the actual costs are less than the Estimate,
Landlord shall credit such amount, up to a maximum of the Excess Payments,
against future payments of Base Rent, or (2) if the actual costs are greater
than the Estimate, Tenant shall pay to, reimburse and/or indemnify, as the case
may be, Landlord for or from the difference, as Additional Rent, within thirty
(30) business days after the receipt of such statement. In connection with any
materials or services to be provided directly by or on behalf of Tenant (as
opposed to Landlord), Tenant shall make provision for either written waivers of
liens from all contractors, laborers and suppliers of materials for such work,
the filing of lien bonds on behalf of such contractors, laborers and suppliers,
or other appropriate protective measures reasonably approved by Landlord.

(viii)        Tenant hereby appoints Rob Curran and Bill Steinkrauss as
authorized representatives of Tenant for purposes of dealing with Landlord and
its agents with respect to all matters involving, directly or indirectly, the
construction of Landlord’s Work, the MUA Work, the Space Plans, or the Plans,
including, without limitation, change orders to the Space Plans or Plans (such
individuals each hereinafter referred to as “Tenant’s Representative”, and
Landlord may rely on the direction or agreement of either such Tenant’s
Representative). Landlord hereby appoints Erin Orpik, Related Beal as the
authorized representative of Landlord for purposes of dealing with Tenant and
its agents with respect to all matters involving, directly or indirectly, the
construction of Landlord’s Work, the MAU Work, the Space Plans, or the Plans
(such person is hereinafter referred to as “Landlord’s Representative”).

(ix)        All components of Landlord’s Work and the MUA Work shall be part of
the Building, except only for such items as Landlord advises Tenant that same
shall be removed by Tenant on the termination of this Lease that same shall be
removed by Tenant on the termination of this Lease. Notwithstanding the
forgoing, (A) Tenant shall obtain insurance covering Landlord’s Work, as set
forth in Article 7 and (B) articles of personal property, including but not
limited to copiers and computers; unattached laboratory and specialty equipment;
unattached casework; bottle washers; telecommunication equipment; cabling; and
any equipment or utility connections necessary for the function of the
foregoing, owned or installed by Tenant solely at its expense (i.e., and not
paid for by the Allowance) in the Premises (“Tenant’s Removable Property”) shall
remain the property of Tenant and may be removed by Tenant at any time prior to
the expiration or earlier termination of this Lease (and, at Landlord’s option,
shall be removed prior to the expiration or earlier termination of this Lease),
subject to Tenant’s repair and restoration obligations in this Lease. For the
purposes of clarity, Landlord and Tenant acknowledge and agree that any
component Landlord’s Work or Tenant’s Removable Property that is paid for by or
on behalf of Landlord (e.g., by way of the Allowance, etc.) shall remain with
the Building upon the termination or expiration of the Term except to the extent
advised by Landlord in writing (which writing may be by email) to the contrary
as set forth above and the same shall not be listed in Exhibit J.

(b)        Repair and Maintenance. Subject to the provisions of Article 12, and
except for damage caused by any act or omission of Tenant or persons acting
under Tenant, Landlord shall keep the common areas of the Building (including,
without limitation, common elevators and common parking areas) and the
foundation, roof, Building systems (to the extent not serving the Premises or
another tenant’s premises exclusively), structural supports, exterior windows
and exterior walls of the Building in good order, condition and repair
reasonable wear and tear excepted. Landlord shall not be obligated to maintain
or repair any interior windows, doors, plate glass, the surfaces of walls or
other fixtures, components or equipment within the Premises, but the same shall
be Tenant’s obligation. Tenant shall promptly report in writing to Landlord any
defective condition known to it that Landlord is required to repair and Landlord
shall commence and complete such required repairs in a commercially reasonable
period of time (subject

 

28



--------------------------------------------------------------------------------

to Force Majeure). Tenant waives the benefit of any present or future law that
provides Tenant the right to repair the Premises or Property at Landlord’s
expense or to terminate this Lease because of the condition of the Property or
Premises. If Landlord’s failure to make any such required repair results in a
Landlord Service Interruption, as defined in Section 6.02, above, Tenant shall
have the benefit of the remedies set forth in said Section.6.02. Notwithstanding
the fact that Landlord may elect, at Landlord’s sole discretion, to provide
security services at the Property or Building at any time during the Term of
this Lease, (i) Tenant hereby releases Landlord from any claim for injury to
person or damage to property asserted by Tenant or any personnel, employee,
guest, invitee or agent of Tenant that is suffered or occurs in or about the
Premises or in or about the Building or Property or the common areas appurtenant
thereto by reason of the act of any intruder or any other person in or about the
Premises, Building or Property, and (ii) Landlord shall not be deemed to owe
Tenant, or any person claiming by, through or under Tenant, any duty or standard
of care as a result of Landlord’s provision of such security services.

10.04    Tenant’s Obligations.

(a)        Repair and Maintenance. Except for work that Section 10.03(b) or
Article 12 requires Landlord to do, Tenant at its sole cost and expense shall
keep the Premises including, without limitation, all Initial Tenant
Improvements, other Tenant Work, Tenant Property, fixtures, systems and
equipment now or hereafter on the Premises, or elsewhere exclusively serving the
Premises (including regularly scheduled (e.g., quarterly, annually or
semi-annually as reasonably determined by Landlord) preventive
maintenance/service contract with a contractor reasonably approved by Landlord
therefor), in good order, condition and repair, reasonable wear and tear
excepted; shall keep in a safe, secure and sanitary condition all trash and
rubbish temporarily stored at the Premises; and shall make all repairs and
replacements and to do all other work necessary for the foregoing purposes
whether the same may be ordinary or extraordinary, foreseen or unforeseen. The
foregoing shall include, without limitation, Tenant’s obligation to maintain
floors and floor coverings, to paint and repair walls and doors, to replace and
repair all interior glass and windows, ceiling tiles, lights and light fixtures,
pipes, drains and the like in the Premises. Tenant shall hire its own cleaning
contractor for the Premises and shall provide first-class janitorial service in
the Premises on each business day during the Term (including daily disposal of
trash from trash bins in the Premises). If applicable, Tenant shall arrange for
disposal of its own lab-related refuse and/or hazardous waste by a licensed
vendor in accordance with all applicable Legal Requirements and Section 9.04
hereof. No storage shall be permitted outside of the Premises. Storage inside
the Premises shall be provided in a manner not visible from outside the
Premises. (For purposes of this Section, the term “reasonable wear and tear”
constitutes that normal, gradual deterioration that occurs due to aging and
ordinary use despite reasonable and timely maintenance and repairs or repairs
and restoration, as the case may be; in no event shall “reasonable wear and
tear” excuse Tenant from its obligations duty to maintain and/or repair as may
be required hereunder.)

(b)        Landlord’s Right to Cure. If Tenant does not perform any of its
obligations under Section 10.04(a), Landlord upon ten (10) days’ prior notice to
Tenant (or without prior notice in the case of a potential emergency) may
perform such maintenance, repair or replacement on Tenant’s behalf, and Tenant
shall reimburse Landlord for all costs reasonably incurred together with an
Administrative Charge (as defined in Section 14.02(f)), immediately upon demand.

(c)        Initial Tenant Improvements. Tenant shall perform, at its sole cost
and expense, and subject to the terms and conditions of this Lease, all work and
installations (other than Landlord’s Work and the MUA Work) necessary or
desirable to prepare the Premises for Tenant’s use and occupancy (the “Initial
Tenant Improvements”). Any Initial Tenant Improvements shall be performed in
accordance with, and subject to, the provisions of Section 10.05 of this Lease.
Landlord shall not be responsible for any aspects of the design or construction
of Initial Tenant Improvements, the correction of any defects therein, or any
delays in the completion thereof.

 

29



--------------------------------------------------------------------------------

10.05    Tenant Work.

(a)        General. “Tenant Work” shall mean all work including demolition,
improvements, additions and alterations in or to the Premises, including the
Initial Tenant Improvements. Without limitation, Tenant Work includes any
penetrations in the walls, partitions, ceilings or floors and all attached
carpeting, all signs visible from the exterior of the Premises, and any change
in the exterior appearance of the windows in the Premises (including shades,
curtains and the like). All Tenant Work shall be subject to Landlord’s prior
written approval, and shall be arranged and paid for by Tenant all as provided
herein; provided that any interior, non-structural Tenant Work (including any
series of related Tenant Work projects, but excluding the Initial Tenant
Improvements) that (i) costs less than the “Tenant Work Threshold Amount” (which
shall be $20,000.00), (ii) does not affect any fire-safety, telecommunications,
electrical, mechanical, ventilation or plumbing systems of the Building (“Core
Building Systems”), and (iii) does not affect any penetrations in or otherwise
affect any walls, floors, roofs, or other structural elements of the Building or
any signs visible from the exterior of the Premises or any change in the
exterior appearance of the windows in the Premises (including shades, curtains
and the like) shall not require Landlord’s prior approval if Tenant delivers the
Construction Documents (as defined in Section 10.05(b)) for such work to
Landlord at least five (5) business days’ prior to commencing such work along
with notice including the name and contact information for the contractor(s)
performing work in connection therewith, required evidence of insurance and such
other reasonable information as Landlord may reasonably require, if any).
Whether or not Landlord’s approval is required, Tenant shall neither propose nor
effect any Tenant Work that in Landlord’s reasonable judgment (A) adversely
affects any structural component of the Building, (B) would be incompatible with
the Core Building Systems, (C) affects the exterior or the exterior appearance
of the Building or common areas within or around the Building or other property
than the Premises, (D) diminishes the value of the Premises, or (E) requires any
unusual expense to readapt the Premises. Prior to commencing any Tenant Work
affecting air disbursement from ventilation systems serving Tenant or the
Building, including, without limitation, the installation of Tenant’s exhaust
systems, Tenant shall provide Landlord with a third party report from a
consultant, and in a form, reasonably acceptable to Landlord, showing that such
work will not adversely affect the ventilation systems of the Building (or of
any other tenant in the Building ) and shall, upon completion of such work,
provide Landlord with a certification reasonably satisfactory to Landlord from
such consultant confirming that no such adverse effects have resulted from such
work. If, as a result of any Tenant Work, Landlord is obligated to comply with
any Legal Requirement, including, but not limited to, the Americans With
Disabilities Act, and such compliance requires Landlord to make any improvement
or alteration to any portion of the Property, as a condition to Landlord’s
consent, Landlord shall have the right to require Tenant to pay to Landlord
prior to the construction of any improvement or alteration by Tenant, , as
Additional Rent, the entire cost of any improvement or alteration Landlord is
obligated to complete by such law or regulation.

(b)        Construction Documents. No Tenant Work other than non-structural
cosmetic alterations that cost less than the Tenant Work Threshold Amount
(“Cosmetic Alterations”), shall be effected except in accordance with complete,
coordinated construction drawings and specifications (“Construction Documents”)
prepared in accordance with Exhibit F. Before commencing any Tenant Work
requiring Landlord’s approval hereunder, Tenant shall obtain Landlord’s prior
written approval of the Construction Documents for such work, which approval
shall not be unreasonably withheld or delayed. For the avoidance of doubt,
Construction Documents shall not be required for Cosmetic Alterations. The
Construction Documents shall be prepared by an architect (“Tenant’s Architect”)
registered in the Commonwealth of Massachusetts experienced in the construction
of tenant space improvements in comparable buildings in the area where the
Premises are located and, if the value of such Tenant Work will equal or exceed
the Tenant Work Threshold Amount or will affect any Core Building Systems or
structural components of the Building, the identity of such Architect shall be
approved by Landlord in advance, such approval not to be unreasonably withheld
in the case of interior, non-structural

 

30



--------------------------------------------------------------------------------

Tenant Work. Tenant shall be solely responsible for the liabilities associated
with and expenses of all architectural and engineering services relating to
Tenant Work and for the adequacy, accuracy, and completeness of the Construction
Documents even if approved by Landlord (and even if Tenant’s Architect has been
otherwise engaged by Landlord in connection with the Building ). The
Construction Documents shall set forth in detail the requirements for
construction of the Tenant Work and shall show all work necessary to complete
the Tenant Work including all cutting, fitting, and patching and all connections
to the mechanical, electrical, and plumbing systems and components of the
Building. Submission of the Construction Documents to Landlord for approval
shall be deemed a warranty by Tenant that all Tenant Work described in the
Construction Documents (i) complies with all applicable laws, regulations,
building codes, and highest design standards, (ii) does not adversely affect any
structural component of the Building, (iii) is compatible with and does not
adversely affect the Core Building Systems, (iv) does not affect any property
other than the Premises, (v) conforms to floor loading limits specified by
Landlord, and (vi) with respect to all materials, equipment and special designs,
processes or products, does not infringe on any patent or other proprietary
rights of others. The Construction Documents shall comply with Landlord’s
requirements for the uniform exterior appearance of the Building, including,
without limitation, the use of Building standard window blinds and Building
standard light fixtures within fifteen (15) feet of each exterior window.
Landlord’s approval of Construction Documents shall signify only Landlord’s
consent to the Tenant Work shown and shall not result in any responsibility or
warranty of Landlord concerning compliance of the Tenant Work with laws,
regulations, or codes, or coordination or compatibility with any component or
system of the Building, or the feasibility of constructing the Tenant Work
without damage or harm to the Building, all of which shall be the sole
responsibility of Tenant.

(c)        Performance. The identity of any person or entity (including any
employee or agent of Tenant) performing or designing any Tenant Work (“Tenant
Contractor”) shall, if the cost of such work in any instance is in excess of the
Tenant Work Threshold Amount or will affect any Core Building Systems or
structural components of the Building or involves any work other than interior,
nonstructural alterations, be approved in advance by Landlord, such approval not
to be unreasonably withheld. Once any Tenant Contractor has been approved, then
the same Tenant Contractor may thereafter be used by Tenant for the same type of
work until Landlord notifies Tenant that such Tenant Contractor is no longer
approved. Tenant shall procure at Tenant’s expense all necessary permits and
licenses before undertaking any Tenant Work but shall not take any plans for
Tenant Work to the municipal inspection services or fire departments, without on
each occasion obtaining Landlord’s prior written consent. Tenant shall perform
all Tenant Work at Tenant’s risk in compliance with all applicable laws and the
Rules and Regulations for Tenant Work attached hereto as Exhibit C as the same
may be amended by Landlord from time to time and in a good and workmanlike
manner employing new materials of good quality and producing a result at least
equal in quality to the other parts of the Premises. When any Tenant Work is in
progress, Tenant shall cause to be maintained insurance as described in the
Tenant Work Insurance Schedule attached as Exhibit D and such other insurance as
may be required under this Lease or reasonably required by Landlord covering any
additional hazards due to such Tenant Work, and, if the cost of such Tenant Work
exceeds the Tenant Work Threshold Amount also such bonds or other assurances of
satisfactory completion and payment as Landlord may reasonably require, in each
case for the benefit of Landlord. If the Tenant Work in any instance requires
Landlord’s approval hereunder, Tenant shall reimburse Landlord for its
reasonable costs of reviewing the proposed Tenant Work and inspecting
installation of the same. At all times while performing Tenant Work, Tenant
shall require any Tenant Contractor to comply with all applicable laws,
regulations, permits and Landlord’s rules and regulations relating to such work,
including, without limitation, use of loading areas, elevators and lobbies.
Landlord shall have the right to stop any work not being performed in
conformance with this Lease, and, at its option, may repair or remove
non-conforming work at the expense of Tenant. Each Tenant Contractor working on
the roof of the Building shall coordinate with Landlord’s roofing contractor,
shall comply with its requirements and shall not violate existing roof
warranties. Each Tenant Contractor shall work on the Premises without

 

31



--------------------------------------------------------------------------------

causing labor disharmony, coordination difficulties, or delay to or impairing of
any guaranties, warranties or the work of any other contractor. Tenant shall
obtain from each Tenant Contractor, prior to entry into the Building, an
agreement to indemnify and hold the Indemnitees harmless from any claim, loss or
expense arising in whole or in part out of any act or neglect committed by or
under such person while on or about the Premises or Building to the same extent
as Tenant has so agreed in this Lease, the indemnities of Tenant and Tenant
Contractor being joint and several.

(d)        Payment. Tenant shall pay the entire cost of all Tenant Work so that
the Premises, including Tenant’s leasehold, shall always be free of liens for
labor or materials. If any such lien is filed that is claimed to be attributable
to Tenant or persons acting under Tenant, then Tenant shall promptly (and always
within thirty (30) days of Tenant’s notice of filing thereof) discharge the
same.

(e)        Other.

(i)        Tenant must schedule and coordinate all aspects of work with the
Building manager and Building engineer and shall make prior arrangements for
elevator use with the Building manager. If an operating engineer is required by
any union regulations, Tenant shall pay for such engineer. If shutdown of risers
and mains for electrical, mechanical and plumbing work is required, such work
shall be supervised by Landlord’s representative at Tenant’s cost. If special
security arrangements must be made (e.g., in connection with work outside normal
business hours), Tenant Contractor shall pay the actual cost of such security.
No work shall be performed in Building mechanical or electrical equipment rooms
without Landlord’s approval, which approval shall not be unreasonably withheld
or delayed, and all such work shall be performed under Landlord’s supervision.
Except in case of emergency, at least forty-eight (48) hours’ prior notice must
be given to the Building management office prior to the shutdown of fire,
sprinkler and other alarm systems, and in case of emergency, prompt notice shall
be given. In the event that such work unintentionally alerts the Fire or Police
Department or any private alarm monitoring company through an alarm signal,
Tenant shall be liable for any fees or charges levied in connection with such
alarm. Tenant shall pay to Landlord such charges as may from time to time be in
effect with respect to any such shutdown. All demolition, installations,
removals or other work that is reasonably likely to inconvenience other tenants
or disturb Building operations must be scheduled with the Building manager at
least twenty-four (24) hours in advance.

(ii)        Tenant shall take all necessary and appropriate steps to ensure that
any work carried out by or on behalf of Tenant is done in a manner so as to not
interfere with any other tenants or occupants of the Building. Installations
within the Premises (and elsewhere where Tenant is permitted to make
installations) shall not interfere with existing services and shall be installed
so as not to unreasonably interfere with subsequent installation of ceilings or
services for other tenants. Redundant electrical, control and alarm systems and
mechanical equipment and sheet metal used or placed on the Property during
construction and not maintained as part of Tenant’s use of the Premises must be
removed as part of the work.

(iii)        Each Tenant Contractor shall take all reasonable steps to assure
that any work is carried out without disruption from labor disputes arising from
whatever cause, including disputes concerning union jurisdiction and the
affiliation of workers employed by said Tenant Contractor or its subcontractors.
Tenant shall be responsible for, and shall reimburse Landlord for, all actual
costs and expenses, including reasonable attorneys’ fees incurred by Landlord in
connection with the breach by any Tenant Contractor of such obligations. If
Tenant does not promptly resolve any labor dispute caused by or relating to any
Tenant Contractor, Landlord may in its sole discretion request that Tenant
remove such Tenant Contractor from the Property, and if such Tenant Contractor
is not promptly removed, Landlord may prohibit such Tenant Contractor from
entering the Property.

 

32



--------------------------------------------------------------------------------

(iv)        Tenant shall diligently pursue and complete all Tenant Work and upon
completion thereof, Tenant shall give to Landlord (A) a permanent certificate of
occupancy (if one is legally required) and any other final governmental
approvals required for such work, (B) copies of “as built” plans and all
construction contracts and (C) proof of payment for all labor and materials.

10.06    Condition upon Termination. At the expiration or earlier termination of
the Term, Tenant (and all persons claiming through Tenant) shall without the
necessity of notice, deliver the Premises (including all Initial Tenant
Improvements and Tenant Work, and all replacements thereof, except such
additions, alterations, Initial Tenant Improvements and other Tenant Work as the
Landlord may direct to be removed at the time the Landlord approves the plans
thereof, or, in the case of Tenant Work not subject to Landlord approval, at the
time of expiration or earlier termination of the Term) broom-clean, in
compliance with the requirements of Section 10.07 and in good and tenantable
condition, reasonable wear and tear, and damage by casualty or taking (to the
extent provided in Article 12 only) excepted. (For purposes of the foregoing
sentence, the term “reasonable wear and tear” constitutes that normal, gradual
deterioration that occurs due to aging and ordinary use despite reasonable and
timely maintenance and repairs; in no event shall “reasonable wear and tear”
excuse Tenant from its duty to maintain same in good condition and repair and
otherwise serviceable.) The Premises shall be surrendered to Landlord free and
clear of any mechanic’s liens (or any similar lien related to labor or
materials) filed against any part of the Premises and free and clear of any
financing or other encumbrance on any equipment and/or Initial Tenant
Improvements or Tenant Work to be surrendered with the Premises. As part of such
delivery, Tenant shall also provide all keys (or lock combinations, codes or
electronic passes) to the Premises to Landlord; remove all signs wherever
located; and, except as provided in this Section 10.06, remove all Tenant
Property whether or not bolted or otherwise attached. As used herein, “Tenant
Property” shall mean all trade fixtures, furnishings, equipment inventory,
cabling and other personal property owned by Tenant or any person acting under
Tenant at the Premises. Tenant shall repair all damage that results from such
removal and restore the Premises substantially to a fully functional and
tenantable condition (including the filling of all floor and wall holes, the
removal of all disconnected wiring back to junction boxes and the replacement of
all damaged ceiling tiles). Any property not so removed shall be deemed
abandoned, shall at once become the property of Landlord, and may be disposed of
in such manner as Landlord shall see fit; and Tenant shall pay the cost of
removal and disposal to Landlord upon demand. If this Lease shall be terminated
by reason of Tenant’s breach or Event of Default, then, notwithstanding anything
to the contrary in this Section 10.06 or otherwise in this Lease contained,
Landlord shall have, and Tenant hereby grants, a security interest and lien
against all Tenant Property in the premises or elsewhere in the Building to
secure Landlord’s rights under Article 14 hereof. Tenant acknowledges and agrees
that Landlord may prepared and file, and Tenant shall, within ten (10) days of
Landlord’s written request, from time to time, execute and deliver to Landlord,
such documentation (e.g., UCC statements) as may be necessary to enable Landlord
to perfect and enforce such security interest and lien. The covenants of this
Section shall survive the expiration or earlier termination of the Term.

10.07    Decommissioning of the Premises. Prior to the expiration of this Lease
(or within thirty (30) days after any earlier termination), Tenant shall clean
and otherwise decommission all interior surfaces (including floors, walls,
ceilings, and counters), piping, supply lines, waste lines and plumbing in
and/or exclusively serving the Premises, and all exhaust or other ductwork in
and/or exclusively serving the Premises, in each case which has carried or
released or been exposed to any Environmental Substances, and shall otherwise
clean the Premises so as to permit the report hereinafter called for by this
Section 10.07 to be issued. Prior to the expiration of this Lease (or within
thirty (30) days after any earlier termination), Tenant, at Tenant’s expense,
shall obtain for Landlord a report addressed to Landlord and Landlord’s
designees (and, at Tenant’s election, Tenant) by a reputable licensed
environmental engineer that is designated by Tenant and acceptable to Landlord
in Landlord’s reasonable discretion, which report shall be based on the
environmental engineer’s inspection of the Premises and shall show: that the
Environmental Substances, to the extent, if any, existing prior to such
decommissioning, have been

 

33



--------------------------------------------------------------------------------

removed as necessary so that the interior surfaces of the Premises (including
floors, walls, ceilings, and counters), piping, supply lines, waste lines and
plumbing, and all such exhaust or other ductwork in and/or exclusively serving
the Premises, may be reused by a subsequent tenant or disposed of in compliance
with applicable Environmental Laws (as defined in Section 9.04 hereof) without
taking any special precautions for Environmental Substances, without incurring
special costs or undertaking special procedures for demolition, disposal,
investigation, assessment, cleaning or removal of Environmental Substances and
without incurring regulatory compliance requirements or giving notice in
connection with Environmental Substances; and that the Premises may be
reoccupied for office or laboratory use, demolished or renovated without taking
any special precautions for Environmental Substances, without incurring special
costs or undertaking special procedures for disposal, investigation, assessment,
cleaning or removal of Environmental Substances and without incurring regulatory
requirements or giving notice in connection with Environmental Substances.
Further, for purposes of this Section: “special costs” or “special procedures”
shall mean costs or procedures, as the case may be, that would not be incurred
but for the nature of the Environmental Substances as Environmental Substances
instead of non-hazardous materials. The report shall include reasonable detail
concerning the clean-up location, the tests run and the analytic results. If
Tenant fails to perform its obligations under this Section, without limiting any
other right or remedy, Landlord may, on five (5) business days’ prior written
notice to Tenant perform such obligations at Tenant’s expense, and Tenant shall
promptly reimburse Landlord upon demand for all costs and expenses reasonably
incurred together with an Administrative Charge, as defined in Section 14.02(f).
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of this Lease.

ARTICLE 11:  RESERVED

ARTICLE 12:  DAMAGE OR DESTRUCTION; CONDEMNATION

12.01    Damage or Destruction of Premises.

(a)        If the Premises or any part thereof shall be damaged by fire or other
insured casualty, then, subject to Subsection 12.01(b), Landlord shall proceed
with diligence, subject to then applicable statutes, building codes, zoning
ordinances and regulations of any governmental authority, and at the expense of
Landlord (but only to the extent of insurance proceeds made available to
Landlord by any mortgagee of the Building and any ground lessor) to repair or
cause to be repaired such damage (other than any Initial Tenant Improvements and
Tenant Work, which Tenant shall promptly commence, and proceed with diligence,
to restore). All such repairs made necessary by any act or omission of Tenant
shall be made at the Tenant’s expense to the extent that the cost of such
repairs are less than the deductible amount in Landlord’s insurance policy. All
repairs to and replacements of Tenant Property and any Initial Tenant
Improvements and Tenant Work shall be made by and at the expense of Tenant. The
cost of any repairs performed under this Section by Landlord at Tenant’s expense
(including costs of design fees, financing, and charges for administration,
overhead and construction management services by Landlord and Landlord’s
contractor) shall constitute Additional Rent hereunder. If the Premises or any
part thereof shall have been rendered unfit for use and occupation hereunder by
reason of such damage, the Base Rent or a just and proportionate part thereof,
according to the nature and extent to which the Premises shall have been so
rendered unfit, shall be abated until the Premises (except as to Tenant
Property, Initial Tenant Improvements and any Tenant Work) shall have been
restored as nearly as practicable to the condition in which they were
immediately prior to such fire or other casualty; provided, however, that in no
event shall the period of such abatement exceed twelve (12) months, and that if
and to the extent Landlord shall be unable to collect the insurance proceeds
(including rent insurance proceeds) applicable to such damage because of some
action or inaction on the part of Tenant, or the employees, licensees or
invitees of Tenant, the cost of repairing such damage shall be paid by Tenant
and there shall be no abatement of rent. Landlord shall not be liable for delays
in the making of any such repairs that are due to government regulation,
casualties, and strikes, unavailability of labor and materials, delays in

 

34



--------------------------------------------------------------------------------

obtaining insurance proceeds, and other causes beyond the reasonable control of
Landlord, nor shall Landlord be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting from delays in repairing
such damage.

(b)        If (i) the Premises are so damaged by fire or other casualty (whether
or not insured) at any time during the last thirty (30) months of the Term that
the cost to repair such damage is reasonably estimated to exceed one-third (1/3)
of the total Base Rent payable hereunder for the period from the estimated
completion date of repair until the end of the Term, (ii) at any time the
Building (or any portion thereof, whether or not including any portion of the
Premises) is so damaged by fire or other casualty (whether or not insured) that
substantial alteration or reconstruction or demolition of the Building (or a
portion thereof) shall in Landlord’s judgment be required, or (iii) at any time
damage to the Building occurs by fire or other insured casualty and any
mortgagee or ground lessor shall refuse to permit insurance proceeds to be
utilized for the repair or replacement of such property and Landlord determines
not to repair such damage, then and in any of such events, this Lease and the
term hereof may be terminated at the election of Landlord by a notice from
Landlord to Tenant within six (6) months, or such longer period as is required
to complete arrangements with any mortgagee or ground lessor regarding such
situation, following such fire or other casualty; the effective termination date
pursuant to such notice shall be not less than thirty (30) days after the day on
which such termination notice is received by Tenant. If any mortgagee refuses
without fault by Tenant to permit insurance proceeds to be applied to
replacement of the Premises, and neither Landlord nor such mortgagee has
commenced such replacement within six (6) months following adjustment of such
casualty loss with the insurer, then Tenant may, until any such replacement
commences, terminate this Lease by giving at least thirty (30) days prior
written notice thereof to Landlord and such termination shall be effective on
the date specified if such replacement has not then commenced. In addition, if a
substantial portion of the Premises is damaged by fire or other casualty or
Tenant’s access to the Premises is denied by reason of damage by fire or other
casualty to such extent that Landlord fails to complete the repairs required
hereunder within seven (7) months after the occurrence thereof, Tenant, upon
sixty (60) days’ written notice to Landlord, may terminate this Lease; provided,
however, that if Landlord completes said repairs prior to the end of said sixty
(60) day period, Tenant’s notice shall be void and this Lease shall continue in
full force and effect. In addition, if the Premises are so damaged by fire or
other casualty during the last twelve (12) months of the term of this Lease that
it is reasonably estimated by Landlord that it will take more than one hundred
eighty (180) days to repair, Tenant may terminate this Lease by giving at least
thirty (30) days’ prior written notice thereof to Landlord and such termination
shall be effective on the date specified. In the event of any termination, the
Term shall expire as of the effective date of such early termination and the
parties shall undertake the obligations required under this Lease as if such
early termination date were the date originally stipulated in Article 1 for the
end of the Term and the Base Rent and Additional Rent for Total Operating Costs
(to the extent not abated as set forth above) shall be apportioned as of such
date.

12.02    Eminent Domain. In the event that all or any substantial part of the
Premises or the Building or its common areas is taken (other than for temporary
use, hereafter described) by public authority under power of eminent domain (or
by conveyance in lieu thereof), then by notice given within three (3) months
following the recording of such taking (or conveyance) in the appropriate
registry of deeds, this Lease may be terminated at Landlord’s election, or
Tenant’s election if such taking shall prevent Tenant from using at least fifty
percent (50%) of the Premises for their intended purposes, thirty (30) days
after such notice, and Base Rent and Tenant’s share of Total Operating Costs and
Taxes shall be apportioned as of the date of termination. If this Lease is not
terminated as aforesaid, subject to the rights of mortgagees Landlord shall
within a reasonable time thereafter, diligently restore what may remain of the
Premises (excluding any Tenant Property or other items installed or paid for by
Tenant that Tenant is permitted or may be required to remove upon expiration and
any Initial Tenant Improvements and Tenant Work) to a tenantable condition. In
the event some portion of rentable floor area of the Premises is taken (other
than for temporary use) and this Lease is not terminated, Base Rent shall be
proportionally abated for the

 

35



--------------------------------------------------------------------------------

remainder of the Term. In the event of any taking of the Premises or any part
thereof for temporary use, (i) this Lease shall be and remain unaffected thereby
and rent shall not abate, and (ii) Tenant shall be entitled to receive for
itself such portion or portions of any award made for such use with respect to
the period of the taking that is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
then Tenant shall pay to Landlord a sum equal to the reasonable cost of
performing Tenant’s obligations hereunder with respect to surrender of the
Premises and upon such payment shall be excused from such obligations.

So long as Tenant is not then in breach of any covenant or condition of this
Lease, any specific damages that are expressly awarded to Tenant on account of
its relocation expenses, and specifically so designated, shall belong to Tenant.
Except as provided in the preceding sentence of this paragraph, Landlord
reserves to itself, and Tenant releases and assigns to Landlord, all rights to
damages accruing on account of any taking or by reason of any act of any public
authority for which damages are payable. Tenant agrees to execute such further
instruments of assignment as may be reasonably requested by Landlord, and to
turn over to Landlord any damages that may be recovered in any proceeding or
otherwise; and Tenant irrevocably appoints Landlord as its attorney-in-fact with
full power of substitution so to execute and deliver in Tenant’s name, place and
stead all such further instruments if Tenant shall fail to do so after ten
(10) days’ notice.

ARTICLE 13:  ASSIGNMENT AND SUBLETTING

13.01    Landlord’s Consent Required. Except as set forth in this Article,
Tenant shall not directly or indirectly assign this Lease, or sublet or license
the Premises or any portion thereof, or advertise the Premises for assignment or
subletting or permit the occupancy of all or any portion of the Premises by any
person other than Tenant (each of the foregoing actions are collectively
referred to as a “Transfer”) without obtaining, on each occasion, the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that Tenant complies with the provisions of
this Article. A Transfer shall include, without limitation, any transfer of
Tenant’s interest in this Lease by operation of law, merger or consolidation of
Tenant into any other firm or corporation, and the transfer or sale of a
controlling interest in Tenant, whether by sale of its capital stock or
otherwise or any sale of all or a substantial part of Tenant’s assets. Any
Transfer shall be subject to this Lease, all of the provisions of which shall be
conditions to such Transfer and be binding on any transferee. No transferee
shall have any right further to transfer its interest in the Premises, and
nothing herein shall impose any obligation on Landlord with respect to a further
Transfer. The foregoing restrictions shall be binding on any assignee or
sublessee to which Landlord has consented, provided, notwithstanding anything
else contained in this Lease, Landlord’s consent to any further assignment,
subleasing or any sub-subleasing by any approved assignee or sublessee may be
withheld by Landlord at Landlord’s sole discretion. If Tenant does Transfer with
(or without) Landlord’s consent, any option or other right that Tenant may have
relating to the Premises, including any right to extend the Term or lease other
premises, shall automatically be terminated. Landlord’s Managing Agent (or such
other manager of the Building appointed from time to time by Landlord) shall be
Tenant’s exclusive broker for a period of six (6) months with respect to any
proposed transfer so long as such Managing Agent uses its good faith best
efforts to market in accordance with Tenant’s directions; and after such period
Tenant may appoint a co-exclusive broker to serve along with Landlord’s Managing
Agent. Such Managing Agent shall be paid a brokerage fee for any transfer in
accordance with such Managing Agent’s commission schedule then in effect so long
as such schedule is competitive with similar schedules of major Greater Boston
brokerage firms.

13.02    Terms. Without limitation, it shall not be unreasonable for Landlord to
withhold such consent for any Transfer where, in Landlord’s reasonable opinion:
(a) the proposed transferee does not have a financial standing and credit rating
reasonably acceptable to Landlord; (b) the proposed transferee does not have a
good reputation in the community; (c) the business in which the proposed
transferee is engaged

 

36



--------------------------------------------------------------------------------

could detract from, or be inappropriate for, the Building, its value or the
costs of ownership thereof; (d) the rent to be paid by any proposed transferee
is less than the then current fair market rent; (e) the proposed transferee is a
current tenant or a prospective tenant (or any affiliate of such tenant or
prospective tenant), prospective tenant meaning such tenant has been shown space
or has been presented with or has made an offer to lease space, of the Building
or the Project within the preceding twelve (12) months, and Landlord will have
space suitable to such proposed transferee’s needs available within such
proposed transferee’s timeline; (f) the use of the Premises by any transferee
(even though a Permitted Use) violates any use restriction granted by Landlord
in any other lease or would otherwise cause Landlord to be in violation of its
obligations under another lease or agreement to which Landlord is a party;
(g) if such Transfer is not approved of by the holder of any mortgage on the
Property (if such approval is required); (h) a proposed transferee’s business
will impose a burden on the Property’s parking facilities, elevators, common
areas, facilities, or utilities that is greater than the burden imposed by
Tenant, in Landlord’s reasonable judgment; (i) any guarantor of this Lease
refuses to consent to the proposed transfer or to execute a written agreement
reaffirming the guaranty; (j) Tenant is in default of any of its obligations
under the Lease at the time of the request or at the time of the proposed
Transfer; (k) if requested by Landlord, the transferee refuses to sign a
non-disturbance and attornment agreement in favor of Landlord’s lender;
(l) Landlord has sued or been sued by the proposed transferee or has otherwise
been involved in a legal dispute with the proposed transferee; (m) the
transferee is involved in a business which is not in keeping with the then
current standards of the Property; (n) the Transfer will result in there being
more than one subtenant of the Premises; or (o) the transferee is a governmental
or quasi-governmental entity or an agency, department or instrumentality of a
governmental or quasi-governmental agency. Landlord may condition its consent
upon such transferee depositing with Landlord such additional security as
Landlord may reasonably require to assure the performance and observance of the
obligations of such party to Landlord. In no event, however, shall Tenant assign
this Lease or sublet the whole or any part of the Premises to a proposed
transferee which has been judicially declared bankrupt or insolvent according to
law, or with respect to which an assignment has been made of property for the
benefit of creditors, or with respect to which a receiver, guardian,
conservator, trustee in involuntary bankruptcy or similar officer has been
appointed to take charge of all or any substantial part of the proposed
transferee’s property by a court of competent jurisdiction, or with respect to
which a petition has been filed for reorganization under any provisions of the
Bankruptcy Code now or hereafter enacted, or if a proposed transferee has filed
a petition for such reorganization, or for arrangements under any provisions of
the Bankruptcy Code now or hereafter enacted and providing a plan for a debtor
to settle, satisfy or extend the time for the payment of debts.

13.03    Right of Termination or Recapture. If Tenant requests Landlord’s
consent to a Transfer of all or substantially all of the Premises for all or
substantially all of the Term, Landlord shall have the option, exercisable by
written notice to Tenant given within thirty (30) days after Landlord’s receipt
of Tenant’s completed request, to terminate this Lease as of the date specified
in such notice, which shall not be less than thirty (30) nor more than ninety
(90) days after the date of such notice, as to the entire Premises in the case
of a proposed Transfer of the whole Premises, and as to the portion of the
Premises to be transferred in the case of a partial Transfer. In the event of
termination in respect of a portion of the Premises, the portion so eliminated
shall be delivered to Landlord on the date specified in good order and condition
in the manner required under this Lease at the end of the Term and thereafter,
to the extent necessary in Landlord’s judgment, Landlord, at Tenant’s cost and
expense, may have access to and may make modification to the Premises (or
portion thereof) so as to make such portion a self-contained rental unit with
access to common areas, elevators and the like. Base Rent and the Tenant’s share
shall be adjusted according to the extent of the rentable square footage of the
Premises for which the Lease is terminated.

13.04    Procedures. At least twenty (20) days prior to the effective date of
any Transfer, Tenant shall give Landlord in writing the details of the proposed
Transfer, including, but not limited to: (a) the name,

 

37



--------------------------------------------------------------------------------

business, and financial condition of the prospective transferee, (b) a true and
complete copy of the proposed instrument containing all of the terms and
conditions of such Transfer, (c) a written agreement of the assignee, subtenant
or licensee agreeing with Landlord to perform and observe all of the terms,
covenants, and conditions of this Lease undertaken by such transferee and such
other matters as are contained in Landlord’s standard form of consent to a
Transfer, and (d) any other information Landlord reasonably deems relevant.
Tenant shall pay to Landlord, as Additional Rent, Landlord’s reasonable
out-of-pocket attorneys’ fees in reviewing any Transfer up to a maximum amount
of $5,000.00.

13.05     Related Party Transfer. Tenant may make a Related Party Transfer (as
defined below) without the consent of Landlord, provided that Tenant gives
Landlord at least ten (10) days’ prior notice thereof together with evidence
reasonably satisfactory to Landlord that the proposed Transfer is a Related
Party Transfer and such Related Party Transfer is subject to all of the other
terms and conditions for this Article. A “Related Party Transfer” is a transfer
to an entity (a) into or with which Tenant is merged or consolidated, (b) to
which substantially all of Tenant’s assets are transferred as a going concern,
or (c) which controls or is controlled by Tenant or is under common control with
Tenant, provided that in any of such events (i) Landlord receives prior written
notice of any such transactions, (ii) the assignee or subtenant agrees directly
with Landlord, by written instrument in form satisfactory to Landlord, to be
bound by all the obligations of Tenant hereunder, including, without limitation,
the covenant against further assignment and subletting, (iii) in no event shall
Tenant be released from its obligations under this Lease, (iv) any such transfer
or transaction is for a legitimate, regular business purpose of Tenant other
than a transfer of Tenant’s interest in this Lease, and (v) the involvement by
Tenant or its assets in any transaction, or series of transactions (by way of
merger, sale, acquisition, financing, refinancing, transfer, leveraged buy-out
or otherwise) whether or not a formal assignment or hypothecation of this Lease
or Tenant’s assets occurs, will not result in a reduction of the Net Worth of
Tenant (as defined below), from the Net Worth of Tenant as it is represented to
Landlord at the time of the execution by Landlord of this Lease, or as it exists
immediately prior to said transaction or transactions constituting such
reduction, at whichever time said Net Worth of Tenant was or is greater. “Net
Worth” of Tenant for purposes of this Section shall be the tangible net worth of
Tenant (excluding any guarantors) established under generally accepted
accounting principles consistently applied.

13.06     Excess Rents. If the consideration, rent, or other amounts payable to
Tenant under any other Transfer exceed the Rent and Tenant’s Transfer Expenses
((a) pro rated based on floor area in the case of a subletting, license or other
occupancy of less than the entire area of the Premises and (b) amortized on a
straight line basis over the remaining Term), then Tenant shall pay to Landlord,
as Additional Rent, fifty percent (50%) of the amount of such excess when and as
received. Tenant’s “Transfer Expenses” shall mean Tenant’s actual reasonable and
necessary payments to third parties in connection with such a Transfer on
account of brokerage, legal and market-based fit-up costs. For the purposes of
this subsection, the term “rent” shall mean all Base Rent, Additional Rent or
other payments and/or consideration payable by one party to another for the use
and occupancy of all or a portion of the Premises including, without limitation,
key money, or bonus money paid by the Transferee to Tenant in connection with
such transaction and any payment in excess of fair market value for services
rendered by Tenant to the Transferee or for assets, fixtures, inventory,
equipment or furniture transferred by Tenant to the Transferee in connection
with any such transaction, but shall exclude any separate payments by Tenant for
reasonable attorney’s fees and broker’s commissions in connection with such
assignment or subletting.

13.07     No Release. Notwithstanding any Transfer and whether or not the same
is a Related Party Transfer or is consented to, the liability of Tenant to
Landlord shall remain direct and primary. Any transferee of all or substantially
all of Tenant’s interest in the Premises (including any such transferee under a
Related Party Transfer) shall be jointly and severally liable with Tenant to
Landlord for the performance of all of Tenant’s covenants under this Lease; and
such assignee shall upon request execute

 

38



--------------------------------------------------------------------------------

and deliver such instruments as Landlord reasonably requests in confirmation
thereof (and agrees that its failure to do so shall be a default). Tenant hereby
irrevocably authorizes Landlord to collect Rent from any transferee (and upon
notice any transferee shall pay directly to Landlord) and apply the net amount
collected to the rent and other charges reserved under this Lease. No Transfer
shall be deemed a waiver of the provisions of this Section, or the acceptance of
the transferee as a tenant, or a release of Tenant from direct and primary
liability for the performance of all of the covenants of this Lease.
Notwithstanding anything to the contrary in the documents effecting the
Transfer, no Transfer shall alter in any manner whatsoever the terms of this
Lease, to which any Transfer at all times shall be subject and subordinate. The
breach by Tenant or any transferee of any covenant in this Article shall be a
default for which there is no cure period.

13.08     Restrictions. Notwithstanding anything contained in the foregoing
provisions of this Section to the contrary, neither Tenant nor any transferee
nor any other person having an interest in the possession, use, occupancy or
utilization of the Premises shall enter into any lease, sublease, assignment,
license, concession or other agreement for use, occupancy or utilization of
space in the Premises that provides for rental or other payment for such use,
occupancy or utilization based, in whole or in part, on the net income or
profits derived by any person from the Premises leased, used, occupied or
utilized (other than an amount based on a fixed percentage or percentages of
receipts or sales), and any such purported lease, sublease, assignment, license,
concession or other agreement shall be absolutely void and ineffective as a
conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises.

13.09     Certain Additional Rights. If the Premises or any part thereof are
Transferred by Tenant, following the occurrence of a default which has continued
beyond any applicable cure period, Landlord, in addition to any other remedies
provided hereunder or at law, may at its option collect directly from any such
transferee(s) all rents becoming due to the Tenant under any such Transfer and
apply such rent against any amounts due Landlord by Tenant under this Lease, and
Tenant hereby irrevocably authorizes and directs such transferee(s) to so make
all such rent payments, if so directed by Landlord; and it is understood that no
such election or collection or payment shall be construed to constitute a
novation of this Lease or a release of Tenant hereunder, or to create any lease
or occupancy agreement between the Landlord and such subtenant or impose any
obligations on Landlord, or otherwise constitute the recognition of such
sublease by Landlord for any purpose whatsoever. Tenant hereby absolutely and
unconditionally assigns and transfers to Landlord all of Tenant’s interest in
all rentals and income arising from any Transfer entered into by Tenant, and
Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until a default occurs in
the performance of Tenant’s obligations under this Lease, Tenant may receive,
collect and enjoy the rents accruing under such Transfer. Landlord shall not, by
reason of this or any other assignment of such rents to Landlord nor by reason
of the collection of the rents from a transferee, be deemed to have assumed or
recognized any Transfer or to be liable to the transferee for any failure of
Tenant to perform and comply with any of Tenant’s obligations to such transferee
under such Transfer, including, but not limited to, Tenant’s obligation to
return any security deposit. Tenant hereby irrevocably authorizes and directs
any such transferee, upon receipt of a written notice from Landlord stating that
a default exists in the performance of Tenant’s obligations under this Lease, to
pay to Landlord the rents due as they become due under the Transfer. Tenant
agrees that such transferee shall have the right to rely upon any such statement
and request from Landlord, and that such transferee shall pay such rents to
Landlord without any obligation or right to inquire as to whether such default
exists and notwithstanding any notice from or claim from Tenant to the contrary.
In the event Tenant shall default in the performance of its obligations under
this Lease or Landlord terminates this Lease by reason of a default of Tenant,
Landlord at its option and without any obligation to do so, may require any
transferee to attorn to Landlord.

 

39



--------------------------------------------------------------------------------

ARTICLE 14: EVENTS OF DEFAULT AND REMEDIES

14.01 Events of Default. Landlord and Tenant hereby agree that the occurrence of
any one or more of the following events is a material default (sometimes
referred to as an “Event of Default”) by Tenant under this Lease:

(a)         Tenant’s failure to make any payment of Base Rent, Additional Rent,
Rent, Tenant’s share of Operating Expenses, Tenant’s share of Taxes, late
charges, or any other payment required to be made by Tenant hereunder, as and
when due, where such failure shall continue for a period of three (3) business
days after written notice thereof from Landlord to Tenant provided if Landlord
has given two (2) prior notices of any such failure (pursuant to this
Section 14.01(a)) in any twelve (12) month period, then Tenant shall be in
default if any such payment is not made on or before the due date without
notice;

(b)         Tenant’s failure to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant
(other than those referenced in Section 14.01(a), above) where such failure
shall continue for a period of thirty (30) days after written notice thereof
from Landlord to Tenant;

(c)         Tenant’s permanent abandonment or vacating the Premises;

(d)         Tenant’s (or any transferee of Tenant’s) attempt to make any
Transfer of the Premises in violation of this Lease;

(i)         The making by Tenant or any guarantor of Tenant’s obligations
hereunder of any general arrangement or general assignment for the benefit of
creditors;

(ii)         Tenant or any guarantor becoming a “debtor” as defined in 11 U.S.C.
§ 101 or any successor statute thereto (unless, in the case of a petition filed
against Tenant or guarantor, the same is dismissed within sixty (60) days);

(iii)         the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days;

(iv)         the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days; or

(v)         the insolvency of Tenant. In the event that any provision of this
Section 14.04(e) is unenforceable under applicable law, such provision shall be
of no force or effect;

(e)         The discovery by Landlord that any financial statement,
representation or warranty given to Landlord by Tenant, or by any guarantor (if
any) of Tenant’s obligations hereunder, was materially false at the time given,
Tenant acknowledging that Landlord has entered into this Lease in material
reliance on such information;

(f)         The failure of Tenant to comply with any of its obligations within
the applicable specified timeframes under (i) Article 7 with respect to
maintaining and evidencing the required insurance coverages; (ii) Article 15;
(iii) Section 16.03; and (iv) Section 16.04.

 

40



--------------------------------------------------------------------------------

then, and in any such case, Landlord and its agents lawfully may, in addition to
any remedies for any preceding breach, immediately or at any time thereafter
without demand or notice and with or without process of law, enter upon any part
of the Premises in the name of the whole or mail or deliver a notice of
termination of the Term of this Lease addressed to Tenant at the Premises or any
other address herein, and thereby terminate the Term and repossess the Premises
as of Landlord’s former estate. At Landlord’s election, such notice of
termination may be included in any notice of default. Upon such entry or mailing
the Term shall terminate, all executory rights of Tenant and all obligations of
Landlord will immediately cease, and Landlord may expel Tenant and all persons
claiming under Tenant and remove their effects without any trespass and without
prejudice to any remedies for arrears of Rent or prior breach; and Tenant waives
all statutory and equitable rights to its leasehold (including rights in the
nature of further cure or redemption, if any). If Landlord engages attorneys in
connection with any failure to perform by Tenant hereunder, Tenant shall
promptly reimburse Landlord for the fees of such attorneys on demand as
Additional Rent. Without implying that other provisions do not survive, the
provisions of this Article shall survive the Term or earlier termination of this
Lease.

Rent forgiveness, allowances for (and/or Landlord expenses in designing and
constructing) leasehold improvements to ready the Premises for Tenant’s
occupancy and the like, if any, have been agreed to by Landlord as inducements
for Tenant faithfully to perform all of its obligations. For all purposes, upon
the occurrence of any Event of Default and the lapse of the applicable cure
period, if any, any such inducements shall be deemed void as of the date hereof
as though such had never been included, and the aggregate amounts (or value)
thereof will be deemed to be Additional Rent then immediately due. The foregoing
will occur automatically without any further notice by Landlord, whether or not
the Term is then or thereafter terminated and whether or not Tenant thereafter
corrects such Event of Default.

14.02     Remedies for Default.

(a)         Reletting Expenses Damages. If the Term of this Lease is terminated
for an Event of Default, Tenant covenants, as an additional cumulative
obligation after such termination, to pay all of Landlord’s reasonable
out-of-pocket costs, including reasonable attorneys’ fees, related to Tenant’s
Event of Default and in collecting amounts due and all reasonable expenses in
connection with reletting, including tenant inducements to new tenants,
brokerage commissions, fees for legal services, of preparing the Premises for
reletting and/or providing allowances (in either such case to a commercially
reasonable extent or amount, as compared to the market), and the like together
with an administrative charge of ten percent (10%) of all the foregoing costs
(“Reletting Expenses”). It is agreed that Landlord may (i) relet the Premises or
part or parts thereof for a term or terms that may be equal to, less than or
exceed the period that would otherwise have constituted the balance of the Term,
and may grant such tenant inducements, including free rent, as Landlord in its
sole discretion considers advisable, and (ii) make such alterations to the
Premises as Landlord in its sole discretion considers advisable, and no failure
to relet or to collect rent under any reletting shall operate to reduce Tenant’s
liability. Any obligation to relet imposed by law will be subject to Landlord’s
reasonable objectives of developing its property in a harmonious manner with
appropriate mixes of tenants, uses, floor areas, terms and the like. Landlord’s
Reletting Expenses together with all other sums provided for whether incurred
prior to or after such termination will be due upon demand.

(b)         Termination Damages. If the Term of this Lease is terminated for
default, unless and until Landlord elects lump sum liquidated damages described
in the next paragraph, Tenant covenants, as an additional, cumulative obligation
after any such termination, to pay punctually to Landlord all the sums and
perform all of its obligations in the same manner as if the Term had not been
terminated. In calculating such amounts Tenant will be credited with the net
proceeds of any rent then actually received by Landlord from a reletting of the
Premises after deducting all Rent that has not then

 

41



--------------------------------------------------------------------------------

been paid by Tenant, provided that Tenant shall never be entitled to receive any
portion of the re-letting proceeds, even if the same exceed the Rent originally
due hereunder.

(c)        Lump Sum Liquidated Damages. If this Lease is terminated for default,
unless and until Landlord elects termination damages described in the preceding
paragraph, Tenant covenants, as an additional, cumulative obligation after any
such termination, to pay forthwith to Landlord at Landlord’s election made by
written notice at any time after termination, as liquidated damages a single
lump sum payment equal to (i) the sum of (A) all sums to be paid by Tenant and
not then paid at the time of such election, plus (B) either, as Landlord elects,
(i) the excess of the present value of all of the Rent reserved for the residue
of the Term (with Additional Rent deemed to increase seven and one-half percent
(7.5%) in each year on a compounding basis) less the present value of the
aggregate fair market rent and Additional Rent potentially payable (if less than
the Rent payable hereunder) by a third-party on account of the Premises during
such period, which fair market rent shall be reduced by reasonable projections
of vacancies (and by Landlord’s Reletting Expenses described above to the extent
not theretofore paid to Landlord pursuant to Section 14.02(a)), or (ii) an
amount equal to the sum of all of the Rent and other sums due under the Lease
with respect to the eighteen (18) month period next following the date of
termination plus the amount of rent of any kind and the remaining unamortized
cost of (x) the Allowance, (y) Base Rent that would have been payable for the
period (or transpired portion thereof) commencing on the Term Commencement Date
and terminating the day prior to the Rent Commencement Date, at the rate of
$50.00 per rentable square feet of the Premises, and (z) all fees and costs
incurred by Landlord in connection with the Lease transaction (including,
without limitation, the brokerage commission(s) and reasonable attorneys’ fees
and costs), as all of items (x)-(z) shall have been amortized over the original
Lease Term, together with an interest factor equal to eight percent (8%), to the
extent accrued and unpaid at the time of termination or repossession. (The
Federal Reserve discount rate (or equivalent) shall be used in calculating such
present values under clause (i)(B), and in the event the parties are unable to
agree on such fair market rent, the matter shall be submitted, upon the demand
of either party, to the office of the American Arbitration Association (or
successor) closest to the Property, with a request for arbitration in accordance
with the rules of the Association by a single arbitrator who shall be a licensed
real estate broker with at least ten (10) years of experience in the leasing of
1,000,000 or more square feet of floor area of buildings similar in character
and location to the Premises, whose decision shall be conclusive and binding on
the parties.)

(d)        Remedies Cumulative; Late Performance. The remedies to which Landlord
may resort under this Lease, and all other rights and remedies of Landlord are
cumulative, and any two or more may be exercised at the same time; provided
however, that once Landlord elects to recover termination damages under
Section 14.02(c) it cannot continue to recover termination damages under
Section 14.01(b) accruing after the effective date of said election. Nothing in
this Lease shall limit the right of Landlord to prove and obtain in proceedings
for bankruptcy or insolvency an amount equal to the maximum allowed by any
statute or rule of law in effect at the time; and Tenant agrees that the fair
value for occupancy of all or any part of the Premises at all times shall never
be less than the Base Rent and all Additional Rent payable from time to time.
Tenant shall also indemnify and hold Landlord harmless in the manner provided
elsewhere herein if Landlord shall become or be made a party to any claim or
action (i) instituted by Tenant against any third party, or by any third party
against Tenant, or by or against any person claiming Tenant; (ii) for
foreclosure of any lien for labor or material furnished to or for Tenant or such
other person; (iii) otherwise arising out of or resulting from any act or
transaction of Tenant or such other person; or (iv) necessary to protect
Landlord’s interest under this Lease in a bankruptcy proceeding, or other
proceeding under Title 11 of the United States Code, as amended.

(e)        Waivers; Accord and Satisfaction. No consent by Landlord or Tenant to
any act or omission that otherwise would be a default shall be construed to
permit other similar acts or omissions. Neither party’s failure to seek redress
for violation or to insist upon the strict performance of any

 

42



--------------------------------------------------------------------------------

covenant, nor the receipt by Landlord of Rent with knowledge of any breach of
covenant, shall be deemed a consent to or waiver of such breach. No breach of
covenant shall be implied to have been waived unless such is in writing, signed
by the party benefiting from such covenant and delivered to the other party; and
no acceptance by Landlord of a lesser sum than the Rent due shall be deemed to
be other than on account of the earliest installment of such Rent. Nor shall any
endorsement or statement on any check or in any letter accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other right or remedy. The acceptance by Landlord of
any Rent following the giving of any default and/or termination notice shall not
be deemed a waiver of such notice. If Landlord commences any summary proceeding
for possession of the Premises or in any action based on non-payment of Rent by
Tenant hereunder, Tenant hereby waives the right to interpose any non-compulsory
claim or counterclaim of whatever nature or description in any such proceeding.

(f)        Landlord’s Curing. If Tenant fails to perform any covenant within any
applicable cure period, then Landlord at its option may (without waiving any
right or remedy for Tenant’s non-performance) at any time thereafter perform the
covenant for the account of Tenant. Tenant shall upon demand reimburse
Landlord’s out-of-pocket cost (including reasonable attorneys’ fees) of so
performing, together with an administrative charge equal to seven and one-half
percent (7.5%) of such cost (“Administrative Charge”) on demand as Additional
Rent. Notwithstanding any other provision concerning cure periods, Landlord may
cure any non-performance for the account of Tenant after such notice to Tenant,
if any, as is reasonable under the circumstances if curing prior to the
expiration of the applicable cure period is reasonably necessary to prevent
likely damage to the Premises or possible injury to persons, or to protect
Landlord’s interest in the Premises.

ARTICLE 15:    LETTER OF CREDIT

Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord a clean, irrevocable letter of credit in the Security
Deposit (Letter of Credit) Amount (as defined in Article 1) in the form attached
hereto as Exhibit L or otherwise satisfactory in form and content to Landlord
and issued by an FDIC insured bank located in Boston reasonably satisfactory to
Landlord in favor of Landlord. During the Term hereof, including any extensions
thereof, or for any period that Tenant remains in possession of the premises
following the expiration of the term, or for any period Tenant has obligations
hereunder to Landlord that remain unsatisfied following the expiration of the
term (as may be extended), and for ninety (90) days after the latest to occur of
the foregoing (i.e., the expiration of the term (as may be extended), the date
on which Tenant vacates and yields up the premises, etc.), the letter of credit
shall be held to ensure the full and timely performance of Tenant’s obligations
under this Lease; which letter of credit may be drawn upon by Landlord and
applied from time to time against outstanding obligations of Tenant hereunder
without notice or demand. Tenant shall have no right to require Landlord to so
draw and apply the letter of credit, nor shall Tenant be entitled to credit the
same against rents or other sums payable hereunder. During the entire Term
hereof, including any extension thereof, Tenant shall cause said letter of
credit to be renewed, in identical form to that delivered herewith, no later
than thirty (30) days prior to the date of expiration of same. Without limiting
any other remedies of Landlord, in the event that Tenant fails to renew any
letter of credit given hereunder at least thirty (30) days prior to the date of
expiration thereof, then Landlord shall have the right to draw down the entire
amount of said letter of credit and hold such sums as a cash deposit. If and to
the extent that Landlord makes such use of the letter of credit, or any part
thereof, the sum so applied by Landlord (from cash or from a drawing on the
letter of credit) shall be restored to the letter of credit (or by a new letter
of credit equal to the difference) by Tenant forthwith upon notice from
Landlord, and failure to so restore (within the cure period applicable to Base
Rent hereunder) shall be a default hereunder giving rise to all of Landlord’s
rights and remedies applicable to a default in the payment of rent. In the event
of a change of circumstance relating to the bank issuing the letter of credit,
or Landlord otherwise believes the financial conditions of the issuing

 

43



--------------------------------------------------------------------------------

bank has been degraded, Landlord reserves the right to require Tenant to replace
the letter of credit from time to time with a substitute similar letter of
credit issued by another bank satisfactory to Landlord. Following the expiration
of the term of this Lease, to the extent that Landlord has not previously drawn
upon the Letter of Credit to the extent that Tenant is not otherwise in default
of its obligations under the Lease, Landlord shall return the Letter of Credit
promptly following Landlord’s final calculation of amounts owed from Tenant to
Landlord under the Lease (including, without limitation, any true-up of
Additional Rent) and Tenant’s payment of the same in full to Landlord.

Notwithstanding the foregoing, provided that: (i) Tenant has not been in default
of any of its obligations under this Lease after the giving of any applicable
notice and the expiration of any applicable cure period prior to any Reduction
Date (as hereinafter defined) in question, (ii) Tenant is, as of such Reduction
Date, not in default of its obligation under the Lease (provided, however, that
if there is no reduction of the security deposit based upon Tenant’s failure to
satisfy the condition set forth in this clause (ii), then Tenant may
subsequently achieve a reduction in the security deposit pursuant to this
sentence at such time as Tenant cures such default, so long as the Lease is then
in full force and effect and Tenant is otherwise then in full compliance with
its obligations under the Lease), and (iii) the Lease is then in full force and
effect, Landlord shall refund to Tenant such portion of the Letter of Credit
which it is then holding so as to cause the total Letter of Credit to be reduced
as of each Reduction Date to the amount shown in the following schedule:

 

Reduction Date

  

New Reduced Amount of Letter of Credit

The first (1st) day of the second (2nd) Lease Year

  

$725,733.36

The first (1st) day of the third (3rd) Lease Year

  

$635,016.69

The first (1st) day of the fourth (4th) Lease Year

  

$544,300.02

Any reduction in the Letter of Credit shall be accomplished by Tenant providing
Landlord with a substitute Letter of Credit in the reduced amount in exchange
for the existing Letter of Credit(s) which Landlord is then holding, or by an
amendment to the existing Letter of Credit(s) then held by Landlord, in form and
substance acceptable to Landlord, which is accepted by Landlord in writing.

ARTICLE 16:    PROTECTION OF LENDERS

16.01    Subordination and Superiority of Lease. Tenant agrees that this Lease
and the rights of Tenant hereunder will be subject and subordinate to any lien
of the holder of any existing or future mortgage, and to the rights of any
lessor under any ground or improvements lease of the Building (all mortgages and
ground or improvements leases of any priority are collectively referred to in
this Lease as “mortgage,” and the holder or lessor thereof from time to time as
a “mortgagee”), and to all advances and interest thereunder and all
modifications, renewals, extensions and consolidations thereof. With respect to
future liens of any mortgage hereafter granted, Landlord will request that the
mortgagee execute and deliver to Tenant an agreement (in such form as such
mortgagee may request) in which the mortgagee agrees that such mortgagee shall
not disturb Tenant in its possession of the Premises upon Tenant’s execution
thereof and attornment to such mortgagee as Landlord and performance of its
Lease covenants (which conditions Tenant agrees with all mortgagees to perform).
Upon such attornment, this Lease shall continue in full force and effect as a
direct lease between the mortgagee and Tenant upon all of the terms, conditions
and covenants as are set forth in this Lease, except that the mortgagee shall
not be (a) liable in any way to Tenant for any act or omission, neglect or
default on the part of Landlord under this Lease, (b) responsible for any monies
owing by or on deposit with Landlord to the credit of Tenant, (c) subject to any
counterclaim or setoff which theretofore accrued to Tenant against Landlord,
(d) bound by any

 

44



--------------------------------------------------------------------------------

amendment or modification of this Lease subsequent to such mortgage, or by any
previous prepayment of Rent for more than one (1) month, which was not approved
in writing by the mortgagee, (e) liable beyond mortgagee’s interest in the
Property, (f) responsible for the performance of any work to be done by the
Landlord under this Lease to render the Premises ready for occupancy by the
Tenant, or (g) required to remove any person occupying the Premises or any part
thereof, except if such person claims under the mortgagee. Tenant agrees that
any present or future mortgagee may at its option unilaterally elect to
subordinate, in whole or in part and by instrument in form and substance
satisfactory to such mortgagee alone, the lien of its mortgagee (or the priority
of its ground lease) to some or all provisions of this Lease.

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee. Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein).
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee, provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord. The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises. This Section shall be
self-operative, but in confirmation thereof, Tenant shall execute and deliver
the subordination agreement in such form as any mortgagee may request.

16.02    Rent Assignment. If from time to time Landlord assigns this Lease or
the rents payable hereunder to any person, whether such assignment is
conditional in nature or otherwise, such assignment shall not be deemed an
assumption by the assignee of any obligations of Landlord; but, subject to the
limitations herein including Sections 16.01 and 10.02(b), the assignee shall be
responsible only for non-performance of Landlord’s obligations that occur after
it succeeds to, and only during the period it holds possession of, Landlord’s
interest in the Premises after foreclosure or voluntary deed in lieu of
foreclosure.

16.03    Other Instruments. The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease (and being otherwise commercially
reasonable) from time to time requested by Landlord or any mortgagee, and
further agrees that its failure to do so within ten (10) days after written
request shall be a default for which this Lease may be terminated without
further notice. Without limitation, where Tenant in this Lease indemnifies or
otherwise covenants for the benefit of mortgagees, such agreements are for the
benefit of mortgagees as third-party beneficiaries; and at the request of
Landlord, Tenant from time to time will confirm such matters directly with such
mortgagee.

16.04    Estoppel Certificates. Within ten (10) days after Landlord’s request,
Tenant shall execute, acknowledge and deliver to Landlord a written statement
certifying: (a) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how); (b) that this Lease has not
been canceled or terminated; (c) the last date of payment of Base Rent and other
charges and the time period covered; (d) that Landlord is not in default under
this Lease (or if Tenant states that Landlord is in default, describing it in
reasonable detail); (e) that Tenant is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which such entity was
organized; (f)

 

45



--------------------------------------------------------------------------------

that Tenant has the authority to own its property and to carry on its business
as contemplated under the Lease; (g) that the Lease is a valid and binding
obligation of Tenant in accordance with its terms; and (h) such other
information with respect to Tenant or this Lease as Landlord may reasonably
request or which any prospective purchaser or encumbrancer of the Property may
require. Landlord may deliver any such statement by Tenant to any such
prospective purchaser or encumbrancer, which may rely conclusively upon such
statement as true and correct. If Tenant does not deliver such statement to
Landlord within such ten (10) day period, Landlord, and any such prospective
purchaser or encumbrancer, may conclusively presume and rely upon the following
facts: (w) that the terms and provisions of this Lease have not been changed
except as represented by Landlord; (x) that this Lease has not been canceled or
terminated except as otherwise represented by Landlord; (y) that not more than
one (1) month’s Base Rent or other charges have been paid in advance; and
(z) that Landlord is not in default under this Lease. In such event, Tenant
shall be estopped from denying the truth of such facts.

16.05    Tenant’s Financial Condition. Tenant, subject to a written
confidentiality agreement reasonably acceptable to both parties (the “CDA”),
within ten (10) days after request from Landlord from time to time, shall
deliver to Landlord Tenant’s annual audited financial statements for the latest
available two (2) fiscal years, including the year ending no more than six
(6) months prior to Landlord’s request, and quarterly financial statements
certified in writing by Tenant’s chief financial officer. Landlord may deliver
such financial statements to its investors, mortgagees, lenders and prospective
mortgagees, lenders, investors and purchasers. Tenant represents and warrants to
Landlord that each such financial statement shall be true and accurate as of its
date. Except for publicly available information, Landlord shall maintain such
financial statements on a confidential basis pursuant to the CDA. The
obligations of this Section 16.05 shall be suspended during all times in which
Tenant is subject to the public reporting obligations under the Securities
Exchange Act of 1934, as amended.

ARTICLE 17:    MISCELLANEOUS PROVISIONS

17.01    Landlord’s Consent Fees. In addition to fees and expenses in connection
with Tenant Work, as described in Section 10.05, Tenant shall pay Landlord’s
reasonable out-of-pocket fees and expenses, including legal, engineering and
other consultants’ fees and expenses, incurred in connection with Tenant’s
request for Landlord’s consent under Article 13 (Assignment and Subletting) or
in connection with any other act by Tenant that requires Landlord’s consent or
approval under this Lease; provided however, in no event shall any such fees and
expenses exceed $5,000 for each request.

17.02    Notice of Landlord’s Default. Landlord shall in no event be in default
in the performance of any of Landlord’s obligations under this Lease unless and
until Landlord shall have failed to perform such obligations within thirty
(30) days, or such additional time as is reasonably required to correct any such
default, after notice by Tenant to Landlord properly specifying wherein Landlord
has failed to perform any such obligation. It is the express understanding and
agreement of the parties and a condition of Landlord’s agreement to execute this
Lease that in no event shall Tenant have the right to terminate this Lease or
seek an abatement to or offset from Base Rent, Additional Rent or Rent as a
result of Landlord’s default, but Tenant shall be entitled to seek all other
remedies, at law or equity, as a result of such default, subject to the terms
and conditions of this Lease. Tenant hereby waives its right to recover
punitive, special or consequential damages arising out any act, omission or
default by Landlord (or any party for whom Landlord is responsible). This Lease
and the obligations of Tenant hereunder shall not be affected or impaired
because Landlord is unable to fulfill any of its obligations hereunder or is
delayed in doing so, if such inability or delay is caused by reason of Force
Majeure, and the time for Landlord’s performance shall be extended for the
period of any such delay. Any claim, demand, right or defense by Tenant that
arises out of this Lease or the negotiations which preceded this Lease shall be
barred unless Tenant commences an action thereon, or interposes a defense by
reason thereof, within six (6) months

 

46



--------------------------------------------------------------------------------

after the date of the inaction, omission, event or action that gave rise to such
claim, demand, right or defense.

17.03    Quiet Enjoyment. Landlord agrees that, so long as (a) Tenant is not in
default under the terms of this Lease and (b) this Lease is in full force and
effect, Tenant shall lawfully and quietly hold, occupy and enjoy the Premises
during the Term of this Lease without disturbance by Landlord or by any person
claiming through or under Landlord, subject to the terms of this Lease and any
encumbrances of record. The foregoing covenant of quiet enjoyment is in lieu of
any other covenant, expressed or implied.

17.04    Interpretation. In any provision relating to the conduct, acts or
omissions of Tenant, the term “Tenant” includes Tenant’s agents, employees,
contractors, invitees, successors, assigns or others using the Premises with
Tenant’s expressed or implied permission.

17.05    Notices. All notices, requests and other communications required under
this Lease except in instances where expressly set forth otherwise in this
Lease, shall be in writing, addressed as specified in Article 1, and shall be
(a) personally delivered, (b) sent by certified mail, return receipt requested,
postage prepaid, or (c) delivered by a national overnight delivery service that
maintains delivery records. All notices shall be effective upon delivery (or
refusal to accept delivery). Either party may change its notice address upon
written notice to the other party.

17.06    No Recordation. Tenant shall not record this Lease but, if required by
applicable law in order to protect Tenant’s interest in the Premises, each party
hereto agrees, on the request of the other, to execute a so-called memorandum of
lease or short form lease in recordable form and complying with applicable law
and reasonably satisfactory to Landlord’s attorneys. The party requesting or
requiring such recording shall pay all expenses, transfer taxes and recording
fees. In no event shall such document set forth the rent or other charges
payable by Tenant under this Lease; and any such document shall expressly state
that it is executed pursuant to the provisions contained in this Lease and is
not intended to vary the terms and conditions of this Lease.

17.07    Security Measures. Tenant acknowledges that Landlord shall have no
obligation to provide guard service or other security measures for the benefit
of the Premises or the Property, and Landlord shall have no liability to Tenant
due to its failure to provide such services. Tenant assumes all responsibility
for the protection of Tenant, its agents, employees, contractors and invitees
and the property of Tenant and of Tenant’s agents, employees, contractors and
invitees from acts of third parties. Nothing herein contained shall prevent
Landlord, at Landlord’s sole option, from implementing security measures for the
Building or any part thereof, in which event Tenant shall participate in such
security measures and the cost thereof shall be included within the definition
of Operating Expenses, and to the maximum extent permissible by law, Landlord
shall have no liability to Tenant and its agents, employees, contractors and
invitees arising out of Landlord’s provision of security measures. Landlord
shall have the right, but not the obligation, to require all persons entering or
leaving the Building to identify themselves to a security guard and to
reasonably establish that such person should be permitted access to the
Building.

17.08    Corporate Authority. If Tenant is a business entity, then the person or
persons executing this Lease on behalf of Tenant jointly and severally warrant
and represent in their capacity as a duly authorized representative of Tenant
and not in his or her individual capacities that (a) Tenant is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which such entity was organized; (b) Tenant has the authority to own its
property and to carry on its business as contemplated under this Lease;
(c) Tenant is in compliance with all laws and orders of public authorities
applicable to Tenant; (d) Tenant has duly executed and delivered this Lease;
(e) the execution, delivery and performance by Tenant of this Lease (i) are
within the powers of Tenant, (ii) have been duly

 

47



--------------------------------------------------------------------------------

authorized by all requisite action, (iii) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound, and (iv) will not result in the imposition of any lien or charge on any
of Tenant’s property, except by the provisions of this Lease; and (f) the Lease
is a valid and binding obligation of Tenant in accordance with its terms.
Tenant, if a business entity, agrees that breach of the foregoing warranty and
representation shall at Landlord’s election be a default under this Lease for
which there shall be no cure. This warranty and representation shall survive the
termination of the Term. Upon execution of this Lease, Tenant shall provide a
board resolution or other entity vote authorizing the execution of this Lease on
behalf of Tenant and identifying the person authorized to execute this Lease on
behalf of Tenant together with a clerk’s or secretary’s certificate indicating
that such authorized person has in fact executed this Lease. If Tenant shall
fail to provide such resolution or vote, then the person executing this Lease on
behalf of Tenant shall be deemed to have represented and warranted to Landlord
that such person is duly authorized to execute and deliver this Lease on behalf
of Tenant.

17.09    Reserved.

17.10    Joint and Several Liability; Right to Lease. If more than one (1) party
signs this Lease as Tenant, they shall be jointly and severally liable for all
obligations of Tenant. Landlord reserves the absolute right to effect such other
tenancies in the Property as Landlord in its sole discretion shall determine,
and Tenant is not relying on any representation that any specific tenant or
number of tenants will occupy the Property.

17.11    Force Majeure. If Landlord cannot perform any of its obligations under
this Lease due to an event(s) of Force Majeure, the time provided for performing
such obligations shall be extended by a period of time equal to the duration of
the events. In case Tenant is prevented or delayed from performing any covenant
or duty to be performed on Tenant’s part by reason of an event(s) of Force
Majeure, Tenant shall not be deemed in default hereunder while such cause
continues. The preceding sentence shall not apply to Tenant’s covenants and
obligations to pay rent, additional charges and/or other charges or sums due
Landlord hereunder or required to be paid to third parties hereunder. The
preceding sentence shall not be interpreted to diminish Landlord’s rights
hereunder to cure a breach of this Lease by Tenant or to recover the expense of
such cure. As used in this Lease, an event or events of “Force Majeure” shall
include strike or labor troubles, lockout, breakdown, accident, order,
preemption or regulation of or by any governmental authority or failure to
supply or inability by the exercise of reasonable diligence to obtain supplies,
parts or employees necessary to furnish such services or because of war, civil
commotion, or other emergency, or other extraordinary conditions of supply and
demand, extraordinary weather conditions, so-called acts of God, or for any
other cause beyond the party’s reasonable control.

17.12    Limitation of Warranties. Landlord and Tenant expressly agree that
there are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease, and there are no warranties that extend beyond those expressly
set forth in this Lease.

17.13    No Other Brokers. Landlord and Tenant represent and warrant to each
other that the Broker(s) named in Article 1 and Landlord’s Managing Agent are
the only agents, Broker(s), finders or other parties with whom such party has
dealt who may be entitled to any commission or fee with respect to this Lease or
the Premises or the Property. Landlord and Tenant agree to indemnify and hold
the other harmless from any claim, demand, cost or liability, including
attorneys’ fees and expenses, asserted by any party other than the Broker(s)
named in Article 1 and Landlord’s Managing Agent based upon dealings of that
party with the indemnifying party. Landlord shall be responsible for the payment
of any brokerage fees to the Broker(s) named in Article 1 and Landlord’s
Managing Agent. The provisions of this Section shall survive the Term or early
termination of this Lease.

 

48



--------------------------------------------------------------------------------

17.14    Applicable Law and Construction. This Lease may be executed in
counterparts, shall be construed as a sealed instrument, and shall be governed
exclusively by the provisions hereof and by the laws of the state where the
Property is located without regard to principles of choice of law or conflicts
of law. A facsimile signature to this Lease shall be sufficient to prove the
execution by a party. The covenants of Landlord and Tenant are independent, and
such covenants shall be construed as such in accordance with the laws of the
state where the Property is located. If any provisions shall to any extent be
invalid, the remainder shall not be affected. Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the
Premises and supersedes all prior agreements and dealings between them. There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Premises. This Lease may be amended only by instrument in writing executed and
delivered by both Landlord and Tenant. The provisions of this Lease shall bind
Landlord and Tenant and their respective successors and assigns, and shall inure
to the benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 13. The titles are for
convenience only and shall not be considered a part of the Lease. This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease. If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the option
granted shall be void and the purported exercise shall be ineffective. The
enumeration of specific examples of general provisions shall not be construed as
a limitation of the general provision. Unless a party’s approval or consent is
required by the express terms of this Lease not to be unreasonably withheld,
such approval or consent may be withheld in the party’s sole discretion. The
submission of a form of this Lease or any summary of its terms shall not
constitute an offer by Landlord to Tenant; but a leasehold shall only be created
and the parties bound when this Lease is executed and delivered by both Landlord
and Tenant and approved by the holder of any mortgagee of the Premises having
the right to approve this Lease. Nothing herein shall be construed as creating
the relationship between Landlord and Tenant of principal and agent, or of
partners or joint venturers or any relationship other than landlord and tenant.
This Lease and all consents, notices, approvals and all other related documents
may be reproduced by any party by any electronic means or by facsimile,
photographic, microfilm, microfiche or other reproduction process and the
originals may be destroyed; and each party agrees that any reproductions shall
be as admissible in evidence in any judicial or administrative proceeding as the
original itself (whether or not the original is in existence and whether or not
reproduction was made in the regular course of business), and that any further
reproduction of such reproduction shall likewise be admissible. If any payment
in the nature of interest provided for in this Lease shall exceed the maximum
interest permitted under controlling law, as established by final judgment of a
court, then such interest shall instead be at the maximum permitted interest
rate as established by such judgment. The term “Term” includes the Initial Term
as it may be extended pursuant to Section 3.03.

17.15    Construction on the Property or Adjacent Property. Tenant acknowledges
that Landlord is undertaking, or may undertake in the future, certain
renovations in the Building or on or about the Property (the “Project”)
including the right to make changes to the size, shape, location, number and
extent of the improvements comprising the Property. In connection therewith,
Landlord may, among other things, erect scaffolding or other necessary
structures at the Property, limit or eliminate access to portions of the
Property, including portions of the common areas, or perform work in or about
the Building, which work may create noise, dust or leave debris in the Building.
Landlord and its agents, employees, licensees and contractors shall also have
the right to enter on the Property or Building to undertake work pursuant to any
easement granted pursuant to the above paragraph; to shore up the foundations
and/or walls of the Building; to erect scaffolding and protective barricades
around, within or adjacent to the Building; and to do any other act necessary
for the safety of the Building or the expeditious completion of such work.

 

49



--------------------------------------------------------------------------------

Tenant hereby agrees that such work and Landlord’s actions in connection
therewith shall in no way constitute a constructive eviction of Tenant or
entitle Tenant to any abatement of rent. Although Landlord shall use
commercially reasonable efforts to minimize any material interference of
Tenant’s use or occupancy of or access to the Premises, Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the foregoing
work, nor shall Tenant be entitled to any compensation or damages from Landlord
for any inconvenience or annoyance occasioned by such work or Landlord’s actions
in connection therewith. Landlord shall have the right, in connection with the
development, redevelopment, alteration, improvement, operation, maintenance, or
repair of the Building, the Property or the Project, to subject the Property to
easements for the construction, reconstruction, alteration, improvement,
operation, repair or maintenance of elements thereof, for access and egress for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Building, the Property or the Project and to subject the
Property to such other rights, agreements, and covenants for such purposes as
Landlord may determine. Tenant hereby agrees that this Lease shall be subject
and subordinate to any such matters that do not unreasonably interrupt Tenant’s
use of the Premises. The foregoing sentence shall be self-operative, but Tenant
hereby irrevocably appoints Landlord as Tenant’s attorney-in-fact to execute,
acknowledge and deliver any documents appropriate to accomplish or confirm the
same if Tenant fails to do so within ten (10) days after request therefor.
Neither Tenant nor any persons acting under Tenant shall take any action to
oppose the Project, nor shall the Tenant knowingly permit any persons acting
under Tenant to take any action in opposition to the Project.

17.16    Vacancy at End of Term. If Tenant vacates substantially all of the
Premises (or substantially all of a major portion of the Premises, including a
floor of the Building) at any time within the last three (3) months of the Term,
Landlord may enter the vacated Premises (or such portions) and commence
demolition work or construction of leasehold improvements for future tenants,
provided that such entry does not materially interfere with any continuing
operations of Tenant in any other portions of the Premises. The exercise of such
right by Landlord will not affect Tenant’s obligations to pay Base Rent or
Additional Rent with respect to the Premises vacated (or such portions), which
obligations shall continue without abatement until the end of the Term

17.17    Confidentiality. Tenant acknowledges and agrees that the terms of this
Lease are confidential. Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Building
and may impair Landlord’s relationship with other tenants of the Building.
Tenant agrees that it and its partners, officers, directors, employees, brokers,
and attorneys, if any, shall not disclose the terms and conditions of this Lease
to any other person or entity without the prior written consent of Landlord
which may be given or withheld by Landlord, in Landlord’s sole discretion,
except as required for financial disclosures or securities filings. It is
understood and agreed that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, and Landlord shall also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach. Notwithstanding anything set forth in
this Lease to the contrary, Tenant may disclose this Lease and any the terms set
forth herein as required: (a) to comply with applicable laws (including, but not
limited to, the Securities Act of 1934, as amended), the rules of any relevant
stock exchange or to the extent required by any juridical, arbitral or
administrative proceeding; and (b) to the extent any disclosure is required to
be made in the financial statements of Tenant or in required publicly filed
documents. Additionally, Landlord agrees to keep the terms of this Lease
confidential until Tenant’s public filing (provided that Tenant make such filing
within the timeframes required by applicable law, failing which Landlord shall
have no further obligations under this Section 17.17); provided, however, that
Landlord may disclose the terms of this Lease to its affiliates, to its
officers, directors, employees, brokers, attorneys, and accountants, and those
of its affiliates, and to investors, lenders, and prospective investors,

 

50



--------------------------------------------------------------------------------

lenders, and purchasers (and the officers, directors, employees, brokers,
attorneys and accountants of such parties); and Landlord may make any
disclosures required by law, regulation, court order, order of a governmental or
regulatory authority, or the like or pursuant to applying for a complying with
any permits, approvals or certifications.

17.18    OFAC Certification and Indemnity. Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot
Act”) prohibit certain property transfers. Tenant hereby represents and warrants
to Landlord (which representations and warranties shall be deemed to be
continuing and re-made at all times during the Term) that neither Tenant nor any
stockholder, manager, beneficiary, partner, or principal of Tenant is subject to
the Executive Order, that none of them is listed on the United States Department
of the Treasury Office of Foreign Assets Control (“OFAC”) list of “Specially
Designated Nationals and Blocked Persons” as modified from time to time, and
that none of them is otherwise subject to the provisions of the Executive Order
or the Patriot Act. The most current list of “Specially Designated Nationals and
Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions. No
assignment or subletting shall be effective unless and until the assignee or
subtenant thereunder delivers to Landlord written confirmation of such party’s
compliance with the provisions of this subsection, in form and content
satisfactory to Landlord. If for any reason the representations and warranties
set forth in this subsection, or any certificate or other evidence of compliance
delivered to Landlord hereunder, is untrue in any respect when made or
delivered, or thereafter becomes untrue in any respect, then an event of default
hereunder shall be deemed to occur immediately, and there shall be no
opportunity to cure. Tenant shall indemnify, defend with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any and all
liabilities, losses claims, damages, penalties, fines, and costs (including
attorneys’ fees and costs) arising from or related to the breach of any of the
foregoing representations, warranties, and duties of Tenant. The provisions of
this subsection shall survive the expiration or earlier termination of this
Lease for the longest period permitted by law.

17.19    WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.

[The remainder of this page has been intentionally left blank]

 

51



--------------------------------------------------------------------------------

Executed to take effect as a sealed instrument on the Date of Lease first set
forth above.

 

LANDLORD: 128 SPRING STREET LEXINGTON, LLC

By:

 

/s/ Stephen N. Faber

  Name:  

Stephen N. Faber

 

Title:

 

Authorized Signatory

 

 

TENANT: CURIS, INC.

By:

 

/s/ William E. Steinkrauss

  Name:  

William E. Steinkrauss

  Title:  

Chief Financial Officer

    Duly Authorized

 

52



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF LEASED PREMISES

 

LOGO [g649382page076.jpg]

Note: The above plan is included for the sole purpose of identifying the
location of the Premises and may not depict the current condition of the
Premises. All furniture and equipment shown hereon is for illustrative purposes
only and is not part of Landlord’s Work or the delivery of the Premises.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

 

1.

If Tenant requires telephone, data, burglar alarm or similar service, the cost
of purchasing, installing and maintaining such service shall be borne solely by
Tenant. No boring or cutting for wires will be allowed without the prior written
consent of Landlord. Landlord shall direct electricians as to where and how
telephone, data, and electrical wires are to be introduced or installed. The
location of burglar alarms, telephones, call boxes or other office equipment
affixed to the Premises shall be subject to the prior written approval of
Landlord

 

2.

Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

 

3.

Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

 

4.

Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

 

5.

No cooking shall be done or permitted on the Premises, except that Underwriters’
Laboratory approved microwave ovens, toaster ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

 

6.

All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

 

7.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governing authority.

 

8.

Tenant assumes all responsibility for securing and protecting its Premises and
its contents including keeping doors locked and other means of entry to the
Premises closed.

 

9.

Tenant shall not use any method of heating or air conditioning other than that
supplied by Landlord without Landlord’s prior written consent.

 

B-1



--------------------------------------------------------------------------------

10.

No person shall go on the roof without Landlord’s permission.

 

11.

Canvassing, soliciting, distribution of handbills or any other written material
in the Building or Project Area is prohibited and each tenant shall cooperate to
prevent the same. No tenant shall solicit business from other tenants or permit
the sale of any goods or merchandise in the Building or Project Area without the
written consent of Landlord.

 

12.

Any equipment belonging to Tenant which causes noise or vibration that may be
transmitted to the structure of the Building or to any space therein to such a
degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

 

13.

Driveways, sidewalks, halls, passages, exits, entrances and stairways (“Access
Areas”) shall not be obstructed by tenants or used by tenants for any purpose
other than for ingress to and egress from their respective premises. Access
areas are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants.

 

14.

Landlord reserves the right to designate the use of parking areas and spaces.
Tenant shall not park in visitor, reserved, or unauthorized parking areas.
Tenant and Tenant’s guests shall park between designated parking lines only and
shall not park motor vehicles in those areas designated by Landlord for loading
and unloading. Vehicles in violation of the above shall be subject to being
towed at the vehicle owner’s expense. Vehicles parked overnight without prior
written consent of the Landlord shall be deemed abandoned and shall be subject
to being towed at vehicle owner’s expense. Tenant will from time to time, upon
the request of Landlord, supply Landlord with a list of license plate numbers of
vehicles owned or operated by its employees or agents.

 

15.

No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the paving surfaces. No
parking or storing of such trailers will be permitted in the parking areas or on
streets adjacent thereto.

 

16.

No sign, placard, picture, advertisement, name or notice (collectively referred
to as “Signs”) shall be installed or displayed on any part of the outside of the
Building without the prior written consent of the Landlord which consent shall
be in Landlord’s sole discretion. All approved Signs shall be printed, painted,
affixed or inscribed at Tenant’s expense by a person or vendor approved by
Landlord and shall be removed by Tenant at Tenant’s expense upon vacating the
Premises. Landlord shall have the right to remove any Sign installed or
displayed in violation of this rule at Tenant’s expense and without notice.
Subject to approval by Landlord and by the Town of Lexington, Tenant will have
the right to signage similar to that of other tenants of the Building. All such
signage will be installed, maintained, and, at the end of the Term, removed by
Tenant at its sole expense, with Tenant repairing any damage caused by same.

 

17.

During periods of loading and unloading, Tenant shall not unreasonably interfere
with traffic flow and loading and unloading areas of other tenants. All
products, materials or goods must be stored within the Tenant’s Premises and not
in any exterior areas, including, but not limited to, exterior

 

B-2



--------------------------------------------------------------------------------

 

dock platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

 

18.

Tenant shall not permit any motor vehicles to be washed or mechanical work or
maintenance of motor vehicles to be performed on any portion of the Premises or
parking lot.

 

19.

Tenant shall not permit smoking or carrying of lighted cigarettes or cigars in
areas reasonably designated by Landlord or any applicable governmental agencies
as non-smoking areas.

 

20.

Canvassing, soliciting, distribution of handbills or any other written material
in the Building or Project Area is prohibited and each tenant shall cooperate to
prevent the same. No tenant shall solicit business from other tenants or permit
the sale of any goods or merchandise in the Building or Project Area without the
written consent of Landlord.

 

21.

Tenant shall not permit any animals, other than seeing-eye dogs, to be brought
or kept in or about the Premises or any common area of the property.

 

22.

Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.

 

23.

These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of any premises in the Building. Landlord may waive
any one or more of these Rules and Regulations for the benefit of any tenant or
tenants, and any such waiver by Landlord shall not be construed as a waiver of
such Rules and Regulations for any or all tenants.

 

24.

Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS FOR DESIGN AND CONSTRUCTION OF TENANT WORK

 

1.

DEFINITIONS

 

1.1

  

Building:

   Ledgemont Technology Center, 128 Spring Street

1.2

  

Property Manager:

  

Related Beal LLC, or such other individual/entity as landlord may designate,
from time to time.

1.3

  

Consultant:

  

Any architectural, engineering or design consultant engaged by a Tenant in
connection with Tenant Work.

1.4

  

Contractor:

  

Any Contractor engaged by Tenant of the Building for the performance of any
Tenant Work, and any Subcontractor employed by any such Contractor.

1.5

  

Plans:

  

All architectural, electrical and mechanical construction drawings and
specifications required for the proper construction of the Tenant Work.

1.6

  

Regular Business Hours:

  

Monday through Friday, 8:00 a.m. through 6:00 p.m., holidays and weekends
excluded.

1.7

  

Tenant:

  

Any occupant of the Building.

1.8

  

Tenant Work:

  

Any alterations, improvements, additions, repairs or installations on the
Building performed by or on behalf of any Tenant.

1.9

  

Tradeperson:

  

Any employee (including, without limitation, any mechanic laborer, or
Tradeperson) employed by a Contractor performing Tenant Work.

 

2.

GENERAL

 

  2.1

All Tenant Work shall be performed in accordance with these Rules and
Regulations and the applicable provisions of the Lease and to current local and
state code.

 

  2.2

The provisions of these Rules and Regulations shall be incorporated in all
agreements governing the performance of all Tenant Work, including, without
limitation, any agreements governing services to be rendered by each Contractor
and Consultant.

 

  2.3

Except as otherwise provided in these Rules and Regulations, all inquiries,
submissions and approvals in connection with any Tenant Work shall be processed
through the Property Manager.

 

3.

INTENTIONALLY OMITTED.

 

C-1



--------------------------------------------------------------------------------

4.

RECONSTRUCTION NOTIFICATION AND APPROVALS.

 

  4.1

Approval to Commence Work:

 

  A.

Tenant shall submit to Property Manager, for the approval of the Landlord, the
names of all prospective Contractors and Certificates of Insurance, prior to
issuing any bid packages to such Contractors.

 

  B.

No Tenant Work shall be undertaken by any Contractor or Tradeperson unless and
until all the matters set forth in Section 4.2 below have been received for the
Tenant Work in question and unless the Property Manager has approved the matters
set forth in Section 4.2 below.

 

  4.2

No Tenant Work shall be performed unless, at least two (2) weeks before any
Tenant Work is to begin, all of the following have been provided to the Property
Manager and approved. In the event that Tenant proposes to change any of the
following, the Property Manager shall be immediately notified of such change and
such change shall be subject to the approval of the Property Manager:

 

  A.

Schedule for the work, indication start and completion dates, any phasing and
special working hours, and also a list of anticipated shutdowns of building
systems.

 

  B.

List of all Contractors and Subcontractors, including addresses, telephone
numbers, emergency (after hours) telephone numbers, trades employed, and the
union affiliation, if any, of each Contractor and Subcontractor.

 

  C.

Names and telephone numbers of the supervisors of the work.

 

  D.

Copies of all necessary governmental permits, licenses and approvals.

 

  E.

Proof of current insurance, to the limits set out in Exhibit D to the Lease and
Regulations, naming Landlord (128 Spring Street Lexington, LLC) and Landlord’s
designees as additional insured parties.

 

  F.

Notice of the involvement of any Contractor in any ongoing threatened labor
dispute.

 

  G.

Payment, Performance and Lien Bonds from sureties acceptable to Landlord, in
form acceptable to Landlord, naming Landlord as an additional obligee.

 

  H.

Evidence that Tenant has made provision for either written waivers of lien from
all Contractors and suppliers of material, or other appropriate protective
measures approved by Landlord.

 

  I.

A pre-existing condition survey as specified in Section 7.2(C).

 

  4.3

Reporting Incidents: All accidents, disturbances, labor disputes or threats
thereof, and other noteworthy events pertaining to the Building or the Tenant’s
property shall be reported immediately to the Property Manager. A written report
must follow within twenty-four (24) hours.

 

C-2



--------------------------------------------------------------------------------

5.

CONSTRUCTION SCHEDULE

 

  5.1

Coordination:

 

  A.

All Tenant Work shall be carried out expeditiously and with minimum disturbance
and disruption to the operation of the Building and without causing discomfort,
inconvenience, or annoyance to any of the other tenants or occupants of the
Building or the public at large.

 

  B.

All schedules for the performance of construction, including materials
deliveries, must be coordinated through the Property Manager. The Property
Manager shall have the right, without incurring any liability to any Tenant, to
stop activities and/or to require rescheduling of Tenant Work based upon adverse
impact on the tenants or occupants of the Building or on the maintenance or
operation of the Building.

 

  C.

If any Tenant Work requires the shutdown of risers and mains for electrical,
mechanical, sprinkler, and plumbing work, such work shall be supervised by a
representative of Landlord, the cost of which shall be charged directly to the
tenant at the prevailing building rate. No Tenant Work will be performed in the
Building ’s mechanical or electrical equipment rooms without both Landlord’s
prior approval and the supervision of a representative of Landlord, the cost of
which shall be reimbursed by the Tenant to the Landlord. Tenant shall provide
the Property Manager with at least one week to schedule such work.

 

  5.2

Time Restrictions:

 

  A.

Subject to Section 5.1 of these Rules and Regulations, general construction work
will generally be permitted at all times, unless such work affects other tenants
or occupants of the Building or poses a safety concern at which time it will
need be scheduled during non-business hours.

 

  B.

Tenant shall provide the Property Manager with at least forty-eight (48) hours’
notice before proceeding with Special Work, as hereinafter defined, and such
Special Work will be permitted only at times agreed to by the Property Manager
during periods outside of Regular Business Hours. “Special Work” shall be
defined as the following operations:

 

  1.

All utility disruptions, shutoffs and turnovers.

 

  2.

Activities involving high levels of noise, including demolition, coring,
drilling and ramsetting.

 

  3.

Activities resulting in excessive dust or odors, including demolition, staining
and spray painting.

 

  4.

All construction work which will require access to multi-tenant areas or other
tenant areas.

 

  C.

The delivery of construction materials to the Building, their distribution
within the Building, and the removal of waste materials shall also be confined
to periods

 

C-3



--------------------------------------------------------------------------------

 

outside Regular Business Hours, unless otherwise specifically permitted in
writing by the Property Manager. Costs for use of the freight elevator after
Regular Business Hours shall be billed directly to such tenant at the then
prevailing rate.

 

  D.

If coordination, labor disputes or other circumstances require, the Property
Manager may change the hours during which regular construction work can be
scheduled and/or restrict or refuse entry to and exit from the Building by any
Contractor.

 

6.

CONTRACTOR PERSONNEL

 

  6.1

Work in History:

 

  A.

All Contractors shall be responsible for employing skilled and competent
personnel and suppliers who shall abide by the rules and regulations herein set
forth as amended from time to time by Landlord.

 

  B.

No Tenant shall at any time, either directly or indirectly, employ, permit the
employment, or continue the employment of any contractor if such employment or
continued employment will or does interfere or cause any labor disharmony,
coordination difficulty, delay or conflict with any other contractors engaged in
construction work in or about the Building or the complex in which the Building
is located.

 

  C.

Should a work stoppage or other action occur anywhere in or about the Building
as a result of the presence, anywhere in the Building, or a Contractor engaged
directly or indirectly by a Tenant, or should such Contractor be deemed by
Landlord to have violated any applicable rules or regulations, then upon twelve
hours written notice, Landlord may, without incurring any liability to Tenant or
said contractor, require any such Contractor to vacate the premises demised by
such Tenant and the Building, and to cease all further construction work
therein.

 

  6.2

Conduct:

 

  A.

While in or about the Building, all Tradepersons shall perform in a dignified,
quiet, courteous, and professional manner at all times. Tradepersons shall wear
clothing suitable for their work and shall remain full attired at all times. All
Contractors will be responsible for their Tradepersons’ proper behavior and
conduct.

 

  B.

The Property Manager reserves the right to remove any one who, or any contractor
which; is causing a disturbance to any tenant or occupant of the Building or any
other person using or servicing the Building; is interfering with the work of
others; or is in any other way displaying conduct or performance not compatible
with the Landlord’s standards.

 

  6.3

Access:

 

  A.

All Contractors and Tradepersons shall contact the Property Manager prior to
commencing work, to confirm work location and Building access, including

 

C-4



--------------------------------------------------------------------------------

 

elevator usage and times of operation. Access to the Building before and after
Regular Business Hours or any other hours designated from time to time by the
Property Manager and all day on weekends and holidays will only be provided when
forty-eight (48) hours advanced notice is given to the Property Manager.

 

  B.

No Contractor or Tradepersons will be permitted to enter any private or public
space in the Building, other than the common areas of the Building necessary to
give direct access to the premises of Tenant for which he has been employed,
without the prior approval of the Property Manager.

 

  C.

All Contractors and Tradepersons must obtain permission from the Property
Manager prior to undertaking work in any space outside of the Tenant’s premises.
This requirement specifically includes ceiling spaces below the premises where
any work required must be undertaken at the convenience of the affected Tenant
and outside of Regular Business Hours. Contractors undertaking such work shall
ensure that all work, including work required to reinstate removed items and
cleaning, be completed prior to opening of the next business day. Any cleaning
or repairs costs incurred by Landlord, as a result of work outside the
construction area shall be charged to the Tenant.

 

  D.

Contractors shall ensure that all furniture, equipment and accessories in areas
potentially affected by any Tenant Work shall be adequately protected by means
of drop cloths or other appropriate measures. In addition, all Contractors shall
be responsible for maintaining security to the extent required by the Property
Manager.

 

  E.

Temporary access doors for tenant construction areas connecting with a public
corridor will be building standards, i.e., door, frame, hardware and lockset. A
copy of the key will be furnished to the Property Manager.

 

  6.4

Safety:

 

  A.

All Contractors shall police ongoing construction operations and activities at
all times, keeping the premises orderly, maintaining cleanliness in and about
the premises, and ensuring safety and protection of all areas, including truck
docks, elevators, lobbies, and all other public areas which are used for access
to the premises.

 

  B.

All Contractors shall appoint a supervisor who shall be responsible for all
safety measures, as well as for compliance with all applicable government laws,
ordinances, rules and regulations such as, for example, “OSHA” and
“Right-to-Know” legislation.

 

  C.

Any damage caused by Tradepersons or other Contractor employees shall be the
responsibility of the Tenant employing the Contractor. Costs for repairing such
damage shall be charged directly to such Tenant.

 

  6.5

Parking:

 

  A.

No parking of contractor or sub-contractor vehicles will be provided in the
truck dock, handicapped or fire access lanes, or any private ways in or
surrounding the

 

C-5



--------------------------------------------------------------------------------

 

property. Vehicles so parked will be towed at the expense of the Tenant who has
engaged the Contractor for whom the owner of such vehicle is employed.

 

  B.

Garage parking is available on-site.

 

7.

BUILDING MATERIALS

 

  7.1

Delivery:

 

  A.

All deliveries of construction materials shall be made at the predetermined
times approved by the Property Manager and shall be effected safely and
expeditiously only at the location determined by the Property Manager.

 

  7.2

Transportation in Building:

 

  A.

Distribution of materials from delivery point to the work area in the Building
shall be accomplished with the least disruption to the operation of the Building
possible. Elevators will be assigned for material delivery and will be
controlled by the Building Management.

 

  B.

Contractors shall provide adequate protection to all carpets, wall surfaces,
doors and trim in all public areas through which materials are transported.
Contractors shall continuously clean all such areas. Protective measures shall
include runners over carpet, padding in elevators and any other measures
determined by the Property Manager.

 

  C.

Any damage caused to the Building through the movement of construction materials
or otherwise shall be the responsibility of Tenant who has engaged the
Contractor involved. Charges for such damage will be submitted by the Landlord
directly to the Tenant. Prior to the commencement of tenant work, a pre-existing
condition survey shall be submitted to the Property Manager. Such survey shall
be used at the completion of the project to determine, if any, the extent of
damage to the Building systems or finishes.

 

  7.3

Storage and Placement:

 

  A.

All construction materials shall be stored only in the premises where they are
to be installed. No storage of materials will be permitted in any public areas,
loading docks or corridors leading to the premises.

 

  B.

No flammable, toxic, or otherwise hazardous materials may be brought in or about
the Building unless all of the following are met: (i) authorized by the Property
Manager, (ii) all applicable laws, ordinances, rules and regulations are
complied with, and (iii) all necessary permits have been obtained. All necessary
precautions shall be taken by the contractor handling such materials against
damage or injury caused by such materials.

 

  C.

All materials required for the construction of the premises must comply with
Building Standards, must conform with the plans and specifications approved by
Landlord, and must be installed in the locations shown on the drawings approved
by the Landlord.

 

C-6



--------------------------------------------------------------------------------

  D.

All work shall be subject to supervision and inspection by Landlord’s
Representative.

 

  E.

No alterations to approved plans will be made without prior knowledge and
approval of the Property Manager. Such changes shall be documented on the
as-build drawings required to be delivered to Landlord pursuant to Paragraph 10
of the rules and regulations.

 

  F.

All protective devices (e.g., temporary enclosures and partitions) and
materials, as well as their placement, must be approved by the Property Manager.

 

  G.

It is the responsibility of Contractors to ensure that the temporary placement
of materials does not impose a hazard to the Building or its occupants, either
through overloading, or interference with Building systems, access, egress or in
any other manner whatsoever.

 

  H.

All existing and/or new openings made through the floor slab for piping,
cabling, etc. must be sealed per code. All holes in the floor slab at abandoned
floor outlets, etc. need to be filled with solid concrete.

 

  7.4

Salvage and Waste Removal:

 

  A.

All rubbish, waste and debris shall be neatly and cleanly removed from the
Building by Contractors daily unless otherwise approved by the Property Manager.
The building ’s trash compactor shall not be used for construction or other
debris. For any demolition and debris, each Contractor must make arrangements
with the Property Manager for the scheduling and location of an additional
dumpster to be supplied at the cost of the Tenant engaging such Contractor.
Where, in the opinion of the Property Manager, such arrangements are not
practical, such Contractors will make alternative arrangements for removal at
the cost of the Tenant engaging such Contractors.

 

  B.

Toxic or flammable materials are to be properly removed daily and disposed of in
full accordance with all applicable laws, ordinances, rules and regulations.

 

  C.

Contractors shall, prior to removing any item (including, without limitation,
building standard doors, frames and hardware, light fixtures, ceiling diffusers,
ceiling exhaust fans, sprinkler heads, fire horns, ceiling speakers and smoke
detectors) from the Building, notify the Property Manager that it intends to
remove such item. At the election of Property Manager, Contractors shall deliver
any such items to the Property Manager. Such items will be delivered, without
cost, to an area designated by the Property Manager which area shall be within
the Building or the complex in which the Building is located.

 

8.

PAYMENT OF CONTRACTORS

Tenant shall promptly pay the cost of all Tenant Work so that Tenant’s premises
and the Building shall be free of liens for labor or materials. If any
mechanic’s lien is filed against the Building or any part thereof which is
claimed to be attributable to the Tenant, its agents, employees or contractors,
Tenant shall give immediate notice of such lien to the Landlord and shall
promptly discharge the same by payment or filing any necessary bond within 10
days after Tenant has first notice of such mechanic’s lien.

 

C-7



--------------------------------------------------------------------------------

9.

CONFLICT BETWEEN RULES AND REGULATIONS AND LEASE

In the event of any conflict between the Lease and these Rules and Regulations,
the terms of the Lease shall control.

 

10.

GENERAL

 

  10.1

These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of any premises in the Building. Landlord may waive
any one or more of these Rules and Regulations for the benefit of any tenant or
tenants, and any such waiver by Landlord shall not be construed as a waiver of
such Rules and Regulations for any or all tenants.

 

  10.2

Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

C-8



--------------------------------------------------------------------------------

SCHEDULE A OF EXHIBIT C

RULES AND REGULATIONS

FOR DESIGN AND CONSTRUCTION OF TENANT WORK

Ledgemont Center

BASE BUILDING CHARGES

Contractors desiring to work on the Building Systems must coordinate all work
with the Management Office at 781-861-7786.

All work must be scheduled a minimum of one week prior to the start of work. A
work order will be issued listing the system affected and the time of shutdown.
No work will commence until the work order has been signed by an authorized
representative of the construction company.

Contractors must obtain credit approval from the Management Office prior to any
work authorization.

 

    Fire Alarm Shutdown   Reconnect Shutdown

8:00 a.m. to 5:00 p.m.

  $125.00   N/C

5:00 p.m. to 8:00 a.m.

  $175.00   $175.00

Saturday

  $225.00   $225.00

Sunday

  $250.00   $250.00

Labor charge (per person) for Fire Alarm Watch or Sprinkler System Shutdown
(required when servicing or testing any life safety device):

 

8:00 a.m. to 5:00 p.m.

  $40.00 per hour

5:00 p.m. to 8:00 a.m.

  $60.00 per hour

Saturday

  $60.00 per hour

Sunday

  $80.00 per hour

Contractor may not proceed with any work until authorization to begin work has
been obtained from the Management Office. A separate request is to be issued for
each day in which the Life Safety work is being performed.

Contractor will be fined $1,500.00 for each and every false alarm caused by
contractors’ employees or their actions. Contractor will be fined $500.00 for
every smoke detector covered by the contractor or their subcontractors.

$30.00 Per Hr (3 Hr Min) Contractors must pay a minimum of $1,500.00 to repair
the elevator cabs if damaged.

 

C-1



--------------------------------------------------------------------------------

SCHEDULE B OF EXHIBIT C

RULES AND REGULATIONS

FOR DESIGN AND CONSTRUCTION OF TENANT WORK

 

1.

INSTALLATION OF CABLES

 

1.1

Computer and Telephone Cables

 

  1.1.1.

Layout

A layout of cables must be submitted to the Property Manager for approval prior
to installation.

 

  1.1.2.

Installation

 

  A.

Cables installed above the ceiling must be Teflon coated or encased in metal
conduit.

 

  B.

Cables must be tagged every 15’ and color coded.

 

  C.

Cables must be properly affixed to the framing above the duct work so that they
are self-supporting. Do not fasten to light fixtures.

 

  D.

Cables must not sag and will be installed in the shortest possible runs.

 

  E.

Connections (connectors, splices, etc.) must be securely installed so that they
will not pull apart if cable is accidentally touched or pulled.

 

1.2

Electrical Floor Outlet Cables

 

  1.2.1.

Layout

A layout of cables must be submitted to the Property Manager for approval prior
to installation.

 

  1.2.2.

Installation

 

  A.

Cables must be tagged every 15’ and color coded.

 

  B.

Runs will be as short and as free of slack as possible secured per code
requirements.

 

  C.

Cables are to be installed in tenant’s own ceiling then down partitions into the
ceiling of the tenant below.

 

  D.

Cables must be properly secured so that they are self-supporting.

 

  E.

All connections (connectors, splices, etc.) must be located in the tenant’s own
space to avoid damage from below.

 

C-1



--------------------------------------------------------------------------------

  F.

Cables must be secured with clamps where they pass through the floor to prevent
connections from separating.

 

  G.

Where feasible, install cables above duct work and other materials in the
ceiling.

 

1.3

Electrical Work

 

  1.3.1.

All power wiring in Mechanical Rooms, Electric Rooms and Telephone rooms must be
in EMT.

 

1.4

Security System

 

  1.4.1.

Layout

A layout of the security system wiring must be submitted to the Property Manager
for approval prior to installation.

 

  1.4.2.

Installation

 

  A.

All wiring for the security system will be tagged every 15’.

 

C-2



--------------------------------------------------------------------------------

SCHEDULE C OF EXHIBIT C

RULES AND REGULATIONS

FOR DESIGN AND CONSTRUCTION OF TENANT WORK

 

1.

WELDING AND HEAT CUTTING WORK

 

1.1

Definition

Welding and heat cutting activities as well as soldering and brazing shall be
included in “Special Work” category as defines in Section 5.2(B). They require
the tenant to provide the Property Manager with at least forty-eight (48) hours’
notice before proceeding and must be performed during periods outside of regular
business hours.

 

1.2

Permitting

The Contractor must obtain a permit from the Lexington Fire Department before
commencing work.

 

1.3

Precautions

Because welding and other hot work is a fire hazard, the Contractor must observe
the following precautions and procedures (when possible, work should be done in
a non-combustible area):

 

  A.

No sprinkler impairments are allowed during “Special Work” and while the fire
watch is in place. The sprinkler impairment restriction is for the floor the
“Special Work” is taking place on and the floor above and the floor below.

 

  B.

Smoke Detectors in the work area should be de-activated by the Building Manager
for the duration of the work. The Property Manager will re-activate smoke
detectors when the work is complete.

 

  C.

Combustible materials shall be located at least fifty (50) feet from hot work
operations and shall be covered with non-combustible materials.

 

  D.

All flammable liquids and other hazards must be removed.

 

  E.

All floor and wall openings must be covered with non-combustible material.

 

  F.

Containers, tanks, ducts, etc. must be cleaned and purged of flammable vapors,
liquids, dusts etc.

 

  G.

A minimum of one multipurpose ABC rated portable fire extinguisher must be
provided within ten (10) feet of the work area. The extinguisher should be fully
charged and have been properly serviced within the last year. It is the
responsibility of the contractor to provide fire extinguishers. Building
extinguishers should not be used. A standpipe hose should also be readily
available.

 

  H.

A fire watch should be maintained on the floor levels where the work was
conducted plus the next two floors below for at least one hour after welding or

 

C-1



--------------------------------------------------------------------------------

 

burning has ceased. The fire watch shall consist of a member of the Lexington
Fire Department. If there is a chance that slag could enter into a utility or
elevator shaft, then the fire watch should cover the base of the shaft as well
as the intermediate floors.

 

  I.

If determined, a member of the Lexington Fire Department shall be on site, at
Tenant cost, for any “Special Work”.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

TENANT WORK INSURANCE SCHEDULE

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant, the following insurance
coverages:

(1)        Property Insurance. “All-Risk” or “Special” Form property insurance,
and/or Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises. Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above. Property policy shall also include coverage for Plate
Glass, where required by written contract.

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders risk policy with limits adequate for the project, and
evidencing the additional insureds as required in the Lease.

(2)        Liability Insurance. General Liability, Umbrella/Excess Liability,
Workers Compensation and Auto Liability coverage as follows:

 

(a)

  

General Liability

  

$1,000,000 per occurrence

     

$1,000,000 personal & advertising injury

     

$2,000,000 products/completed operations aggregate

     

$2,000,000 general aggregate

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project. Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

 

(b)

  

Auto Liability

  

$1,000,000 combined single limit (Any Auto) for bodily injury and property
damage, hired and non-owned cover.

(c)

  

Workers Compensation

  

Statutory Limits

  

Employers Liability

  

$1,000,000 each accident

     

$1,000,000 each employee

     

$1,000,000 policy limit

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

 

D-1



--------------------------------------------------------------------------------

(d)

  

Umbrella/Excess Liability

  

$3,000,000 per occurrence

     

$3,000,000 aggregate

(e)        Environmental Insurance – To the extent required by Landlord
Contractors’ commercial general liability/umbrella insurance policy(ies) shall
include Landlord and Landlord’s designees as additional insureds’, and shall
include a primary non-contributory provision. Liability policy shall contain a
clause that the insurer may not cancel or materially change coverage without
first giving Landlord thirty (30) days prior written notice, except cancellation
for non-payment of premium, in which ten (10) days prior written notice shall be
required.

(3)        Deductibles. If any of the above insurances have deductibles or
self-insured retentions, the Tenant and/or contractor (policy Named Insured)
shall be responsible for the deductible amount.

All of the insurance policies required in this Exhibit D shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A and a financial size category of not less than
VII. Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

SPACE PLANS

 

LOGO [g649382page076.jpg]

Note: All furniture and equipment shown hereon is for illustrative purposes only
and is not part of

Landlord’s Work or the delivery of the Premises.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

CONSTRUCTION DOCUMENTS

1.        Preparation of Construction Documents. The Construction Documents
shall include all architectural, mechanical, electrical and structural drawings
and detailed specifications for the Tenant Work and shall show all work
necessary to complete the Tenant Work including all cutting, fitting, and
patching and all connections to the mechanical and electrical systems and
components of the Building. Tenants leasing partial floors shall design
entrances, doors and any other elements which visually integrate with the
elevator lobbies and common areas in a manner and with materials and finishes
which are compatible with the common area finishes for such floor. Landlord
reserves the right to reject Construction Documents which in its reasonable
opinion fail to comply with this provision. The Construction Documents shall
include:

(a)        Major Work Information: A list of any items or matters which might
require structural modifications to the Building, including the following:

 

  (i)

                                         Location and details of special floor
areas exceeding 150 pounds of live load per square foot;

 

  (ii)

                                         Location and weights of storage files,
batteries, HVAC units and technical areas;

 

  (iii)

                                         Location of any special soundproofing
requirements;

 

  (iv)

                                         Existence of any extraordinary HVAC
requirements necessitating perforation of structural members; and

 

  (v)

                                         Existence of any requirements for heavy
loads, dunnage or other items affecting the structure.

(b)        Plans Submission: Two (2) blackline drawings and one (1) CAD disk
showing all architectural, mechanical and electrical systems, including
cutsheets, specifications and the following:

CONSTRUCTION PLANS:

 

  (i)

                                         All partitions shall be shown; indicate
ratings of all partitions; indicate all non-standard construction and details
referenced;

 

  (ii)

                                         Dimensions for partition shall be shown
to face of stud; critical tolerances and ± dimensions shall be clearly noted;

 

  (iii)

                                         All doors shall be shown on and shall
be numbered and scheduled on door schedule; indicate ratings of all doors;

 

  (iv)

                                         All non-standard construction,
non-standard materials and/or installation shall be explicitly noted; equipment
and finishes shall be shown and details referenced; and

 

F-1



--------------------------------------------------------------------------------

  (v)

                                         All plumbing fixtures or other
equipment requirements and any equipment requiring connection to Building
plumbing systems shall be noted.

REFLECTED CEILING PLAN:

 

  (i)

                                         Layout suspended ceiling grid pattern
in each room, describing the intent of the ceiling working point, origin and/or
centering; and

 

  (ii)

                                         Locate all ceiling-mounted lighting
fixtures and air handling devices including air dampers, fan boxes, etc.,
lighting fixtures, supply air diffusers, wall switches, down lights, special
lighting fixtures, special return air registers, special supply air diffusers,
and special wall switches.

TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:

 

  (i)

                                         All telephone outlets required;

 

  (ii)

                                         All electrical outlets required; note
non-standard power devices and/or related equipment;

 

  (iii)

                                         All electrical requirements associated
with plumbing fixtures or equipment; append product data for all equipment
requiring special power, temperature control or plumbing considerations;

 

  (iv)

                                         Location of telecommunications
equipment and conduits; and

 

  (v)

                                         Components and design of the Antennas
(including associated equipment) as installed, in sufficient detail to evaluate
weight, bearing requirements, wind-load characteristics, power requirements and
the effects on Building structure, moisture resistance of the roof membrane and
operations of pre-existing telecommunications equipment.

DOOR SCHEDULE:

 

  (i)

                                         Provide a schedule of doors, sizes,
finishes, hardware sets and ratings; and

 

  (ii)

                                         Non-standard materials and/or
installation shall be explicitly noted.

HVAC:

 

  (iii)

                                         Areas requiring special temperature
and/or humidity control requirements;

 

F-2



--------------------------------------------------------------------------------

  (iv)

                                         Heat emission of equipment (including
catalogue cuts), such as CRTs, copy machines, etc.;

 

  (v)

                                         Special exhaust requirements -
conference rooms, pantry, toilets, etc.; and

 

  (vi)

                                         Any extension of system beyond demised
space.

ELECTRICAL:

 

  (i)

                                         Special lighting requirements;

 

  (ii)

                                         Power requirements and special outlet
requirements of equipment;

 

  (iii)

                                         Security requirements;

 

  (iv)

                                         Supplied telephone equipment and the
necessary space allocation for same; and

 

  (v)

                                         Any extensions of tenant equipment
beyond demised space.

PLUMBING:

 

  (i)

                                         Remote toilets;

 

  (ii)

                                         Pantry equipment requirements;

 

  (iii)

                                         Remote water and/or drain requirements
such as for sinks, ice makers, etc.; and

 

  (iv)

                                         Special drainage requirements, such as
those requiring holding or dilution tanks.

ROOF:

Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.

SITE:

Detailed plan, including fencing, pads, conduits, landscaping and elevations of
equipment.

SPECIAL SERVICES:

Equipment cuts, power requirements, heat emissions, raised floor requirements,
fire protection requirements, security requirements, and emergency power.

2.        Plan Requirements. The Construction Documents shall be fully detailed
and fully coordinated with each other and with existing field conditions, shall
show complete dimensions, and shall

 

F-3



--------------------------------------------------------------------------------

have designated thereon all points of location and other matters, including
special construction details and finish schedules. All drawings shall be uniform
size and shall incorporate the standard electrical and plumbing symbols and be
at a scale of 1/8” = 1’0” or larger. Materials and/or installation shall be
explicitly noted and adequately specified to allow for Landlord review, building
permit application, and construction. All equipment and installations shall be
made in accordance with standard materials and procedures unless a deviation
outside of industry standards is shown on the Construction Documents and
approved by Landlord. To the extent practicable, a concise description of
products, acceptable substitutes, and installation procedures and standards
shall be provided. Product cuts must be provided and special mechanical or
electrical loads noted. Landlord’s approval of the plans, drawings,
specifications or other submissions in respect of any work, addition, alteration
or improvement to be undertaken by or on behalf of Tenant shall create no
liability or responsibility on the part of Landlord for their completeness,
design sufficiency or compliance with requirements of any applicable laws, rules
or regulations of any governmental or quasi-governmental agency, board or
authority.

3.        Drawing and Document Production. Landlord shall provide Tenant with
two (2) blackline drawings and one (1) CAD disk showing the Building and site
outline, core walls and columns, together with corridor and demising wall
location plans.

4.        Change Orders. The Construction Documents shall not be materially
changed or modified by Tenant after approval by Landlord without the further
approval in writing by Landlord, which approval shall not be unreasonably
withheld or delayed. Landlord shall not be obligated to approve any change or
modification of the Construction Documents which in Landlord’s sole opinion
shall cause any additional cost or expense to Landlord for which Tenant has not
agreed to reimburse Landlord.

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G-1

CURRENT HAZARDOUS MATERIALS MATRIX

November 5, 2019

 

LOGO [g649382page081.jpg]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

LIST OF ENVIRONMENTAL SUBSTANCES

 

LOGO [g649382page082.jpg]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

SIGNAGE LOCATIONS

 

LOGO [g649382page083.jpg]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

RESERVED

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

RESERVED

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF TERM COMMENCEMENT DATE AGREEMENT

COMMENCEMENT DATE AGREEMENT

Curis, Inc. (“Tenant”) hereby certifies that it has entered into a lease with
128 Spring Street Lexington, LLC (“Landlord”) dated as of __________ _____,
20_____ and verifies the following information as of the _____ day of __________
20_____:

Address of Building:                             128 Spring Street, Lexington,
Massachusetts

Number of Rentable Square Feet in Premises: _______________________

Commencement Date:

  

                                                                              

Rent Commencement Date:

  

                                                                              

Lease Termination Date:

  

                                                                              

Tenant’s Pro Rata Share:

  

                                                                              

Billing Address for Tenant:

  

Attention:

  

Telephone Number:

  

(___)                         

Federal Tax I.D. No.:

  

Tenant acknowledges and agrees that all improvements Landlord is obligated to
make to the Premises, if any, have been completed to Tenant’s satisfaction, that
Tenant has accepted possession of the Premises, and that as of the date hereof,
there exist no offsets or defenses to the obligations of Tenant under the Lease.

 

TENANT:

Curis, Inc.

By:                                                                
                                

Name:                                                                
                          

Title:                                                                
                             

 

Hereunto duly authorized

LANDLORD:

128 Spring Street Lexington, LLC

By:                                                                
                                

Name:                                                                
                          

Title: Authorized Signatory

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

DATE:

BENEFICIARY:

128 SPRING STREET LEXINGTON, LLC

c/o Related Beal

177 Milk Street

Boston, Massachusetts 02109

AS “LANDLORD”

APPLICANT:

 

                                                     

 

                                                     

 

                                                     

AS “TENANT”

AMOUNT: US $_______________ (______________________________________________ AND
00/100 U.S. DOLLARS)

EXPIRATION DATE: ______________

LOCATION: AT OUR COUNTERS IN BOSTON, MASSACHUSETTS

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFT DRAWN ON US AT SIGHT IN THE FORM OF
EXHIBIT “B” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. A DATED CERTIFICATION FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED OFFICER OR
AGENT, FOLLOWED BY ITS DESIGNATED TITLE, STATING THE FOLLOWING:

(A)        “THE AMOUNT REPRESENTS FUNDS DUE AND OWING TO US FROM APPLICANT
PURSUANT TO THAT CERTAIN LEASE BY AND BETWEEN BENEFICIARY, AS LANDLORD, AND
APPLICANT, AS TENANT.”

OR

 

L-1



--------------------------------------------------------------------------------

(B)        “WE HEREBY CERTIFY THAT WE HAVE RECEIVED NOTICE FROM
__________________ BANK THAT LETTER OF CREDIT NO. ____________ WILL NOT BE
RENEWED, AND THAT WE HAVE NOT RECEIVED A REPLACEMENT OF THIS LETTER OF CREDIT
FROM APPLICANT SATISFACTORY TO US AT LEAST THIRTY (30) DAYS PRIOR TO THE
EXPIRATION DATE OF THIS LETTER OF CREDIT.”

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

OUR OBLIGATION UNDER THIS CREDIT SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES,
CLAIM OR DEFENSE, REAL OR PERSONAL, OF ANY PARTY AS TO THE ENFORCEABILITY OF THE
LEASE BETWEEN YOU AND TENANT, IT BEING UNDERSTOOD THAT OUR OBLIGATION SHALL BE
THAT OF A PRIMARY OBLIGOR AND NOT THAT OF A SURETY, GUARANTOR OR ACCOMMODATION
MAKER. IF YOU DELIVER THE WRITTEN CERTIFICATE REFERENCED ABOVE TO US, (I) WE
SHALL HAVE NO OBLIGATION TO DETERMINE WHETHER ANY OF THE STATEMENTS THEREIN ARE
TRUE, (II) OUR OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED IN ANY MANNER
WHATSOEVER IF THE STATEMENTS MADE IN SUCH CERTIFICATE ARE UNTRUE IN WHOLE OR IN
PART, AND (III) OUR OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED IN ANY MANNER
WHATSOEVER IF TENANT DELIVERS INSTRUCTIONS OR CORRESPONDENCE TO WHICH EITHER
(A) DENIES THE TRUTH OF THE STATEMENT SET FORTH IN THE CERTIFICATE REFERRED TO
ABOVE, OR (B) INSTRUCTS US NOT TO PAY BENEFICIARY ON THIS CREDIT FOR ANY REASON
WHATSOEVER.

PARTIAL AND MULTIPLE DRAWS ARE ALLOWED. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR ENDORSEMENT OF
THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS IT IS FULLY
UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESSES
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
SIX (6) MONTHS BEYOND LEASE EXPIRATION.

THIS LETTER OF CREDIT MAY BE TRANSFERRED WITHOUT COST TO THE BENEFICIARY, ONE OR
MORE TIMES BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN THE FULL
AMOUNT AVAILABLE TO BE DRAWN UNDER THE LETTER OF CREDIT AT THE TIME OF THE
TRANSFER AND ONLY BY THE ISSUING BANK UPON OUR RECEIPT OF THE ATTACHED “EXHIBIT
A” DULY COMPLETED AND EXECUTED BY THE BENEFICIARY AND ACCOMPANIED BY THE
ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS, IF ANY.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS PRIOR TO 10:00 A.M. E.S.T. TIME, ON A BUSINESS DAY AT

 

L-2



--------------------------------------------------------------------------------

OUR OFFICE (THE “BANK’S OFFICE”) AT: _________________________________________,
BOSTON, MASSACHUSETTS _______, ATTENTION: _______________________ OR BY
FACSIMILE TRANSMISSION AT: (617) ____-______; AND SIMULTANEOUSLY UNDER TELEPHONE
ADVICE TO: (617) _____-_______, ATTENTION: _________________ WITH ORIGINALS TO
FOLLOW BY OVERNIGHT COURIER SERVICE.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK DURING
NORMAL BUSINESS HOURS OF THE BANK’S OFFICE WITHIN ONE (1) BUSINESS DAY AFTER
PRESENTATION.

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 600.

 

          AUTHORIZED SIGNATURE       AUTHORIZED SIGNATURE

 

L-3



--------------------------------------------------------------------------------

EXHIBIT “A”

DATE:

TO:

 

  RE: STANDBY LETTER OF CREDIT NO.ISSUED BY  

ATTN:

 

L/C AMOUNT:

LADIES AND GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

SINCERELY,

_____________________________________

(BENEFICIARY’S NAME)

 

 

SIGNATURE OF BENEFICIARY

SIGNATURE AUTHENTICATED

 

(NAME OF BANK)

 

AUTHORIZED SIGNATURE

 

 

L-1



--------------------------------------------------------------------------------

EXHIBIT “B”

 

         

  DATE:

  

REF. NO.

         

  AT SIGHT OF THIS DRAFT

   

   

  PAY TO THE ORDER OF

 

_____________________________________________

 

US$__________________________________________

   

  USDOLLARS

 

                                                                 
                                         
                                         
                                                             

   

  

        

   

  DRAWN UNDER

       BANK, BOSTON, MASSACHUSETTS, STANDBY    

   

  LETTER OF CREDIT NUMBER NO.

      

DATED ___________________________

   

  TO:_______________________________________ BANK

        ______________________________________________

        ______________________________________________

        ___________________________________, MA ______

     

_______________________________________________  

                                         (BENEFICIARY’S NAME)

 

_______________________________________________  

                                             Authorized Signature

 

 

L-1